 485317 NLRB No. 73ASOCIACION HOSPITAL DEL MAESTRO1The General Counsel cross-excepts to the judge's ruling not ad-mitting into evidence G.C. Exh. 199, which is a two-page excerpt
of the minutes of the board of directors' meeting of Asociacion Hos-
pital Del Maestro, Inc. held on January 30, 1982. We have carefully
examined that exhibit, which is in the rejected exhibits' file, and find
that the General Counsel was not prejudiced by the judge's ruling.
In addition, we make the following corrections to the judge's find-
ings in response to the cross-exceptions of the General Counsel: (1)
the Respondents' bargaining proposals did include a management-
rights clause; (2) while the parties initially agreed to ``syndical
leave'' for time spent in bargaining sessions by unit employees on
the Union's negotiating team, it subsequently became clear that the
parties had not had a meeting of the minds as to whether unit em-
ployees would be paid for ``syndical leave''; and (3) at the March
6, 1985 bargaining session, Union Negotiator Quinones did not say
that the expired collective-bargaining agreement was the Union's
proposal. These corrections do not affect the result in this case.2The General Counsel has cross-excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule
an administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 363 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings. The General Counsel
additionally cross-excepts to the judge's ``bitter and unfair remarks
on and off the record.'' Our review of the record establishes that the
judge did not engage in any conduct prejudicial to the case of the
General Counsel.In agreeing with the judge's finding that the Respondents' bargain-ing conduct did not violate Sec. 8(a)(5) of the Act, we have carefully
reviewed the statements made at the Hospital's board of directors'
meeting by President Velez on March 30, 1985, and find that those
statements do not establish the General Counsel's contention that the
Respondents had a plan to create a ``mock impasse.''3Par. 4 of the conclusions of law section of the judge's decisionis modified to reflect his finding that the Respondents unlawfully
granted unilateral increases to unit employees in August 1986 and
May 1992.1Appeared at November 1986 hearing with Cocounsel Hopkins.2Appeared at May 1987 hearings with Cocounsel Hopkins.3Appeared with Cocounsel Hopkins in 1992±1993 hearings.4Withdrew and was replaced by Counsel Nunez subsequent to the1987 proceedings.5Replaced by Counsel Zaida Prieto subsequent to 1987 proceed-ings.6Deceased subsequent to 1986 proceedings.Asociacion Hospital del Maestro, Inc. and/orAsociacion de Maestros de Puerto Rico andUnidad Laboral de Enfermeras(os) y Emple-
ados de la Salud. Cases 24±CA±5213, 24±CA±5275, 24±CA±5310, 24±CA±5426, 24±CA±6282,
and 24±CA±6601May 19, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn August 24, 1994, Administrative Law JudgeThomas R. Wilks issued the attached decision. The Re-
spondents filed exceptions and a supporting brief, and
the General Counsel filed an answering brief. The
General Counsel filed cross-exceptions and a support-
ing brief, and the Respondents filed an answering
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,1and briefs and has decided to affirm the judge's rul-ings, findings,2and conclusions3and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondents, Asociacion Hospital Del
Maestro, Inc. and Asociacion De Maestros De Puerto
Rico, Hato Rey, Puerto Rico, their officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Efrain Rivera-Vega, Esq.,1Raymond E. Morales, Esq.,2Angel A. Valencia Aponte, Esq.,3and Harold E. HopkinsJr., Esq., for the General Counsel.Godwin Aldarondo Girard, Esq.,4Roberto Vega Pacheco,Esq., Luis A. Nunez Salgado, Esq., and Rafael NadalArcelay, Esq. (Cancio, Nadal & Rivera), of San Juan,Puerto Rico, for Respondent Asociacion Hospital del Mae-
stro.Heber E. Lugo Rigal, Esq.5and Zaida Prieto, Esq. (Cancio,Nadal and Rivera), of San Juan, Puerto Rico, for Respond-ent Asociacion de Maestros.Pedro Baiges Chapel, Esq.6and Radames Quinones Aponte,of Rio Piedras, Puerto Rico, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEPrologueTHOMASR. WILKS, Administrative Law Judge. This litiga-tion of 7 years' duration will chronicle the tragic ongoing
disintegration of a previously relatively stable bargaining re-
lationship of some years' prior existence and one of the most
protracted prosecutions of unfair labor practices I have ever
encountered. The conflict and confrontation commenced be-
tween the Unidad Laboral de Enfermeras y Empleados de la
Salud (the Union), and the Asociacion Hospital del Maestro,
Inc. (Respondent Hospital or simply Hospital), some of
whose employees, i.e., registered nurses (RNs), had been rep-
resented by the Union under a series of bargaining agree-
ments, on the expiration of the last 3-year agreement on
March 12, 1985. The attempt to negotiate a succeeding
agreement in which the Hospital sought economic conces-
sions and in which the Union demanded increased labor
costs was the genesis for a series of unfair labor practices
charges and complaints that began in 1985, and continued 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
through 1992. In late 1986, the Asociacion de Maestros dePuerto Rico, known variously as the Teachers Association of
Puerto Rico (Asociacion, Association, or Respondent Asso-
ciation), came to be involved as an alleged joint or single
employer with the Hospital and coconspirator with it in a
scheme to fraudulently misrepresent, in concessionary bar-
gaining, the nature of the Hospital's financial situation. The
Respondents are alleged to have engaged in a corporate shell
game whereby, according to the General Counsel, Respond-
ents joined in a ``vampire-parasite relationship'' to under-
mine the Union and to economically exploit the Hospital op-
eration to the financial detriment of bargaining unit employ-
ees for the hidden monetary aggrandizement of the Associa-
tion and the benefit of its teacher-members in the form of
unreasonably cheap hospitalization benefits for the teachers.
The General Counsel's theory of unlawful conduct rests es-
sentially on alleged fraud, deception, economic coverup, re-
fusal to disclose relevant requested information to the Union,
creation of an artificial impasse, and unilateral changes of
employment benefits thereafter, as well as other actions cal-
culated to erode the Union's representational status both at
and away from the bargaining table.The General Counsel also comes very close to arguing al-ternatively in the brief that the motivation of greed, i.e., fixed
intent to exploit the nurses' economic welfare, as pitiable asit was, for the benefit of the teachers even in the context of
the Hospital's and the Association's own undenied general fi-
nancial attrition, constitutes bad-faith collective bargaining.
The heart of the dispute and the only issue involving a mon-
etary remedial order, and the single factor preventing settle-
ment of this litigation, is the alleged bargaining impasse and
unilateral implementation of Respondent Hospital's economic
offer on May 16 or June 1, 1985. The Respondents contend
that because of the Union's own improper bargaining tactics
involving an adamant attempt to fragment bargaining by re-
fusing to even discuss economics until all noneconomic con-
tractual items were agreed on, Respondent Hospital lawfully
implemented its offer of economic concessions of a wage
freeze and benefits reductions urgently sought to alleviate its
financial distress on May 16, 1985, shortly after having
reached impasse in collective bargaining. Contrary to the
General Counsel's assertions, Respondents argue that the
Union not only did not ask for economic justification for
those concessions, but even refused to consider economic in-
formation proffered to it. Respondents deny a joint employer
or single integrated enterprise relationship and deny the rel-
evancy of requests for information as to that relationship
which occurred for the first time long after the impasse and
up to 1991. Respondents argue the existence of an arm's-
length relationship between two independent albeit mutually
cooperative entities whereby each derived benefits from spe-
cial concessions to the other. There are allegations of subse-
quent unilateral changes in employment conditions consisting
of salary raise increases and access rules to which Respond-
ents argue that bargaining opportunity had been provided.
Respondents argue that there had never been any fraudulent
scheme as alleged by the General Counsel and that, in any
event, not only the Hospital operation viewed by itself, but
also the operation of the Association was impoverished.
There are issues as to whether other requested information
had been either produced or timely produced. Finally, thereis the issue of governmental laches in the prosecution of thecase.With the foregoing summarization of the issues thus expli-cated, the recitation of the detailed history of the pleadings
thereafter will be more meaningful if done in the usual re-
verse order of narrative.History of PleadingsOn August 9, 1985, the Union filed a charge against theHospital in Case 24±CA±5213, on which the Regional Direc-
tor issued a complaint on September 20, 1985, which raised
the simple issue of whether the Hospital, on August 8, 1985,
in violation of Section 8(a)(1) and (5) of the Act, unilaterally
changed the rules of union representatives' access to it as
had been established in the 3-year term collective-bargaining
agreement which had expired on March 12, 1985, at the out-
set of negotiations for a succeeding agreement. The Hos-
pital's timely filed answer claimed that there in fact was a
denial of such access to prevent disruption in service and that
such denial fully complied with conditions embodied in the
expired contract.On September 27, 1985, the Union charged in Case 24±CA±5235 that the Hospital violated Section 8(a)(1) and (5)
of the Act ``in or about May 16, 1985,'' by conditioning col-
lective bargaining on acceptance of its economic offer and by
``unilaterally implementing the Employer's last offer without
having reached an impasse.'' That charge was subsequently
withdrawn by approval of the Regional Director on October
29, 1985. On November 20, 1985, the Regional Director
issued an order rescheduling the hearing in Case 24±CA±
5213 from January 30 to February 27, 1986. On November
27, 1985, the Union filed against the Hospital an unfair laborpractice charge in Case 24±CA±5275, which alleged that
since on or about October 14, 1985, the Hospital violated
Section 8(a)(1) and (5) of the Act by refusing to bargain in
good faith with the Union by refusing to provide the Union
with requested financial documents, by changing the employ-
ment conditions of the RNs, and by refusing access to union
representatives.On January 27, 1986, the Union filed another chargeagainst the Hospital in Case 24±CA±5310 which alleged that
it again denied access to union representatives on January 24
and 27, 1986, thus preventing it from performing its rep-
resentational duties. A consolidated complaint issued against
the Hospital on February 28, 1986, scheduling a hearing for
May 5, 1986, in Cases 24±CA±5275 and 24±CA±5213.On March 11, 1986, the Hospital filed a motion to severcases and to extend the answer filing deadline with the chief
administrative law judge which was opposed by the General
Counsel in his motions of March 24, 1986.In the meantime on March 31, 1986, the Regional Directorissued an order further consolidating cases, consolidated
amended complaint and notice of hearing scheduled for June
9, 1986, in Cases 24±CA±5310, 24±CA±5275, and 24±CA±
5213. The amended consolidated complaint alleged in para-
graphs 8 to 13 with respect to union access that the Hospital
on August 8, 1985, unilaterally changed conditions of em-
ployment as set forth in the expired collective-bargaining
agreement with respect to access of union representatives, by
refusing access to union officers and, on October 4, unilater-
ally implemented changes in the aforementioned clause as
announced by letter to the Union dated September 25, 1985, 487ASOCIACION HOSPITAL DEL MAESTROand further enforced that change on October 21, 1985, by de-nying access to a union representative and on November 26,
1985, January 24, 1986, and January 27, 1986, by refusing
union representatives access to employees' work areas in the
Hospital and by otherwise restricting their access to the Hos-
pital personnel office. It is alleged that such conduct of im-
plementation was also inconsistent with the September 25
proposed change in rules of access and was discriminatorily
applied for the purpose of undermining the Union's majority
status among unit employees.Paragraphs 14 through 16 deal with the informationalissue. It is alleged that on and after November 1, 1985, the
Union requested verbally and by letters dated November 8,
20, and 27, 1985, and January 8, 23, and 24, 1986, nine
items of information inclusive of unit employee data, e.g.,
payrolls containing names, addresses, salary rates, and re-
ports to certain agencies of duties and functions. The Union
also asked for the identity of all employees involved in the
``Team nursing'' program, the work schedules for all em-
ployees in all departments at the Hospital, the number of
temporary employees, including those employed by contract
and/or on a per diem basis (not unit RNs), their position and
what departments they were deployed, data relative to all
personnel layoffs and reductions for the preceding 3 years,their job classification, and the number of such employees.In addition to the foregoing unit and nonunit employeedata, the Union is also alleged to have requested certain Hos-
pital economic information, i.e., audited financial statements,
or unaudited if not available, for the fiscal years July 1,
1984, through June 30, 1985; Hospital ``trial balances''
and/or ``preliminary unaudited financial statements'' for the
fiscal year ending June 30, 1985; and, finally, requested the
presentation of the Hospital's comptroller at a meeting to dis-
cuss the financial data. It is generally alleged in paragraphs
15 and 16 that relevant information necessary for the Union's
performance of its ``duties and functions'' as employee bar-
gaining agent was since November 14, 1985, either not sup-
plied or supplied in a manner such as to constitute a dilatory
bargaining tactic. The complaint is not specific as to what
was or was not actually produced.Paragraph 18 recites conduct which paragraph 19 allegesconstitutes bad-faith bargaining during contract negotiations
from February through December 1985. Paragraph 20 alleges
that during that period of time, all of the foregoing alleged
conduct of Respondent Hospital was engaged in to under-
mine the majority status of the Union among the unit em-
ployees. Paragraph 19 alleges as bad-faith bargaining the fol-
lowing specific conduct as follows in paragraph 18:18. During the period described above in paragraph 17,Respondent, by its conduct and by it rigidly adhering
to various bargaining proposals which were predictably
unacceptable to the Union, indicated a predetermination
not to reach an agreement with the Union or to enter
into a binding contract with it as demonstrated by the
following acts and conduct:(a) Respondent engaged in dilatory tactics by its rep-resentatives arriving late to approximately 7 of 16
scheduled bargaining sessions.(b) Respondent adamantly refused to include the ex-isting union recognition clause in the bargaining agree-ment, which clause has traditionally been included inpast agreements between the parties.(c) Respondent adamantly refused to include theunion shop and the union dues check-off clauses in the
collective bargaining agreement which clauses have
been historically included in past agreements between
the parties.(d) Respondent has adamantly insisted on modifyingthe existing unit clause of the bargaining agreement by
eliminating therefrom the regular part time Unit em-
ployees.(e) By insisting that supervisors, contrary to pastpractice and the terms of the prior agreement, be per-
mitted to perform unit work without restriction.(f) Respondent has adamantly insisting on modifyingthe existing and historical clauses of the collective bar-
gaining agreement regarding probationary and tem-
porary employees, more particularly by insisting that
the Union accede to its proposals to extend the existing
probationary period of 3 months to 6 months for its
Unit employees and by removing existing restrictions
on the use of temporary employees to perform the work
of its Unit employees.(g) Respondent has adamantly insisted that the Unionaccept its proposals regarding job security, which pro-
posals entail substantial modification of the existing se-
niority and job security clauses, such as changing the
recall from layoff rights of its Unit employees from 12
months to 6 months, eliminating other established se-
niority provisions regarding promotions, and superse-
niority for Union officials and delegates, and eliminat-
ing the established provisions relating to job security to
the effect that employees be ``discharged except for just
cause.''(h) Respondent, on various occasions, has demandedand established as a firm and inflexible condition of fi-
nalizing any collective bargaining agreement, that the
Union agree to a wage and salary freeze for all Unit
employees.(i) Respondent, on various occasions, has demandedand established as a firm and inflexible condition of fi-
nalizing any collective bargaining agreement, that the
Union accept Respondent's proposal calling for reduc-
tions in such benefits such as holiday pay, vacation
pay, sick leave, Christmas bonus payments, paid funeral
leave, overtime pay, and the existing medical plan for
the Unit employees.(j) Respondent has assumed a firm and inflexible po-sition regarding its proposals to reduce the number of
union delegates and to limit and restrict the union offi-
cials' participation within the grievance and arbitration
procedures.(k) Since on or about February 27, 1985 and there-after, Respondent has limited its economic counter-
proposals to the elimination or substantial reduction of
existing contractual benefits and/or to those minimum
benefits mandated by law.Paragraph 19 alleges that all the foregoing conduct setforth from paragraphs 9 through 18 constitutes conduct cal-
culated to undermine the Union's majority status as em-
ployee bargaining agent. 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Paragraphs 21 and 22 deal with the unilateral implementa-tion of Respondents' last offer after the alleged impasse in
bargaining. Significantly, it does not comport with the date
of the most recent charge concerning the issue but rather
dates the conduct as occurring on or about June 1, 1985.
Clearly, it encompasses the conduct alleged in the earlier
timely filed but later withdrawn charge. The timing here is
crucial because if the event of implementation is dated as
having occurred on June 1, 1985, then the most recent charge
is timely under the 10(b) 6-month limitation of the Act. If
it occurred, as Respondents argue, on May 16 or 27, 1985,
it would have been untimely. The consolidated complaint al-
leges as follows:21. Since on or about June 1, 1985 and thereafter, theexact dates being presently unknown, Respondent uni-
laterally implemented changes in the prevailing terms
and conditions of employment of the Unit employees as
follows:(a) Respondent reduced the number of days of ac-crued vacation leave from 30 days annually to 18 days
annually for those employees who work at least 120
hours per month in each month of the 12-month annual
period, and has reduced the monthly accrual rate from
2 days per month to 1 day per month for those employ-
ees working at least 120 hours in said month and has
modified other terms and conditions of vacation pay for
the Unit employees.(b) Respondent has reduced the number of paid fullholidays from 11 to 9 per year and the number of paid
one half day holidays from 11 to 9 per year, and further
modified the terms and conditions prerequisite for the
payment of said holidays.(c) Respondent has reduced the number of accruedsick leave on an annual basis from 18 days to 12 days
and has implemented new rules regarding the submis-
sion of medical certificates and proof of employee ill-
ness, and has eliminated the payment of unused sick
leave to Unit employees.(d) Respondent has reduced the entitlements as to thenumber of days of paid funeral leave and has elimi-
nated funeral leave with pay for the death of an em-
ployee's father-in-law and/or mother-in-law.(e) Respondent has reduced the amount of theChristmas bonus payable to qualifying employees from
5% to 2% of the annual earnings of said employee.(f) Respondent has implemented changes in themethods of computing hours worked for the purposes
of the payment of overtime compensation to the Unit
employees.(g) Respondent has made changes to the existingmedical plan for the Unit employees.That conduct in paragraph 21 is further alleged to have oc-curred without proper notice to the Union and bargaining op-
portunity and without impasse in negotiations. All the fore-
going conduct is alleged to have constituted a refusal to bar-
gain in good faith with the employees' statutory bargaining
agent and thus violative of Section 8(a)(1) and (5) of the
Act.On April 8, the Hospital filed another motion to sever andrequest for extended answer filing time which was denied bythe order of the associate chief administrative law judgedated April 30, 1986.Respondent filed its answer in compliance with the termsof the aforesaid order on May 14, 1986. Many of the oper-
ational facts alleged in the complaint were admitted, but the
commission of unfair labor practices was denied. Affirma-
tively, Respondent alleged that any changes in working con-
ditions were made after impasse in negotiations after ade-
quate opportunity for bargaining; that the issue is barred by
Section 10(b) of the Act; that the filing of charges and com-
plaint issuance constitute harassment and intrusion into the
negotiation process; and that the Union engaged in bad-faith
bargaining by insisting that negotiations for a new contract
be conducted under rules determined by the Union and by
refusing to negotiate mandatory subjects of bargaining until
after prior agreement on nonmandatory subject matters.On June 4, 1986, the Regional Director issued an order re-scheduling the hearing to July 21, 1986, at the joint request
of the parties ``to provide for the transcription and translation
of extensive documents and the preparation of serious factual
stipulations ....'' As we shall regretfully see, this was not
finally accomplished until January 13, 1993, and even then
not to the full extent that could have been possible given the
excessive hiatus in litigation and the willingness of Respond-
ents to do so.On July 15, 1986, the Union and the Hospital filed a mo-tion for continuance of the trial to a later date, inter alia, be-
cause of delay encountered in reviewing sound recording
transcripts of numerous collective-bargaining negotiations
and their translations. Accordingly, on July 18, 1986, the Re-
gional Director rescheduled the trial to August 18, 1986.Yet another unfair labor practice charge was filed by theUnion against the Hospital in Case 24±CA±5426 on August
11, 1986, which alleged unfair labor practices as of April 1
and August 5, 1986, relating, inter alia, to certain unilateral
actions by Respondent, a conditioning of bargaining on ac-
ceptance of the Hospital's economic proposals, to permit a
``piece-meal implementation of its [the Hospital's] economic
proposals without reaching a final collective bargaining
agreement.'' Yet again, the Union amended its charge on
August 12, 1986, revising the language of the prior charge.
Without explanation, but presumably to afford investigation
of those charges, the Regional Director issued an order on
August 12 rescheduling the case to August 25, 1986.On August 18, 1986, by motion, Attorney Pedro BaigesChapel made his appearance and because prospective union
witness Pedro W. Tirado, a financial analyst, was to be ab-
sent, requested postponement to a date on or after September
15, 1986. By order of the Regional Director, the trial was
postponed to September 15.On September 9, 1985, the Acting Regional Directorissued an order further consolidating cases, complaint and
notice of hearing which added Case 24±CA±5426 to the liti-
gation still scheduled for September 15. The complaint in
Case 24±CA±5426 added the allegation of bad-faith bargain-
ing since August 5, 1986, by unilaterally changing and pub-
licizing existing wage rates without notice to or bargaining
opportunity afforded to the Union. As bad-faith bargaining,
it was also alleged that the Hospital refused the Union's re-
quest to negotiate such mandatory subjects of bargaining as
seniority rights, union shop, dues checkoff, other salary in-
creases, vacations, and ``various other terms and conditions 489ASOCIACION HOSPITAL DEL MAESTROof employment.'' The new complaint alleged further refusalsof requested information or alternative dilatory compliance
with such requests of relevant and necessary information
made in letters of June 10, August 19, and October 22, 1986
(as amended at hearing May 20, 1987), and oral requests of
August 11, 1986, thus violating Section 8(a)(5) of the Act.As night follows day, the consolidation prompted a motionfor continuance by the Hospital on September 11, 1986,
which, in turn, resulted in the issuance of a postponement
order by the Acting Regional Director to September 22,
1986.On September 19, 1986, the Hospital filed its answer tothe newly consolidated cases which denied commission of
unfair labor practices and affirmatively alleged, inter alia,
that the Union had been afforded ample opportunity to nego-
tiate any change in terms and conditions of employment, i.e.,
a pay raise. It further alleged union intransigence and bad
faith in bargaining.On September 19, 1986, counsel for the General Counselserved on the Hospital and the Association copies of a notice
of intent to amend complaint, at trial, wherein for the first
time at 3:30 p.m. on Friday before the scheduled hearing on
Monday, the General Counsel implicated the Association in
this litigation to join it with the Hospital as a single, inte-
grated business enterprise and single employer or joint em-
ployers.The underlying facts alleged in the proposed amendmentare as follows:At all times material herein, Respondent and Re-spondent Asociacion de Maestros, have been affiliated
business enterprises with common officers, directors,
ownership, management, and supervision; have engaged
in unified operations; have engaged in operations using
common and interrelated advertising, insurance, financ-
ing, sales, accounting, leasing, and other related busi-
ness services; have formulated and administered a com-
mon labor policy affecting employees of said oper-
ations; have shared common premises and facilities;
have provided services for and made sales to each
other; have interchanged personnel with each other; and
have held themselves out to the public as a single inte-
grated enterprise.The trial opened before me on Monday, September 22,1986. A complex and prolonged dialogue was prompted by
my attempts to elicit an understandable statement of the Gen-
eral Counsel's theory of the significance of the Association's
involvement in the unfair labor practices, i.e., duplicity of
Respondents regarding the plea of poverty in negotiations
and refusal to fully disclose information relative thereto. Re-
spondent Hospital argued that the sound recordings would re-
veal that the Union refused to consider any information and
did not care about the financial condition of the Hospital, but
rather refused absolutely to consider concessions. The Gen-
eral Counsel responded that it was an issue of fact to be re-
solved and further that he intended to produce subpoenaed
documentation to demonstrate the conspiracy theory and the
scheme to defraud the Union and diversion of Hospital funds
to the Association and the artificial impoverishment of the
Hospital. In effect, he argued the relationship between the
Hospital and Association to be a contrivance to defeat thebargaining process. On being convinced of the paramountimportance of such involvement, I concluded that the amend-
ment, which I granted at trial, was so integral to the theory
of prosecution and their defense that due process mandated
appropriate time for the preparation of both Respondents' de-
fense and their ability to cross-examine the General Coun-
sel's witnesses. Counsel for the General Counsel also acqui-
esced in my decision to continue the litigation at a later date
because they admitted that they had not as yet been able to
complete stipulations agreed to by the Hospital with respect
to about 900 pages of translated transcripts of sound record-
ings of 17 contract bargaining sessions from February 1985
through August 1986. Respondents again gave their assur-
ances of cooperation which were accepted by the General
Counsel. Counsel also admitted that the case was still being
investigated as of the date of the hearing with respect to the
joint-single employer issue for which he required time to
prepare subpoenae in addition to those already served. I
therefore adjourned the hearing to October 20, 1986.For a variety of reasons, including the death of unioncounsel and an unsuccessful attempt to settle the case, the
trial resumption was postponed several times. Respondents
either requested or at other times joined or agreed to all post-
ponements, including at least one by the Union, and utilized
the time to request leave of the Board to appeal my approval
of the complaint amendment and to stay the proceeding,
which the Board denied.At the hearing on September 22, 1986, I questioned coun-sel for the General Counsel at length as to just where in the
pleadings one could find the conspiracy to defraud theory.
The argument was that the complaint was broad enough to
sustain it. The Respondent's begged not to be surprised again
with a last minute announced intent to amend complaint. On
November 5, 1986, the General Counsel issued another writ-
ten notice of intent to further amend complaints which was
received by me on November 10, 1986, and thereafter ap-
proved by my order of March 9, 1987. The amendment reads
as follows:1. Add as a new paragraph 11 to the existing Complaintin Cases Nos. 24±CA±5275, and 24±CA±5210 and as
a new sub-paragraph 9(e) in the existing Complaint in
Case No. 24±CA±5426 the following:Since on or about February 27, 1985 and at varioustimes thereafter, including without limitation, on the
following dates March 12, 15, April 3, 15, 29, May 9,
September 4, November 14, 1985, January 21, May 13,
June 19, 24, August 5, 11, 1986. Respondents
Asociacion Hospital del Maestro, Inc. and/or Asoci-
acion de Maestros de Puerto Rico, Inc., has failed to
bargain in good faith with the Union by its overall acts
and conducts, including without limitation, by misrepre-
senting the financial condition of Respondent
Asociacion Hospital del Maestro, Inc. during bargaining
and/or by failing to substantiate Respondent Asociacion
Hospital del Maestro, Inc.'s claim of inability to pay
wage increases and to continue the existing fringe bene-
fits to its Unit employees.Thereafter, the General Counsel served subpoenae ducestecum on both Respondents which sought to elicit a massive
amount of documentary information, inter alia, concerning 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the relationship between Respondents, who in turn filed peti-tions to revoke.The hearing resumed on May 18, 1987, but recessed formost of that day to permit continuation of ongoing settlement
discussions which again proved futile. The next 2 days were
consumed with argument. On May 5 and 6, 1986, Respond-
ents had filed petitions to revoke subpoenae. As explained to
the parties in a prehearing telephone conference call, I in-tended to review the prior transcript and the position of the
parties and would rule on the petition on the record at the
hearing. At the opening of the hearing on May 19, I denied
the petition to revoke on the grounds that the subpoenae
duces tecum, although extremely broad, appeared related to
the issue of joint-single employer status. Respondents refused
to comply with the subpoenae. Argument was then raised as
to whether the Association was timely joined as a Respond-
ent and whether what was described as the central issue of
the case, i.e., impasse and implementation of the last offer
in May or June 1986, is barred by Section 10(b) of the Act.
Respondent moved to bifurcate the proceeding so that it
could move forward with evidence on the 10(b) issue and
defer litigation of the remainder of the case. Respondent was
prepared to adduce evidence in the form of an April 29,
1985, written notification of implementation and the tran-
script of the May 9, 1985 negotiation session. The suggestion
had much appeal. Counsel for the General Counsel objected
and argued that the implementation did not occur until June
1, 1985, but that to arrive at such conclusions, it would be
necessary not only to consider the parties' conduct in May
1985, ``but also the negotiations [and] ... context of all ne-

gotiations,'' i.e., the Union because of all circumstances was
led to believe that there had not been final notification of im-
plementation on April 29 and May 9. Respondent argued that
the 10(b) issue would resolve ``70±80% of the issues'' and
that the remaining issue of access and information requested
``may be subject to a possible arrangement,'' i.e., settlement.
The General Counsel however argued that the issues of sur-
face bargaining, undermining the Union and bad-faith mis-
representation remained. Counsel for the General Counsel ar-
gued that Respondent Hospital was trying to force bargaining
economic issues which it perceived as a tactic to avoid
agreement because the Union:was not in a position to bargain over economics untilit received certain information that it had requested
from the Respondent and that wasÐhad not been pro-
vided at the time [and] therefore in the context of what
was going on at ... the so-called threat to implement

some of those offers ... was not a serious threat ...

[and was] merely a show.Respondent countered by alluding to the Union's timelyfiled unfair labor practice charge which had been withdrawn
as evidence that it had taken the notification of a May 16
implementation seriously. At one point, I was persuaded to
bifurcate the proceeding but, after an overnight recess, I re-
considered. My original thought was that if bifurcated, the
balance of the case might be resolved. Respondent however
had refused to settle the remaining issues and could not with
any practical feasibility guarantee settlement if and when the
10(b) issue was resolved by the Board or the courts, despite
its counsel's personal assurances.Although counsel for the General Counsel represented thatthey would have been able to proceed with a limited amount
of testimony with a few witnesses, the hearing was adjourned
without date in order that the General Counsel could obtain
U.S. district court enforcement of the subpoenae, and thatRespondent would file with the Board on June 8, 1987, an
appeal from my ruling denying dismissal of certain parts of
the complaint as untimely under Section 10(b) of the Act,
and my refusal to bifurcate the proceeding to litigate the
10(b) issue as well as a motion to stay proceedings. On Au-
gust 10, 1987, the Board denied the motions.No appeal was filed to the Board with respect to the denialof Respondent's petitions to revoke the General Counsel's
subpoenae duces tecum. The appropriateness of my decision
would have presented the Board a subsidiary issue, not fully
explicated at the hearing, as to whether those subpoenae con-
stituted an abuse of process by attempting to elicit, without
Board Order, at least in some part, the very same information
which the complaint alleges to have been unlawfully with-
held. Subsequently, in Electrical Energy Services, 288 NLRB925, 931 (1988), the Board held that there was an abuse of
subpoena process where all documents sought were the very
same documents that were allegedly unlawfully withheld
from the requesting bargaining agent. The focus of my ruling
was, however, the relatedness of the documents to the issue
of joint-single employer status. In the petitions to revoke, Re-
spondents did not explicitly raise the issue, but rather as-
serted, inter alia, that all information requested by the Union
in bargaining, other than that of the relationship between Re-
spondents, had been supplied and the latter information had
in fact never been requested. The last assertion was contra-
dicted by the General Counsel in his opposition motion.With respect to the General Counsel's theory of fraudulentmisrepresentation, certainly such tactics in collective bargain-
ing are dispositive of the issue of good-faith bargaining and
are therefore litigable. In Coal Age Service Corp., 312 NLRB572 (1993), a sham survey of competitors' wages and bene-
fits was relied on in concessionary bargaining. See also Ac-curate Die Casting, 292 NLRB 284, 304 (1989), where anemployer misrepresented itself as financially sound in order
to prevent disclosure of its finances in collective bargaining.
As I expressed at the hearing subsequently held herein how-
ever, the General Counsel appeared to be prosecuting this
case on the theory of fraudulent misrepresentation with the
intent of proving the falsity and fraudulent intent, i.e., that
the Respondents are in fact closely interrelated and that they
deceived, or tried to deceive, the Union as to this relationship
and that there was in fact no impoverishment of the Hospital.
Yet what the General Counsel was doing by litigation came
perilously close to seeking the very information that the
Union requested and was denied. The question I raised is,
where does the Union's remedy lie? Is it through enforce-
ment of its informational request so that it can make intel-
ligent judgments as to bargaining strategy? Or is it appro-
priate for the Union to claim that the Respondents are lying
about the Hospital's financial impoverishment and inter-
relationship and that the National Labor Relations Board
must adjudicate that issue in an unfair labor practice pro-
ceeding? None of the parties effectively addressed that ques-
tion.After the adjournment of May 1987, months went by. Pur-suant to Section 102.130 of the Board's Rules and Regula- 491ASOCIACION HOSPITAL DEL MAESTRO7See also Tri-County Roofing, 311 NLRB 1368, 1384 (1993).tions permitting ex parte requests for information as to thestatus of a proceeding, periodic inquiry was made by the as-
sociate administrative law judge throughout 1988 and 1989.He was told, and it was conveyed to me at one point, that
the General Counsel, having obtained a U.S. district court
order for enforcement of the subpoenae on August 7, 1987,
would be prepared to file a motion for hearing resumption
in about 6 months. Several such 6-month reports kept post-
poning the expected motion date to 1990.By the fall of 1991, a 2-year silence had fallen on counselfor the General Counsel. Ex parte efforts failed to elicit an
explanation as to the General Counsel's intentions. On Janu-
ary 7, 1992, I issued an Order to Show Cause on the General
Counsel to respond in no later than 30 business days why
the entire matter ought not be dismissed on grounds of
``abandonment of prosecution and/or a prejudicial delay
which precludes the holding of a meaningful litigation of fac-
tual issues long ago gone stale in the memory of the witness
involved.'' I also invited the other parties ``who have also
remained silent'' to respond. I had assumed from their si-
lence that they had acquiesced in the delay.On the letter motion of the then Regional attorney on Feb-ruary 4, 1992, I extended the deadline to March 23, 1992,
on his representation that the then remaining trial attorney,
Hopkins, was ill to such an extent that his outstanding trial
commitments were canceled. Respondents, meanwhile,
awoke to discover that they now believed that the case
should be dismissed because of the delay, and they filed ap-
propriate motions but before they had received copies of my
order extending the deadline date. I denied their motions re-
ceived by me on February 20 in opposition to the extension
of time but permitted rebuttal briefs to be filed by Respond-
ents 15 working days after the receipt by them of the Gen-
eral Counsel's response. The Union remained silent. Subse-
quently, Respondent was granted an extension of time to file
its rebuttal brief, once by me and once by the chief adminis-
trative law judge in my absence.On March 20, 1992, I received the General Counsel's re-sponse. Respondent had filed with me on February 7 a re-
sponse which in effect constituted a motion to dismiss be-
cause of unreasonable delay. Respondents finally filed a re-
buttal brief on May 14, 1992. In the General Counsel's reply,
he informed me for the first time of the status of his prosecu-
tion, of which I had been uninformed except for the above
comments and other ex parte communications, that laborious
analysis was being made of a massive amount of subpoenaed
material.Having reviewed the pleadings, the record, the parties'briefs, and the decision of the Board in F.M. Transport, 302NLRB 241 (1991), relating to the issue of unreasonable
delay by the General Counsel as well as other precedent, on
May 28, 1992, I issued an order resuming hearing and deny-
ing motion to dismiss. I concluded therein that based on the
state of the proceeding, it was not within my discretion to
dismiss the case at that point. I noted not all May 1987 pre-
hearing delays were attributable to the General Counsel. I
further noted that the General Counsel encountered proce-
dural resistance in its subpoenae enforcement efforts, that
there was a delay in the Respondents' compliance with the
court order; that it was undisputed that the General Counsel
did not receive the final documents that the court had or-
dered for production until January 1989; that it was not untilJune 1990 that the General Counsel finished photocopying95,000 pages of documents and that an enormous amount of
time was necessary to examine, analyze, and translate those
documents that were to be deemed relevant to the issues.
(Ultimately, only a minute fraction of those 95,000 pages
was actually proffered into evidence.) I further ruled in my
order that the General Counsel admittedly aggravated the
delay by assigning counsel on this case to other matters
which, on the General Counsel's own undisclosed determina-
tion, were of more significance, and thus partially abandoned
the task for which sole purpose an adjournment was granted.
I however refused to condone the undisclosed decision of theGeneral Counsel to abandon, in part, the prosecution of this
case in deference to his other priorities, but I concluded that
it would not serve the best interest of public policy and the
interests of potential employee-victims who might be due
significant amounts of backpay if the complaint was meri-
torious to dismiss the litigation of the case. As explicated by
the Board in F.M. Transport supra, laches do not lie againstthe General Counsel for negligent delay, particularly where
no prejudice had been shown.7Further, the General Counselhad argued that testimonial recollection would be minimally
affected by the delay because of agreements to stipulate into
evidence transcripts of bargaining sessions, correspondence,
and other documents. Thus, at that point in the proceeding,
Respondents had failed to raise a specific convincing allega-
tion of prejudice to their ability to defend their positions. I
concluded that without actual litigation, I could not deter-
mine whether or not delay had prejudicially affected the de-
fense. I noted that in F.M. Transport, supra, the Board or-dered the administrative law judge, who had dismissed the
case on due process grounds, to litigate both the merits of
the case and the due process issue in a remanded proceeding.
Although my order thus invited Respondents to elicit evi-
dence of prejudicial impact, as did subsequent invitations at
trial, Respondents did not even attempt to do so.My order of May 28 scheduled the resumption date forJuly 14, 1992. Respondents, however, moved on June 18 to
reschedule the hearing to a date after October 15 in order to
prepare for trial and to provide opportunity to appeal my
order of May 28. To accommodate Respondents' request and
to accommodate counsel for the General Counsel's trial com-
mitments, national voting date and holiday dates, as well as
to encourage renewed settlement efforts, I issued an order re-
scheduling the resumption date to November 17, 1992. Re-
spondent filed no appeal during the hiatus but, instead, filed
with me another repetitious motion to dismiss on October 14
and an opposition to counsel for the General Counsel's re-
quest to produce a certain document alleged to have been
covered by the U.S. district court enforcement order.In the response to the Order to Show Cause, the GeneralCounsel informed me for the first time that the Union had
filed new charges which resulted in the issuance of a com-
plaint against the Hospital in Case 24±CA±6282 on March
26, 1991, almost a whole year earlier. That complaint alleged
that Respondent Hospital unlawfully refused the Union's
written and verbal request of November 14, 1990, February
8, 1991, and March 13, 1991, for the names, social security
numbers, work programs, and shifts of per diem RNs. It also
alleged an unlawful refusal to comply with a February 8, 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1991 union request for financial statements of theAssociacion for the years 1988 through 1990 and auditors'
recommendations for those years; a copy of the agreementwhereby the Hospital provides Hospital services to members
of the Asociacion and the employees of Cooperativo de los
Maestros; data reflecting ``the economic contributions of
each teacher associated to the health plan of Asociacion de
Maestros and which is the contribution made by Asociacion
de Maestros and which is the contribution made by
Asociacion de Maestros should there by any (i.e., what are
the rates established by the Hospital for hospitalization serv-
ices and other services to the associated members of
Asociacion de Maestros).''Respondent Hospital filed its answer on April 9, 1991,wherein it denied commission of unfair labor practices. It af-
firmatively pleaded, inter alia, that it had informed the Union
that the Union had failed to explain the relevancy of the in-
formation requested to matters pending negotiation which it
asserted were at that point ``mainly economic''; that the
Union bargained in bad faith; that the Union had failed to
request bargaining sessions, seek negotiations, or bargain
when requested; that the Union failed to make an offer dur-
ing several years of negotiations and steadfastly refused to
even consider an economic proposal until all benefits were
restored to pre-1985 levels; that the Union's first economic
offer since 1985 was on March 20, 1991, which insists on
restoration of pre-1985 contractual benefits; that there had
been no negotiations in 1989, 1990, up to March 1, 1991,
relative to the Hospital's financial ability to pay but that to
the contrary since at least February 1989, and again since
April 1990, there has been an impasse solely because of the
Union's repeated position ``that it would not consider or
make any offers at the bargaining table with full reinstate-
ment of all employee benefits to prior-1985 levels.''It was not until July 31, 1992, that the General Counselmoved to consolidate Case 24±CA±6282 with these proceed-
ings. Despite Respondents' opposition of August 18 and 25,
1992, I issued an order of consolidation on September 14,
1992.On September 8 and October 30, 1992, the Union filedcharges against the Respondents in Case 24±CA±6601, which
gave rise to the issuance of a complaint by the Regional Di-
rector on October 30, 1992, wherein it is alleged that the
Hospital unlawfully unilaterally implemented a ``wage in-
crease proposal'' for bargaining unit employees without af-
fording the Union opportunity to bargain about it on about
May 15, 1992. Respondents' answers denied the commission
of unfair labor practices and asserted that the parties had bar-
gained to impasse over the proposed raise which was law-
fully implemented thereafter. The General Counsel moved to
consolidate Case 24±CA±6601 by motion dated November
16, 1993.At the resumed hearing on November 17, 1992, I rejectedall efforts by the General Counsel by means of motion to
produce or new subpoena to obtain documents that I con-
cluded were subject to the U.S. district court order. I ruled
that the General Counsel had had ample opportunity to seek
redress from the court for any failure of compliance with its
order and that any such tardy effort disguised as a new sub-
poena was not within my jurisdiction and, in any event, un-
timely. Despite counsel for the General Counsel's representa-
tion to me in the response to my Order to Show Cause thathe was now ready to proceed, the last minute effort to obtainfurther subpoena compliance with the district court order at
the resumed hearing in November 1992 raised questions
whether the General Counsel had not been ready to proceed
as claimed in his response dated March 19, 1992, and as as-
serted in May 1987.At the resumed hearing, although I denied Respondent'sOctober 14 motion to dismiss, I instructed Respondent that
I would entertain any evidence of prejudice due to delay of
prosecution and would reconsider that motion. No such evi-
dence was ever proffered. I ruled that I was compelled to
proceed with litigation because of the possible adverse im-
pact on alleged employee-victims and the alleged ``massive
scheme by the Respondents to undermine and emasculate the
power of the collective bargaining agent.''The Respondents at the outset of the resumed hearing re-newed the motion to bifurcate the proceeding, i.e., to litigate
the impasse issue which is the issue that solely involves any
employee monetary damage, i.e., backpay, and to dismiss all
subsequent allegations, including information request issues,
as stale. The complaint itself alleges no pre-May 1985 denial
of information requests. Rather, in Case 24±CA±5275, Octo-
ber 14, 1985, is alleged the first unlawful denial of informa-
tion.Counsel for the General Counsel stated on the record inresponse that the economic information ``interest'' by the
Union existed at the very early negotiation meetings prior to
impasse and that the Union had then asked for economic in-
formation and was either ``flatly denied or incomplete,'' all
in early negotiations and prior to the declaration of impasse.
Counsel for the General Counsel further represented that
prior to declared impasse in May 1985, the union bargaining
spokesman Quinones stated in bargaining that ``we have not
bargained over economics. I've got to have my financial ex-
pert in here to examine the documents and examine the fi-
nancial situation of the hospital.''Counsel for the General Counsel argued that in the Marchthrough April 1985 negotiations, the Union knew that the
Hospital intended to allege poverty and knew that it intended
to offer to the Union certain economic information which it
knew it had to investigate, and that the unlawful implementa-
tion of Respondent Hospital's economic offer in May or June
1985 occurred without the Union having had such informa-
tion, despite the fact that the Union had stated a purpose to
hire an expert to study the economic information proffered
by the Hospital as well as other information it sought to be
produced. Counsel for the General Counsel strenuously ar-
gued that the transcripts of sound recordings would fully
support their arguments (see pp. 43 to 63 of November 17,
1992 transcript).Respondents' counsel argued that the transcripts of nego-tiations would reveal that the Union not only was not inter-
ested in economic information proffered to it but that it re-
fused even to discuss it.Having denied the motion to dismiss, the General Counselwas ordered to proceed. The motion to consolidate Case 24±
CA±6601 was also granted, thus at least providing some cur-
rency to these proceedings, i.e., the ongoing issue of
single/joint employer status and the refusal to provide infor-
mation relating, inter alia, to the relationship between Re-
spondents. Instead of immediately proceeding with testi-
monial evidence which their predecessor counsel had claimed 493ASOCIACION HOSPITAL DEL MAESTRO8English language translations were not supplied for numerous ex-hibits, including the negotiation transcripts, the latter of which were
not available to me in Arlington, Virginia, until long after the trial
closed.he was able to do prior to the subpoenae enforcement ad-journment, counsel for the General Counsel now insisted that
they could only proceed first with documentary evidence. In
excess of 120 unmarked exhibits were then thrust on the
court reporter for marking and which consumed litigation
time. Counsel for Respondent protested that the General
Counsel provided them with a 4-foot high stack of proposed
exhibits at 4:15 p.m. Friday prior to the hearing, which in-
cluded the transcriptions of the much discussed sound record-
ings.Clearly, the counsel for the General Counsel were not pre-pared to proceed. They had not done, during this excessive
hiatus, what they said could be done in 1987 given the un-
disputed proffered cooperation of Respondents' counsel, i.e.,
stipulations as to these exhibits. They had not even shown
them to Respondents until the eve of the trial. Counsel for
the General Counsel merely gave the excuse that they took
no action on their prior promise to seek out stipulations as
to accuracy and authenticity of the proffered exhibits because
of the issuance of my Order to Show Cause. They had no
explanation for their inaction between the date of my May
28 ruling and the Friday before the November 17 hearing.
Though strongly tempted to dismiss the case in the face of
such seemingly contemptuous behavior, because of the possi-
bility of harm to possible employee victims, I pressed on-
ward even after I admonished Respondents' counsel for sug-
gesting a 1-day recess to honor a Puerto Rican holiday.The counsel for the General Counsel attempted futilelyand laboriously to authenticate by a witness the authenticity
and accuracy of literally hundreds of pages of documents.
After an overnight recess, it quickly became apparent that
proceeding in such a tedious, time-consuming fashion was ri-
diculously wasteful of litigation time given counsel for Re-
spondents' standing offer to review and stipulate to authen-
ticity and accuracy of multitudinous documentary evidence
given an opportunity to do so.In the interests of a sane, orderly proceeding, I was there-fore confronted with another necessary delay. On the sugges-
tion of Respondent and concurrence of counsel for the Gen-
eral Counsel, I again adjourned the hearing on November 18
to January 26, 1993. With the consent and stipulation of the
parties however, I ordered them to meet on November 20,
December 9, 10, 11, 14 through 18, 1992, and January 13,
14 and 15, 1993, to do what was supposed to have been
done in 1986, 1987 and thereafter, i.e., to review and stipu-
late on the authenticity and accuracy of sound recording tran-
scripts, correspondence and other documents and, further,
that each side would exchange all proposed exhibits to thus
avoid further surprise and delay, so that the litigation of the
case could be concluded as predicted to me by the parties
in two weekly sessions.A short time prior to the resumption of the hearing, I wasadvised in a joint telephone conference with Respondents
and the General Counsel of some minor remaining problems
for which a slight extension of time was needed. I was also
advised informally of a renewed interest in potential settle-
ment. To accommodate both aspects, I issued an order dated
January 21, 1993, rescheduling the hearing to February 9,
1993.On February 5, 1993, the Hospital initiated a telephoneconference which was held by me and participated in by
counsel for Respondent Hospital, counsel for the GeneralCounsel, and Union Representative Radames QuinonesAponte. I was advised that the Hospital and the Union had
resumed negotiations aimed at settlement of these cases in-
volving a compromise backpay award as well as a collective-
bargaining agreement in one package. Both Hospital counsel
and Quinones strongly insisted that these negotiations would
be impeded by simultaneous litigation. Accordingly, the
Union and the General Counsel acquiesced in Respondent
Hospital's request for a 1-month postponement. On February
8, 1933, I issued an order which postponed the hearing to
March 16, 1993, and which instructed the counsel for the
General Counsel to report to me individually or jointly with
Respondent as to the progress of settlement negotiations.On March 1, 1993, a third telephone conference was heldby me with both counsels for Respondents, counsel for the
General Counsel, and Union Representative Quinones. All
agreed that significant progress was being made toward set-
tlement, and they corroborated individual reports to me by
the counsel for the General Counsel. All insisted that a re-
sumption of litigation would impede settlement efforts. All
agreed that both the Hospital and Union were negotiating in
evident good faith. Quinones explicitly assured me that the
Hospital's bargaining attitude satisfied him as to its good
faith. Accordingly, by order dated March 2, 1993, the hear-
ing resumption was rescheduled to May 11, 1993, and an-
other joint telephone conference set for April 20, 1993, to re-
view settlement and contract negotiation progress. During
that April 20 conference with all parties, I was advised that
settlement and contract negotiations had collapsed. Quinones
now accused the Hospital of bargaining in bad faith despite
his prior assurances to me of his satisfaction with the Hos-
pital's bargaining attitude. Trial estimates were given by all
parties of a total of two weekly sessions of 4 days each, to
be equally divided between the General Counsel and Re-
spondents because of the success in reaching stipulations as
to sound recording transcripts, correspondence, and mul-
titudinous other documents as to accuracy, authenticity, and
receipt of correspondence, etc.8The hearing resumed on May 11 and continued throughMay 12, 13, and 14. At the end of that week, the General
Counsel was far from concluding his case. In clear violation
of the outstanding consent order regarding the pretrial ex-
change of exhibits, counsel for the General Counsel aug-
mented their previously disclosed exhibits with multitudinous
additional unmarked exhibits, all of which they had not ten-
dered to Respondents' counsel until the eve of the trial, thus
giving rise to objections, complaints, and argumentation. The
General Counsel justifies his conduct with the specious ex-
planation that the newly proffered documents had been in-
cluded among the 95,000 pages of exhibits obtained from
Respondent in 1986 and therefore Respondents' counsel had
sufficient notice and ought to be prepared to either admit au-
thenticity or question intelligently in voir dire. Much time
again was wasted by marking newly produced exhibits and
inspection of same by Respondents' counsel during what
should have been litigation time. The General Counsel's pro-
jection of litigation time expanded to the extent that he con- 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tinued through what had been the agreed-on weekly sessionfor Respondents' case, i.e., Tuesday after Memorial day,
June 1 through Friday, June 4, 1993. The June 1 resumption
date was selected in large part because of counsel for the
General Counsel's trial assignments which precluded any
trial dates earlier than July. At the close of business on Fri-
day, June 4, counsels for the General Counsel revealed that
one of them was scheduled to depart Puerto Rico on June
5 for an assignment to Washington, D.C., through July 10
and otherwise not available until July 13 and the other co-
counsel was unavailable because of military and other leave
through June 24. Respondents were available for the week of
June 21, but their outstanding committed trial schedules also
necessitated adjournment to Tuesday, July 13, 1993. Re-
spondents' counsel did not object to the accommodation of
counsel for the General Counsel's official and personal
needs. The General Counsel assured me that his case was not
``growing, '' i.e., being investigated as we proceeded, but,
despite his assurances earlier on June 1 that he would finish
in 1/2 or 1 more day, he now, at the end of the second week,
still had not rested. Respondents assured me that they would
be ready to proceed with the defense at the next session.Resumption of the trial was thereafter postponed at the re-quest of Respondent Hospital's counsel because of a family
medical crisis that required his immediate presence in Flor-
ida. His request was supported by medical certification and
was not objected to by the Regional attorney for Region 24,
whom I consulted in counsel for the General Counsel's ab-
sence.On July 15, after return to Puerto Rico of all absent coun-sel, I held yet another telephone conference with all counsel
and representatives to discuss a new resumption date. Coun-
sel for the General Counsel, now having satisfied their own
needs, suddenly expressed an urgency to resume imme-
diately. Because of my own trial commitments and Federal
court commitments of Respondent Associacion counsel how-
ever, I ordered the hearing to be resumed on Monday, Au-
gust 23 through 27, and Monday, September 13 through 17,
1993.The trial resumed on August 23 and continued throughAugust 24, 25, 26, and 27. By order dated August 19, 1993,
I had denied Respondents' renewed motion to bifurcate and
to partially dismiss the cases which had been filed 1-1/2
working days before the resumption. Without having been
presented in Arlington, Virginia, with translations of those
transcripts of bargaining sessions, no conclusions could be
reached on the factual assertions there. The General Counsel
had not rested and did not rest his case until the end of busi-
ness on August 23, subject to leave to submit English lan-
guage translations of the General Counsel's exhibits and joint
exhibits before the close of the hearing.The trial resumed, pursuant to the agreed-on schedule onMonday, September 13, and finally concluded with the last
hearing date on September 15, 1993. It should be noted that
Respondent Hospital's counsel emulated the General Counsel
by proffering exhibits beyond those mutually exchanged dur-
ing the winter recess. Counsel for the General Counsel un-
abashedly objected to the ``breach'' of my order, forgetful,
of course, of their own behavior.Even throughout the last days of hearing, concurrent ef-forts at settlement and contract negotiation were encouraged
and were actually attempted by the parties, but without ap-parent success. A deadline date for submission of briefs wasset for November 1, 1993, in order to allow the parties to
meet and agree on the accuracy of proposed English trans-lations of exhibits (some of which were rendered and some
not) and to submit those translated exhibits to the reporter
prior to filing of briefs, or to file appropriate pre-November
1, 1993 motions failing such agreement rather than keep the
hearing open. As it turned out, counsel were unable to com-
plete their tasks and they obtained extensions of time from
the chief administrative law judge during my absence.On November 18, 1993, I issued an order pursuant to thestipulation of the parties of November 16, 1993, whereby all
exhibits adduced into evidence were returned from the Divi-
sion of Judges to the court reporter who, in turn, arranged
to meet with the parties jointly to make necessary corrections
to the English language translations of exhibits. Those exhib-
its were not returned to me until after January 28, 1994.The chief administrative law judge granted a series of ex-tensions of time for submission of briefs, one of which was
necessitated by the late withdrawal and substitution of Re-
spondent Hospital's attorney. The briefs were finally received
by me on March 8, 1994.On the entire record in this case, including my evaluationof documentary evidence (which, alone, approximates or ex-
ceeds in page number the nearly 3000-page transcript), eval-
uation of witnesses' testimony and their demeanor where
necessary, and consideration of the posttrial briefs which, al-
though extensive, were thankfully kept to at least a manage-
able length, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Respondent Hospital (Hospital), acorporation duly organized under and existing by virtue of
the laws of the Commonwealth of Puerto Rico, has main-
tained its principal office and place of business at Domenech
Street, Hato Rey, in the city of San Juan and Commonwealth
of Puerto Rico, where it is, and has been at all times mate-
rial, continuously engaged as a health care institution in the
operation of a hospital, providing hospital, medical, and re-
lated health care services.During an appropriate period of time which is representa-tive of its annual operations generally, Respondent Hospital,
in the course and conduct of its Hospital operations, derived
gross revenues therefrom in excess of $250,000 and, during
the same period of time, purchased and caused to be shipped
and delivered to its place of business directly from points
and places located outside the Commonwealth of Puerto Rico
materials and supplies valued in excess of $50,000.It is admitted, and I find, that Respondent Hospital is, andhas been at all times material, an employer engaged in com-
merce and in a business affecting commerce within the
meaning of Section 2(2), (6), and (7) of the Act and a health
care institution within the meaning of Section 2(14) of the
Act.Asociacion de Maestros de Puerto Rico (Respondent Asso-ciation) is, and has been at all times material, a corporation
duly organized under and existing by virtue of the laws of
the Commonwealth of Puerto Rico where it has maintained
its principal office and place of business at 542 Ponce de
Leon Avenue, Hato Rey, Puerto Rico. 495ASOCIACION HOSPITAL DEL MAESTROAt all times material, Respondent Association is, and hasbeen engaged in the operation of a professional association
of public and private teachers to provide a variety of service
to its members, including without limitation, legal representa-
tion, educational, travel, insurance, emergency aid, health
care, and related medical services and other professional
services. During an approximate period of time which is rep-
resentative of its annual operations generally, Respondent
Association, in the course and conduct of its operations as
a professional association, derived gross revenues therefrom
in excess of $1 million and, during the same period of time,
purchased and caused to be shipped and delivered to its place
of business directly from points and places located outside
the Commonwealth of Puerto Rico, materials and supplies
valued in excess of $50,000.I find that Respondent Asociacion de Maestros, individ-ually, is, and has been at all times material, an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. LABORORGANIZATION
I find, and it is admitted, that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. Issues SummarizedThe issues in this case are evident from the foregoing ex-position of the history of pleadings. They however are briefly
recapitulated as framed by the General Counsel's theory as
set forth in the brief, paraphrased as follows:1. Whether Respondent implemented the economic part ofits offer of a succeeding collective-bargaining agreement on
June 1, 1985, without having reached a bona fide impasse,
without adequate notice to the Union and without having af-
forded the Union an opportunity to bargain, or on May 16,
1985, thus rendering untimely the most significant unfair
labor practice charge.2. Whether Respondent's concessionary bargaining propos-als were motivated by legitimate business reasons or an in-
tention to avoid contractual agreement, and to erode the
Union's representational status.3. Whether Respondent supplied the necessary informationfor its concessionary proposals prior to the unlawful imple-
mentation of May 16 or June 1, 1985, as requested by the
Union.4. Whether Respondent bargained in bad faith with theUnion during 1985, by, inter alia, bargaining with a fixed in-
tent to avoid agreement, and by conduct calculated to abort
agreement and undermine the Union's majority status.5. Whether Respondent unlawfully unilaterally changed theterms and conditions of employment of its employees con-
cerning access provisions to allow union officers at the Hos-
pital on August 8 and September 25, 1985.6. Whether Respondent implemented unlawful changes inthe access provisions of the expired contract on October 4,
October 24, November 26, 1985, and January 24 and 26,
1986.7. Whether Respondent furnished the Union the informa-tion requested orally and in writing on November 1, 8, 20,
and 27, 1985; January 8, 23, and 24, June 10, August 11 and29, and October 22, 1986; November 14, 1990; and February8 and March 13, 1991.8. Whether Respondent unlawfully, without havingreached a valid impasse and without having afforded the
Union an opportunity to bargain, implemented changes in the
bargaining unit employees' terms and conditions of employ-
ment on August 1, 1986, and May 15, 1992, by granting pay
increases.9. Whether Respondent Asociacion Hospital del Maestro,Inc., and Asociacion de Maestros de Puerto Rico, Inc., are
a single employer and/or joint employers within the meaning
of the Act.10. Whether Respondent Association and Respondent Hos-pital bargained in bad faith with the Union by misrepresent-
ing the financial condition of Respondent Hospital or both
Respondents, and by failing to substantiate their claims of in-
ability to meet the Union's demands as demanded by the
Union.Finally, the question ought to be asked as to whether anyor all of the complaint allegations ought to be either dis-
missed, or at least unworthy of a remedial order even if mer-
itorious, because of staleness and the remoteness to any cur-
rent impact on the free flow of commerce if it is determined
that no employees suffered any unlawful monetary losses.B. Background1. The Hospital operation and its corporate, functional,financial, labor, or other relationship withtheassociation
a. Alleged Association control of the Hospital operationand financial relation and financial statusThe Association, which commenced existence in 1911, isa nonprofit professional association, the membership of
which is constituted by 2800 duespaying, publicly and pri-
vately employed teachers throughout Puerto Rico, including
those at the university level. Its gross annual income exceeds
$30 million, of which $715,000 annually is forwarded to the
National Education Association in the Continental United
States. The objective of the Association is the promotion and
defense of the welfare of its members' interests with respect
to their relationship with their public and private employers
and the community as a whole, including, inter alia, the qual-
ity of education provided by the Government of Puerto Rico
to the community: It also provides a variety of services for
its members, inclusive of which are those of legal assistance
and medical care, the latter of which is effectuated at a vari-
ety of hospitals and medical centers throughout Puerto Rico
and one of which is the Respondent Hospital, which the As-
sociation publicly referred to as ``our hospital.'' As stated in
Respondents' joint brief, ``the Hospital began in the year
1955 and was the creature of the [Association] who dreamt
it, searched for and obtained the financing, two thirds of
which came from the federal government who kept abreast
of its progress.'' The Association has its own separate arti-
cles of incorporation, bylaws, rules and corporate structure of
executive officers, and board of directors; and Executive
Committeeman Jose Eligio Velez Torres, who serves as the
Association's president. Eugenio Del Valle is the vice presi-
dent, and Nancy Bosch Lugo is the executive director as well
as board secretary. Their authority arises from the members 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
through a general assembly of delegates chosen by localboards. In between periodic annual meetings of the general
assembly, the board of directors governs. Its members are
chosen indirectly by the delegates through the governing
board selected by the delegates. The governing board selects
members for the board of directors from a panel of can-
didates chosen by the president, who also appoints the Asso-
ciation's executive director. Other officers are appointed by
the board of directors on the recommendations of the execu-
tive director.At a variety of locations, the Association board of direc-tors holds trimonthly meetings which are presided over by
Velez except for his occasional absence. An executive com-
mittee meets more frequently to resolve more urgent matters
or as needed. It is composed of Velez, Bosch, Del Valle, and
some other board members.The Hospital was incorporated in 1955, and its multilevelfacility of about now 300 beds opened in 1958 or 1959 and
is located at a separate but relatively short driving distance
from the building which houses the Association's head-
quarters. The Hospital's board of directors is composed of 23
members, 15 of whom are members of the assembly of the
Association and 6 of whom are prominent members of the
community chosen by the Association board. They all serve
a 3-year term. The necessary quorum requires half of the
board members.According to the articles of incorporation, the ``HospitalAssociation'' is a distinct entity from the board of directors
which generally supervises the ongoing operations of the
Hospital. The Hospital Association meets infrequently. It
meets annually in an assembly to appoint to the board of di-
rectors two prominent citizens and five members from its
own assembly. Membership in the Hospital Association itself
is limited to the Association (i.e., Teachers Association)
board of directors' members, one of the six outstanding citi-
zens chosen as Hospital board of directors' members, or the
president of the medical and dental staff of the Hospital. The
Hospital Association members meet annually or in extraor-
dinary assemblies called by the president or by two-thirds of
the board of directors. A majority of the Hospital directors
are also directors of the Association, according to the ref-
erence to third-party transactions in independent audits of
both Respondents. There is no rebuttal evidence to the con-
trary.Velez and Del Valle hold equivalent positions in the Hos-pital corporate structure. Bosch, by virtue of the Hospital by-
laws, is also its board secretary (a.k.a. executive secretary).
Del Valle testified that the duty of the Hospital board is that
of a trust duty whereby it is responsible for the Hospital op-
eration to which it gives general direction by general man-
dates to the Hospital administration. That tripartite adminis-
tration is divided into three committeesÐ(1) health services,
(2) finance and planning, and (3) general support servicesÐ
all of which are headed by administrators employed by the
Hospital and who, together, run its day-to-day operations.
These three administrators are chosen by the Hospital board
from a panel of candidates chosen by the president, i.e.,
Velez. They have no responsibility with nor duties on behalf
of the Association.The finance and planning committee consists of eightmembers, including the president and vice president, i.e.,
Velez and Del Valle; executive secretary, i.e., Bosch; medi-cal director and president of the dental and medical faculty.It meets 20 times a year and is responsible for Hospital
budget preparation and all financial decisions, and it closely
scrutinizes all Hospital planning and development.Of the three operating committees, it appears thus thatonly the finance and planning committee has any overlapping
Association executive personnel.Since both entities are nonprofit corporations, there is nocommon ownership as such. The General Counsel points out
the undisputed facts that the Hospital was conceived,
planned, financed (along with Federal funding), and con-
structed by the Association to provide hospitalization benefits
to its members. By virtue of their internal rules and bylaws,
the Association as codebtor guarantees the Hospital's loans
and budgets and has, through all years material here, as-
sumed responsibility for the Hospital's yearly deficits. Both
however maintain separate bank accounts and accounting
systems. All Hospital property reverts to the Association in
the event of its corporate dissolution. In nominating Bosch
to the position of Association director, Velez announced:Bosch not only would be in charge of managing the$25,000,000 of the Teacher's Association but would
also assist in managing the $30,000,000 for the Teach-
er's Hospital, and will be the President's adviser and
associate concerning the $8,000,000,000 of the Teach-
er's Retirement Board's funds.The Association employs a health service program directorappointed by its board on nomination by its president, Velez.
He coordinates all heath service activities, including that of
negotiating and executing contracts with various hospitals in
Puerto Rico. The Association acts as a health care insurer to
its members and contracts with the Hospital for hospitaliza-
tion health care for its members, i.e., the teachers. The Hos-
pital also contracts for the provision of similar health care to
other insurers. About 29 percent of the Hospital's health care
business is derived from contracts with the Hospital, about
a third from Medicare, about another third from another sin-
gle, large, prepaid health insurance, known as Triple S, and
the balance from many smaller insurers. From 1982 to 1992,
the Association has negotiated increases in health care costs
with all hospitals and clinics with which it contracts, includ-
ing Respondent Hospital. About 60 percent of the Associa-
tion members' hospitalization health care was provided to
them by the Hospital.Unlike the other health care insurers which contract withthe Hospital, only the Association pays to the Hospital a cash
advance of $200,000 every 2 weeks to be credited against
actual costs debited to the Association for care tendered to
Association members during the preceding month, for which
the Association is billed monthly by invoice for each patient.
The charges cover such items as the usual per diem rates for
room and board as well as services such as laboratory analy-
sis, drugs, X-rays, dietary service, etc. The advance payments
by the Association provide it with a steady, reliable cash
flow, and its patronage assures the Hospital of a large reli-
able source of its income.The Association reaps very significant benefits from its re-lationship with the Hospital. The Association maintains its
own out-patient clinic in the Hospital facility which occupies
about half the area of the first floor. The only rents charged 497ASOCIACION HOSPITAL DEL MAESTROto the Association for this clinic space were monthly feeswhich cover the costs of utilities proportioned to the square
footage occupied by the clinic. These fees were negotiated
periodically and were not referred to as a ``rent'' in the inde-
pendent auditor's report until 1990, where it was reported to
be $180,000 per annum and which rose to $319,000 in 1992.
The clinic is staffed by employees of the Hospital Associa-
tion who are augmented by an unspecified number of Hos-
pital employees, for whose time spent in the clinic, one-half
was reimbursed by the Association. There is undisputed evi-
dence that despite the lack of a fixed chargeable rent for the
clinic before 1990, the presence of the clinic benefited the
Hospital financially. Because of the traffic of 600 patients
daily in and out of the clinic, its proximity created patronage
for the Hospital's pharmacy, laboratory, X-ray, EKG, and
physical rehabilitation facilities. The drugstore alone ulti-
mately earned a $359,000 annual total profit.A far more significant advantage enjoyed by the Associa-tion was the discount in Hospital services provided to it. Al-
though the Hospital discounted costs to its other large vol-
ume clients in proportion to their relative patronage, the Hos-
pital was charged substantially less. Thus, in 1984, the daily
per diem rate per patient actual cost to the Hospital was $179
whereas the Association was charged $125. Velez explained
to the Association directors in his report to them at the Sep-
tember 11, 1985 meeting regarding the 1984±1985 fiscal
year, the propriety of this advantage:[T]he hospital is our, it is our property and what isthere is our capital; and it must produce something ...

that benefits teachers, and it is in that sense of being
able to pay less per patient day where we have to play
with what we pay the hospital; because we cannot
strangle ourselves financially either.At the preceding September 22, 1984 directors' meeting,at a point in time 6 months before the first collective-bar-
gaining meeting, it was reported that although the Associa-
tion's per diem charges had increased from $110 to $125
during the 1983 to 1989 fiscal years, the other largest non-
Medicare health provider plan was raised to $178 from $165.
Lesser health care providers paid from $179 to $190. This
does not refer to intensive and coronary charges which were
significantly higher than per diem rates. In 1986, the cost to
the Hospital per diem per patient was $193 and the charge
to the Association was only $145.The General Counsel argues that even without calculatingloss of profits, the failure to charge the Association actual
costs resulted in a loss of income for fiscal year 1985 of
$1,165,770, with similar losses for 1984 and 1986 fiscal
years. The General Counsel, however, does not factor in the
actual and potential costs to the Association of assuming the
yearly Hospital deficits nor of guaranteeing its losses and
long-term debts.According to unrefuted, credible evidence submitted byreputable independent auditor witnesses, the Association ex-
pended annually over $4 million in its health services pro-
gram, the chief recipient of which was the Hospital, from
1983 gradually up to over $6 million in 1991. The Hospital's
fund balance as defined is its net income or loss from every
type of income. From 1982, the fund balance deficit rose
sharply to a high in 1986. It suffered operational losses from1982 to 1984 when the losses rose sharply to a 1985 high.From 1986, both rose accordingly to a profit level higher in
1989 but plunged downward thereafter. In 1991, the Hospital
total fund deficit rose to $857,060 and $2,667,997 in 1992.
The annual Hospital debt ending June 30, 1986, was as fol-
lows:Excess ofOperatingExpenses OverOperatingRevenuesOperatingExpenses Exceed-ing All RevenuesExcess of AllCurrent Liabil-ities Over AllCurrent Assets1983$663,808$111,978$1,263,415
1984699,45796,2451,359,273

1985693,037293,6612,093,169

1986758,797223,161387,893
Hospital loans in which the Association was a joint debtor
ranged from a $4,700,000 low in 1984 to a gradually ascend-
ing high of $6,260,000 in 1991.In 1983±1984, Medicare instituted in the continentalUnited States a new method of benefit payments pursuant to
preset diagnosis related fees rather than reimbursable actual
costs. There is unrefuted testimony that for many hospitals,
this proved to be financially disastrous, and its planned im-
plementation in Puerto Rico (ultimately in October 1987)
was a matter of great concern to the Hospital which was
faced with declining bed occupancy, higher general costs,
higher legal liability, the need to renovate, and necessary
major equipment replacement costs. There is undisputed tes-
timony that the Hospital instituted a variety of cost-cutting
programs, and prepared to cope with oncoming implementa-tion of the new Medicare reimbursement methods.Despite his analysis of 95,000 pages of Respondents'records, the General Counsel's evidence of fraud, duplicity,
and secret draining of assets and/or the secretion of Hospital
profits by the Association rests on the advantage enjoyed by
the Association with respect to its relationship with the Hos-
pital as described above.From the General Counsel's original explication of his the-ory, one would expect his evidence to disclose or purport to
disclose a financially healthy Hospital operation except for
the manipulation of its finances. It was not until the Re-
spondents were deep into the presentation of undisputed evi-
dence of adverse economic impact on the Hospital's oper-
ation that the General Counsel was finally prodded into con-
ceding that the Hospital's operations had undergone eco-
nomic distress. His final theory was that as described above,
i.e., the Hospital would not have been impoverished had it
not been for the alleged disadvantageous, non-arm's-length
economic relationship with the Association and, therefore, it
was not impoverished as it claimed and, moreover, was moti-
vated by bad faith in so claiming. The evidence of those ne-
gotiating sessions will disclose, as we shall see, whether or
not there was any preimpasse demand for proof of poverty
of the Hospital entity, whether there was any overt misrepre-
sentation of the Hospital's relationship with the Association
or whether there was any claim at all of poverty of the Asso-
ciation alone or as jointly viewed with the Hospital.The undisputed documentary and testimonial evidence ad-duced by Respondent Association discloses that the Associa-
tion itself was not bursting with profits, hidden or otherwise. 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The fund balance of the Association reflected an annual defi-cit from 1982 through 1992. In 1984, it plummeted to about
a $6 million deficit. Similarly, it operated at a yearly loss,
i.e., expenses exceeding income from 1982 to 1984 when
losses were between $3 and $4 million. A membership dues'
increase and increased governmental contribution turned the
economic tide in 1984 to the extent that in 1985, there was
a profit under $1.5 million. The fund balance deficit was re-
duced to somewhat less than $4 million. A step (steep) de-
scent from annual profits however reached a break-even
point in 1987. There was a slight rise thereafter in 1988, but
then came another sharp descent to a million dollar loss in
1990 and thereafter. The fund balance deficit decreased to
about $3 million in 1989 but also rose sharply to about $6
million in 1991. There is uncontradicted testimony that pur-
suant to Commonwealth law, all corporations with a yearly
income in excess of $1 million must file audited financial
balance sheets with the Department of State. It is not clear
whether such reports filed by Respondent were accessible to
the Union.b. Alleged Association control of the Hospital'slaborrelations
There is no direct relationship between the Hospital's per-sonnel department and the Association. The Hospital's
human resource director, at the material time, Jesse Pou, was
employed by the Hospital. The Hospital's decisions as to
conditions of employment are determined by Hospital mana-
gerial personnel pursuant to policies determined by the Hos-
pital's board of directors. Other than the dual roles of Velez,
Del Valle, and Bosch, the Association had no other direct
participation in the labor relations policy determinations nor
the collective-bargaining supervision of the Hospital's board
of directors who establish guidelines for the Hospital admin-
istrators. The rules and regulations that affect the daily con-
duct of Hospital employees were under the direct aegis of its
own human resource director, Jesse Pou. The Hospital's
CBA (collective-bargaining agreement) negotiation objec-
tives, strategy, and effectuation was subject to review and ap-
proval by Velez, or the board of directors to whom the nego-
tiators reported directly or through the administrators.The only area of joint interface of Association and Hos-pital employees occurred in the Association clinic where
some of the employees there were Hospital employees for
whom the Hospital in part was reimbursed. The details of
their duties and supervision were unclear. The only evidence
of Association control is that at one time the Association
needed less personnel at the clinic and canceled its contract
with the Hospital for use of some of its loaned personnel.
In consequence of the loss of their personnel contract, the
Hospital laid off those employees no longer needed in the
clinic.2. Collective-bargaining historyThe Hospital has maintained collective-bargaining relation-ships with several different collective-bargaining agents for
separate bargaining units, one of which, as already noted in
the RN unit, the Union is its bargaining agent. At one point
prior to the 1987±1988 subpoenas' enforcement, the General
Counsel alleged that the Respondents had engaged in a con-
spiracy to defraud all the other collective-bargaining agentsas to the Hospital's poverty claim. This litigation, however,was limited to the RN unit contract negotiations.The Union and the Respondent had had a collective-bar-gaining relationship since about 1974. This relationship has
been embodied in several collective-bargaining agreements.
The most recent collective-bargaining agreement expired on
its own terms on March 12, 1985.Historically, the parties have agreed to collective-bargain-ing agreements, including union recognition, bargaining unit,
union shop, dues checkoff, shop stewards, probationary and
temporary employees, access for union officials, and other
terms and conditions of employment, including, inter alia,
wages, vacations, paid holidays, sick leave, Christmas bonus,
medical plan, hours of work, overtime pay, transfers, layoffs,
recall, and grievance procedure.In the past, according to testimony of the General Coun-sel's witnesses, the Union and Respondents have negotiated
the collective-bargaining agreements by first negotiating the
noneconomic clauses and then engaging in the negotiation of
the economic clauses. When this process was completed, the
union bargaining committee submitted the entire agreement
to the unit membership for their ratification of the agreement,
and the ratified agreement was then executed by the parties.
Radames Quinones, executive director and the spokesperson
for the Union during negotiations for the most recent collec-
tive-bargaining agreement signed by the parties in 1982, tes-
tified that this procedure was followed in the 1981±1982 ne-
gotiations when the parties bargained for some 6 months the
noneconomic terms of the contract which expired on March
12, 1982, followed by bargaining over the economic terms
and a strike of some 17 days' duration. Thereafter, an agree-
ment was reached and signed by the parties. According to
Quinones, the total bargaining process consumed about 8
months in 1981±1982.Quinones represented that in negotiations with Respondentin 1985 that it was the hospital industry practice in Puerto
Rico to negotiate the noneconomic articles first followed by
the economic articles because the latter was where the major
differences surfaced. Quinones testified having had experi-
ence in negotiating collective-bargaining agreements at hos-
pitals. Thus, in 1985, the Union had negotiated 11 extant
agreements at various private hospitals and letters of agree-
ment at several public hospitals. Other than Quinones' rep-
resentations to Respondent Hospital's negotiators, there is no
competent evidence of actual industry practice regarding the
sequence or priority of negotiated contract terms. The chief
1985 Hospital negotiators responded to Quinones that they
were not employed by it as the 1982 negotiators and were
not bound by the preceding practice. There were 15 succeed-
ing contract bargaining sessions held from February 27,
1985, through and including August 11, 1986, all except the
first of which was tape recorded, reduced to typed transcript,
and stipulated into evidence as accurate accounts of the
meetings. The meeting dates are as follows: March 6, 15, 20,
26, 1985; April 3, 15, 1985; May 9, 1985; August 26, 1985;
September 4, 1985; October 18, 1985; June 24, 1986; and
August 5, 11, 1986. By December 1985, the only articles or
sections of articles agreed to or initialed by the parties were
those regarding:a. Layoffsb. Licenses (syndicate and personal licenses) 499ASOCIACION HOSPITAL DEL MAESTROc. Purposesd. Working time
e. Meal period
f. Pension plan
g. General provisions
h. Discrimination
i. SeparabilityC. Negotiations to Alleged Impasse and Implementationof the Hospital's Economic Offer, i.e., Concessions ofa Salary Freeze and Fringe Benefit ReductionsinMay1985
1. PreliminariesThe Union first notified the Respondents of a desire to ne-gotiate new terms to the expiring contract on May 8, 1984,
and to negotiate a new collective-bargaining agreement
(CBA).On November 30, 1984, the Union sent the Hospital aCBA proposal which contained a variety of increased pay
and fringe benefits costs proposals and engaged in telephone
contracts regarding negotiations. By letter of December 12,
1984, Jesse Pou, then human resources director of the Hos-
pital, acknowledged receipt of the proposal by a letter dated
January 16, 1985. By letter of February 12, 1985, legal coun-
sel for the Hospital responded to the proposal with an offer
to start negotiations. The first bargaining meeting was held
on February 27, 1985, and at that meeting, the Union was
tendered the Hospital's collective-bargaining contract propos-
als which, according to the General Counsel, were so regres-
sive that no self-respecting union could accept them.The Hospital proposal, as set forth in detail in the com-plaint, inter alia, did not include union recognition, union
shop, or a dues-checkoff article. It modified language in the
bargaining unit clause by eliminating limitation on use of su-
pervisors and nonunit RNs in unit work, modified the article
of the expired CBA which dealt with probationary and tem-
porary employees by eliminating reference to regular part-
time unit employees, and extended the probationary period of
the then-existing CBA from 3 to 6 months. The proposal also
regressively modified seniority and job security articles and
eliminated provisions limiting the employer's right to dis-
charge except for just cause. It reduced the number of dele-
gates' (employee-union representatives) and union officials'
participation in the grievance and arbitration procedure. It
also eliminated the old CBA union-recognition clause.Most significantly, the proposal provided for a wage freezeand reduction of benefits such as holiday pay, vacation pay,
sick leave, Christmas bonus, and funeral leave whereas the
Union's proposal demanded substantial wage and benefit in-
creases, including sick leave, half holidays, funeral leave,
maternity leave, and Christmas bonus. It however eliminated
articles contained in the existing CBA such as administration
rights (i.e., management rights).The expired CBA had set forth a 3-year progression ofraises of $55, $55, and $60 per month. The Union now pro-
posed a 3-year wage raise progression of $125, $130, and
$135. The Union proposed a raise of the basic monthly sal-
ary for employees of less than 3 years' seniority from $650
to $700 per month and for higher seniority employees from
$675 to $725 per month. Proportionate increases were also
proposed for specialty area rates (e.g., emergency room from$25 to $45 and surgery from $30 to $50), as well as shiftdifferential rates of pay.2. Tardiness or refusals to meet more frequentlyThere is no clear, convincing evidence that the Hospitalstalled the commencement of negotiations nor refused to
meet more frequently. The negotiation transcripts reflect only
a passing comment by Quinones that perhaps consideration
ought to be given for more frequent meetings at what ap-
peared to him at the start to be an expected protracted nego-
tiation. It is not clear that he was serious. It is clear he did
not press the point nor did he disagree with any dates pro-
posed for the next meeting. There is evidence that Quinones
canceled at the last minute a meeting scheduled for March
12, the expiration of the old CBA. Respondents complained
to him bitterly about that incident in correspondence.With respect to tardiness, the witnesses for each side con-tradicted witnesses of the other side as to which side was
more tardy than the other. The General Counsel's witnesses
are not mutually corroborative on this issue nor are they very
convincing. Most damaging was the testimony of General
Counsel witness Ramon Davila Cruz, then a union service
agent and chief assistant to chief union negotiator Quinones.
He was most unconvincing on the issue, and he failed to cor-
roborate the more accusatory testimony of Quinones and unit
employee negotiator Marguerita Cordero Fernandez. Davila
testified vaguely that ``generally,'' the Hospital negotiators
arrived late except that ``once or twice'' union representa-
tives were late. Other General Counsel witnesses insisted that
union negotiators were never, never tardy but rather the Hos-
pital negotiators ``always'' were late. At counsel for the
General Counsel's further insistence and leading examina-
tion, Davila agreed with counsel that ``yes,'' the Hospital
agents were ``frequently late.'' But then he changed the esti-
mate to ``several times.''Davila's and other notes of the union employee-negotiatorswere adduced into or read into evidence regarding the tardi-
ness issue. Although indicating the starting times of meet-
ings, the notes, however, like the sound recording tran-
scriptions, fail to establish the reason for the late start or that
Respondents were the cause of it. Davila and Cordero admit-
ted that there is only one explicit reference in their notes to
the Hospital's tardiness on one date. The sound recording
transcripts disclose that Quinones felt free to vociferously
and forcefully explicate his accusations of Respondents' bad
faith and misconduct at those meetings. Yet, there is no ref-
erence whatsoever, until very late in negotiations, where any
serious complaint was made. There is no credible evidence
therefore that employer tardiness adversely impacted the
preimpasse negotiations.3. Preimpasse negotiationsa. General overviewIn view of the parties' stipulations to the accuracy of thesound recording transcripts, I defer to those recordings as
more credible than inconsistent testimonial or other bargain-
ing notes which counsels for both sides insisted on introduc-
ing into evidence over my strenuous but otherwise largely fu-
tile resistance. The parties, of course, had the opportunity to
introduce any evidence of any meeting or parts of meetings 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
not captured on those tape recordings, and I had no idea pre-cisely what or what was not recorded.The Union's bargaining committee consisted of its chiefspokesperson, Quinones, assisted by Davila and employee
committee persons Cordero, Ramonita Cruz, Nitza Ojeda,
and Nivia Pizarro. There were four other alternate employeecommittee persons. The Hospital committee was headed by
its chief spokespersons, Attorneys Godwin Aldarondo Girard
and Roberto Vega Pacheco, both of the law firm of Cancio,
Nadal & Rivera. Attorneys of that law firm continue to rep-
resent both Respondents. Aldarondo commenced as chief
spokesperson, assisted by Vega. After a few meetings, Vega
assumed Aldarondo's responsibilities as chief spokesperson.
Aldarondo departed in late 1987, and Vega did so in July
1988. Assisting the attorneys in negotiations were Jesse Pou
and Maria T. Rivera, director of nursing. Sometimes meet-
ings were conducted at the offices of Respondents' attorneys
and other times at the facilities provided by the Common-
wealth Labor Department, Division of Conciliation and Me-
diation.The testimony most inconsistent with that of the stipulatedaccurate transcripts, as well as the most internally inconsist-
ent testimony, is that of Quinones. His testimony attempted
to characterize the Hospital negotiators as first having agreed
at the first session to negotiate, agree upon and ``sign as
agreed to'' all the noneconomic clauses of the contract be-
fore even discussing the economic issues. He testified that
the Hospital complied with that agreement until April 1985,
when it violated that agreement by attempting to negotiate
economic issues. Quinones, who admitted that he was well
aware that by the first meeting the Hospital was claiming fi-
nancial distress and seeking economic concessions, testified
that he tendered a second economic proposal on April 3,
1985, as a strong show of the Union's willingness to be
flexible and to induce the Hospital to make concessions on
its noneconomic proposals which he considered as a change
in the totality of the old CBA to be outrageous and union
busting. The inference intended by this testimony is that the
Union futilely sought to negotiate a compromise, i.e., give
and take in the form of modified economic demands in re-
turn for a backing off on the Hospital's regressive non-
economic demands. He testified that he had anticipated 7 or
8 months of negotiations to resolve the economic issues and
therefore he thus attempted to resolve the noneconomic
issues first but that the Hospital did not even respond in any
way.Quinones testified that despite the Hospital's assertion, noimpasse occurred ``whatsoever.'' He testified that despite the
Hospital's negotiators' claims of impoverishment and need
for a wage freeze and reduced benefits that he took the posi-
tion prior to alleged impasse that ``when the time came'' to
negotiate economics, the Union would hire a financial ana-
lyst ``because we knew the [Hospital's financial condition]
was a good one.'' He testified that with the aid of the hired
analyst an economic agreement would have been achieved,
but that it was not easy for a union to agree to a wage freeze
and benefits reduction ``blindfolded.'' He accused the Re-
spondent of seeking, in preimpasse negotiations, to get him
to agree blindly to concessions and a contract which would
be the ``death of the Union'' at a time when the Union need-
ed to have the ``real'' economic facts. He testified that the
Union had inadequate factual information of the Hospital'seconomic situation and he needed to be well informed. Theimplication in his testimony is that the Respondent's nego-
tiators attempted to rush him into an acceptance of economic
concessions while refusing to disclose information he sought
from it.Quinones further testified that he was well aware from unitmembers' reports of the relationship between the two Re-
spondents, which he perceived is a single profitable entity.
He testified ``I told them that we need counseling.'' He testi-
fied that because of the ``complexity'' of economic data at
the Hospital, he would not deal with the economic issues. All
this suggests that the Union attempted to obtain information
regarding the Respondents' economic relationship prior to
the alleged impasse. Quinones testified that the Hospital
brought to the April 3 meeting for the first time its comptrol-
ler, Carlos Gonzalez Caceres (and later from August 1986
until his resignation in December 1990, the Hospital's direc-
tor of finance). The comptroller's duties were to supervise
accounting, payroll management, budget preparation, and all
areas of finance. Quinones testified that Gonzalez took no in-
terest in explaining ``anything'' to him or to anyone else
then or much later, when the Union hired an analyst with
whom Gonzalez finally met at the August 11, 1986 meeting
after refusing for 8 months to meet. Quinones testified that
Gonzalez was foisted on him at the April 3, 1985 meeting,
because Respondent Hospital's attorneys well knew that ``I
know nothing of economics.'' Thus we have the implied pic-
ture presented of the Hospital comptroller evading penetrat-
ing questions of the chief union negotiator who knew noth-
ing of economics but who possessed sufficient information to
conclude that the Hospital was not in economic distress, par-
ticularly because of its relationship with the Association, but
yet who was negotiating blindly because of a refusal of dis-
closure of the same information by Respondents.What little Davila testified, in generalities, as to the nego-tiations is shown to be unreliable in view of inconsistencies
with Quinones. For example, Quinones admitted to aware-
ness of Respondents' requested need for concessions as of
February 27, 1985, and, he implied, union requests for infor-
mation of the Hospital. Davila, however, testified that Gon-
zalez' appearance on April 3, 1985, came as a surprise to the
Union which was unaware of any alleged financial difficul-
ties of the Hospital, despite his own bargaining notes of
March 20, 1985, which assert that the Hospital ``has to
prove'' financial trouble. Davila admitted that the tape re-
cording transcripts which he reviewed were accurate. He ad-
mitted that the Union itself refused to even discuss its own
economic counterproposal of April 3, 1985. He admitted that
the tender of that counterproposal ``did not change in any
way what had been submitted,'' i.e., that noneconomic issues
must be negotiated first and economic issues later. Davila
could not even remember whether Respondents had asked for
a union economic proposal, whereas the transcripts reveal a
vigorous, persisting demand for it.Quinones claimed in cross-examination that the Union firststarted the ``process'' for hiring a financial analyst sometime
in May 1985 but admitted it did not actually hire one until
October 1985. He further admitted that the Union could not
know of the Hospital's real financial situation if it refused
to discuss economics. He explained that during the May
1985 negotiations ``it was not time'' to discuss economics
because ``we were in the midst of [discussing] non-economic 501ASOCIACION HOSPITAL DEL MAESTROissues.'' He denied that in May 1985 the Union's positionwas that noneconomic be discussed first. Again, despite the
foregoing direct examination, he now categorically denied
that the Union wanted to negotiate noneconomics first. Fur-
ther in cross-examination, he testified that in the March 1985
negotiations, he expressed a flexibility with respect to eco-
nomic concessions although he resisted the ``manner'' in
which they were proposed. He denied having taken a posi-
tion that economic information was irrelevant in May 9,
1985.Contrary to the foregoing direct examination testimony,Quinones, in cross-examination, admitted that there had been
at the February 27, 1985 meeting to agree on ``rules of the
game,'' no agreement as to the order of discussing econom-
ics or noneconomics. He further offered the explanation
``that was left pretty much in the air, but we started on the
non-economic issues.'' He again admitted, ``No, there wasn't
[an agreement] that was left up in the air, more or less.''This is a most damaging admission. It not only affects his
credibility as a witness but reflects severely on his honesty
as a negotiator because the transcripts of those preimpasse
meetings clearly reveal that Quinones vigorously and repeat-
edly accused the Hospital negotiators of a bad-faith attempt
to violate such explicit agreement when the Hospital nego-
tiators insisted on at least discussing economic issues either
first or in conjunction with noneconomic negotiations. Simi-
larly false accusations were reflected in the transcripts with
respect to whether the Hospital agreed during the first meet-
ing to pay employee members for working time spent in ne-
gotiations for which they had been excused from scheduled
work. Davila himself admitted in his testimony that there
was only an agreement for ``syndical leave'' for negotiation
which, under the expired CBA, amounted to leave without
pay for union business. The Union had demanded paid leave
as had been granted in the 1982 negotiations. Quinones ad-
mitted in cross-examination that Respondent took the posi-
tion with respect to paid leave or syndical leave that its posi-
tion, as it was with respect to all its proposals, was ``nego-
tiable.''In continued cross-examination, Quinones admitted thatthe Union had refused to discuss salary issues, but he said
``not categorically.'' Then he admitted that ``maybe'' he did
so when he was asked to discuss salary ``raises.'' Then he
admitted that ``Yes,'' it is possible that the Hospital offered
to negotiate both salary raises and cuts at the meeting of
March 20, 1985. When asked whether at the March 20 meet-
ing, the Union refused to discuss economic and noneconomic
issues jointly at some point in negotiations, he answered:
``That was not the Union's fundamental position.'' He also
admitted that at the April 3 meeting he ``claimed'' that it had
been agreed to discuss noneconomics before discussing eco-
nomics. When confronted with his prior inconsistent testi-
mony, he tried to suggest that the Hospital's acquiescence for
an initial period of time to discuss noneconomic clauses con-
stituted an ``agreement.'' He admitted that Aldarondo chal-
lenged him to point out in the tape recordings of prior meet-
ings any such agreement. He acknowledged, when con-
fronted with the transcript of that meeting, that he asserted
to the negotiators that an explicit agreement to negotiate non-
economics first had been entered into by the parties at the
first meeting and that accordingly he demanded ``and that iswhat has to be negotiated.'' His effort to reconcile this testi-mony was facilely disingenuous.Quinones admitted that the Union asserted in negotiationsthat it possessed its own information as to the good financial
position of the Hospital and that Aldarondo challenged him
to produce it. He explained that the Union never produced
it because the Hospital never again insisted on it and that ``it
was never mentioned again.''Quinones testified that his first awareness, i.e., ``official''awareness of the implementation of Respondents' economic
offer, i.e., salary freeze and benefits reduction, occurred at
the meeting of August 11, 1985. Then he acknowledged the
filing of the September 27, 1985 unfair labor practice charge
that alleged a May 16, 1985 implementation. After more eva-
sion, when confronted with the transcript of the May 9, 1985
meeting, he admitted that Aldarondo told the Union for the
second time of the implementation of Respondents' eco-
nomic offer effective as of May 16.Finally in cross-examination, Quinones equivocated as towhether the Hospital offered joint negotiations on economics
and noneconomics. When asked again, he testified, ``I don't
know; he may have done that.'' He also did not recall, when
confronted with the transcript of the April 15, 1983 meeting
indicating as much, whether Aldarondo persisted for a sec-
ond time in asking for production of the Union's contrary in-
formation as to the Hospital's financial distress. Nor did he
recall whether the Hospital requested joint negotiations at the
May 9, 1985 meeting.The transcripts of the tape records of those bargainingmeetings appear to be fairly complete, even with short breaks
in the tapes. A careful review, and indeed even a cursory re-
view of that transcript, reveals how profoundly inaccurate
was Quinones' testimony, and indeed the General Counsel's
representations at trial and in large part in the brief, as to
what transpired. The transcripts essentially, and very much in
detail, corroborate the testimony of Aldarondo, Vega, Pou,
and other Respondent witnesses as to what transpired. I find
Quinones' and Davila's reliability so damaged that I credit
the contrary testimony of Aldarondo and Vega, witnesses
who at the trial had no interest in the proceeding.Clearly, the Hospital confronted the Union with a claim ofpoverty and need to negotiate economic concessions first be-
cause of the urgency of the Hospital's real operational losses.
The Union, instead, played a game of pretending an agree-
ment to do otherwise. When continually challenged to ex-
plain its position, the Union merely stated that it was the
Puerto Rican way of doing things and that the Union, i.e.,
Quinones, recognized and admitted in negotiations that if it
were to discuss economics, it would result in an impasse.
Quinones characterized, as did the General Counsel in brief,
such likely impasse as ``artificial.'' It however was recog-
nized by Quinones that with the ``artificial'' characterization
or not, the parties were so far apart on economics that im-
pending deadlock was apparent (the April 3 union counter-
proposal did not offer a truly significant reduction in salary
demands, i.e., raises of $115 each for 3 years instead of
$125, $130, $135).The Union, i.e., Quinones, who vehemently rejected theclaim that the Hospital was in any way financially distressed,
said he had his own information and repeatedly refused to
produce it. He similarly rejected the Hospital's tender of its
financial statements. The Union, i.e., Quinones, absolutely 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
refused to even discuss economics either separately or jointlywith noneconomics. That the Respondent had led off with
what clearly were expected to be perceived as outrageous
noneconomic demands was obviously a ploy to get leverage
for economic concessions. When Quinones was in part lit-
erally begged to discuss economics, it was pointed out to
him that although Respondent was ``firm'' in its non-
economic demands, perhaps some tradeoffs could be made,
i.e., checkoff and union shop were suggested to be of some
economic interest to the Union but as an administrative irri-
tant for Respondents, it might be continued in return for
some kind of economic concessions or a management-rights
proviso.Even when the Union produced the April 3 counteroffer,it refused to discuss it but, rather, persisted in seeking agree-
ment on the noneconomic issues first before even talking
about economics. Quinones made it clear in those discussions
that even after noneconomic agreement, the Union would not
even consider a wage freeze or a reduction of a single bene-
fit. Despite repeated assurances that Respondents' non-
economic demands were negotiable, i.e., in the context of
economic give and take, the Union demanded resolution and
agreement of Respondents' noneconomic proposals which it
perceived as a threat to the Union's viability as majority sta-
tus bargaining agent and not as a negotiable bargaining ploy.The transcripts also disclose that the Union made no re-quest for proof of poverty in the form of economic data
about the Hospital's operations prior to alleged impasse, nor
did it request any information about the relationship betweenRespondents during that time. Rather, Quinones insisted that
he had his own information which he would produce at a fu-
ture undisclosed time after agreement of noneconomic clause,
when the Union would be agreeable to negotiate salary and
benefits increases, not concessions. Neither before alleged
impasse nor thereafter, did he produce such data. Further-
more, the transcripts reveal that Quinones all but ignored the
presence of the Hospital Comptroller and certainly did not
seek any information from him.In view of the General Counsel's contrary assertion as tothe substance of negotiations, it is necessary to set forth a
review of each meeting.The essential substance of the preimpasse meetings leadingup to the alleged implementation of concessions on May 16
(or June 1), 1986, is as follows, as revealed by the transcripts
except for the first meeting.b. February 27, 1985ÐMeeting oneCertain ground rules were agreed on regarding caucus pro-cedures, tape recordings, methods of communication outside
of negotiation methods, exchange of written proposals, ini-
tialing of agreed clauses at the time of agreement, setting of
dates for subsequent meeting at the end of each meeting, and
the release from work of employee negotiators but with un-
paid syndical leave as in the expired CBA. The parties could
not agree on a single working document, so they each agreed
to refer to their own proposals in reference as they negotiated
clause by clause.There was discussion of ratification. The Respondent tookthe position that union ratification was an internal matter and
that if Respondents' agreement was to be considered final
and authoritative, so should be the union negotiators' agree-
ment at the table. This issue persisted through some subse-quent meetings at which time the Respondents offered alter-natively that either both sides agreed tentatively, subject to
ratification of union members and the Hospital board of di-
rectors, or that what was agreed to at the table was final. Ul-
timately, after much discussion, agreement was reached that
permitted union member ratification with the promise of the
union negotiator to argue for ratification by the members of
what was agreed to, but that there was to be no piecemeal
ratification process, i.e., failure of ratification of one article
meant that the entire contract was subject to renegotiation.
Aldarondo explained that the issue was raised by him be-
cause of a bargaining experience with another union where
the union committee agreed to a contract but opposed ratifi-
cation when it was presented to its members. Aldarondo tes-
tified that the Hospital's bargaining goals were (1) a quick
CBA, (2) a wage freeze, and (3) if possible, wage benefit re-
ductions, but most important was a wage freeze. He testified
that the issue of ratification blossomed to an unnecessary de-
gree because of Quinones' obsession with it.c. March 6, 1985ÐMeeting twoAldarondo apologized for being late because of the rain.Quinones vigorously expressed chagrin over the Hospital's
written proposed CBA with its regressive noneconomic pro-
posals and economic concessions. He however asked for cer-
tain bargaining unit information relating to existing benefits,
e.g., medical plan rates and a list of unit members, names,
dates of hire, salaries, and addresses. Aldarondo referred
Quinones to the prior meeting at which he had raised the
issue of ``rules of the game'' and how to start negotiations
and the issue of ratification. Quinones then referred to the
rules regarding caucuses, but Aldarondo, without contradic-
tion, reminded him that they had not yet decided on the
order of discussion. At that point, ratification was discussed
extensively after which the Hospital offered the dual ratifica-
tion procedure or no ratification. The Union maintained its
position on ratification only for the union proposals, i.e., the
Hospital negotiators' agreement was final and binding, butthe Union's agreement was subject to ratification. The Hos-
pital had argued that up until union membership ratification,
it ought to be able to rescind agreement on review of the
board of directors. Quinones refused. Aldarondo said ``we
are at deadlock at the start.'' Quinones answered, ``exactly.''
They both agreed to adjourn at that point on Aldarondo's
suggestion that the Union reevaluate or they both go to the
NLRB to settle the ratification issue. Aldarondo suggested
that they meet the following Wednesday and that they make
it ``more or less a routine.'' Quinones agreed to do so at 3
p.m. but on Tuesday, March 1. It was agreed.Quinones offered second thoughts and suggested the possi-bility of meeting more often lest 2-hour weekly meetings re-
sult in a failure to discuss economics until March 1986.
Aldarondo pointed out that the CBA had expired on March
12 and the Hospital wanted the Union's response to its writ-
ten proposal. Quinones interrupted and said that the Union
refused to answer that proposal in writing. Aldarondo offered
to accept a written or verbal response. Quinones (without ex-
planation) referred to the old CBA as its proposal. Aldarondo
stated that economic issues raised by the Hospital would
prove to be more troublesome to the Hospital but if the
Union would agree to its proposal, albeit with some changes,
it would be easier. Quinones asked for an explanation. 503ASOCIACION HOSPITAL DEL MAESTRO9The Hospital recognized the union right to ratification by mem-bers but if ratification failed, either side ``may'' reopen negotiations
and until ratification, all agreements were preliminary. Quinones
only quibbled about the ``may'' and suggested instead ``will.''10Davila's admission in cross-examination, after he was con-fronted with his own bargaining notes, fully corroborates Alda-
rondo's position. Cordero made a similar admission.Aldarondo replied, ``If the Union agrees to the economicconcessions proposal, what is left will be easy.'' Quinones
then suggested that the Hospital agree to a salary increase
and to go ``onward from there.'' Aldarondo told him ``no the
ball is in your court.'' Quinones then however suggested ad-
journment and also suggested that at the next meeting, they
ought to discuss the frequency of negotiations and duration
of meetings. The idea was not raised again, and there is no
evidence the Union pressed for more frequent, longer meet-
ings either in the transcripts, in testimony or in correspond-ence. The meeting ended at an unspecified time in a tran-
script of 42 pages.d. March 15, 1985ÐMeeting threeThe meeting started out with Quinones' irate vituperationin response to a letter sent to him from Aldarondo on March
12. In that letter, Aldarondo castigated Quinones for the
Union's abrupt cancellation of the agreed-on March 12 meet-
ing. He also accurately summarized the substance of discus-
sions and with respect to ratification, he again insisted on
ratification or no ratification for both parties and cited the
Union's insistence on ratification only for union proposals.
Quinones then stated that the Union could not respond to the
Hospital economic proposals because the rules of the game
``have not yet been established'' and economics are ``gen-
erally'' left to last. Aldarondo asked to start negotiating with
the most important issue, i.e., economics, and not waste time
discussing ``rules,'' i.e., ratification procedures, etc. Amidst
some discussion of extraneous issues regarding some kind of
alleged restaurant meeting between Rivera and Velez and
supposedly what was said about the Union, Quinones re-
turned to the ratification issue and in an extensive speech de-
fined the Union's sole right to ratification.During the discussion of the ratification issue, Quinonesinsisted on ``classic rules of the game,'' and Aldarondo re-
plied that they could ``start'' to negotiate ``whatever you
want to.'' As the ratification discussion persisted, Aldarondo
offered to put the issue to a mediator and Quinones agreed.
There was some discussion of a no-strike agreement but
Quinones deferred further discussion of it pending his receipt
of legal advice. When Aldarondo pressed for agreement then
and there on a no-strike, no-lockout clause, Quinones ac-
cused him of ``cross examining'' him and refused to answer
questions about the Union's strike intentions. That topic was
discussed at some length until Aldarondo returned to the
issue of ratification and made an offer of some language.9Quinones agreed to consider it after discussion with the unit
employees. Quinones tried to defer agreement on a tentative
date for a next meeting, but Aldarondo insisted on agreement
then and there. Quinones then pleaded that he had been ab-
sent extensively from San Juan and did not know when he
was to be available. After more colloquy, they agreed to
meet on March 20 from 1 to 4 p.m. Aldarondo then prof-
fered some unit information requested except for unit em-
ployee addresses which he claimed were difficult to obtain.
Quinones chided the Hospital for always claiming such dif-
ficulty and stalling with the production of unit members' ad-dresses. They then discussed the proffered information andpersonal ratification procedures, etc. Amidst some discussion
of extraneous issues regarding some kind of alleged res-
taurant meeting between Rivera and Velez, and supposedly
what was said about the Union, Quinones returned to the
ratification issue and, in an extensive speech, defended the
Union's sole right to ratification. The parties discussed per-
sonal problems raised by Negotiator Cruz. The meeting ad-
journed at an unstated time with 51 pages of transcript.e. March 20, 1985ÐMeeting fourThe meeting started at 1:30 p.m. Quinones tendered a pro-posal on ratification. He then demanded to know why unit
employee negotiators were apparently not being paid for ne-
gotiating time. Clearly, there had been no agreement to do
so, and Aldarondo reminded him of the agreement for ``syn-
dical leave,'' i.e., leave without pay.10This occurred amidstmore discussion of the ratification issue. There was further
argument about the lack of payment to employees for nego-
tiation time and Quinones' insistence on it. Aldarondo denied
ever having agreed to it, pointing out the definition of unpaid
syndical leave in the expired CBA.Aldarondo suggested deferring discussion of ratification toget on with negotiations. Quinones accused the Hospital of
not agreeing to even the minimal rules and predicted physical
exhaustion of its negotiators if they continued with such
techniques. Quinones continued to castigate the Hospital ne-
gotiators' behavior as ``ugly,'' ``obstructive,'' and ``unlaw-
ful.'' Quinones reminded Aldarondo of alleged off-the-record
discussions where Quinones suggested negotiating easy
things first. He accused the Hospital of being provocative
and reiterated his protest over the refusal to pay employees
for time spent in negotiations, calling it an unfair labor prac-
tice and an attempted provocation to strike which the Union
would not be tricked into.Aldarondo offered to agree to a no-strike, no-lockoutclause, but the discussion again turned to the ratification
issue. Aldarondo offered that ``everything is negotiable,'' but
he refused to ``subsidize'' the Union by paying the employee
negotiators. He however suggested that perhaps they can ne-
gotiate some sort of package on the issues of ratification, pay
for union employee negotiators and a no-strike, no-lockout
clause. Quinones responded that pay for employee nego-
tiators was ``not negotiable.'' He resisted further efforts by
Aldarondo to negotiate that demand and repeated that it was
a ``nonnegotiable'' demand. After extensive further argumentover ratification, Aldarondo insisted that they move to an-
other subject because, he asserted, ratification was a non-
mandatory subject of bargaining under the NLRA. Quinones,
however, insisted that they continue to discuss it, which they
did at length. Aldarondo again insisted that they get on to
discuss other topics because ratification is of no interest to
the Hospital and can be deferred. Quinones responded:[W]e continue like that, we deadlock and within a cou-ple of days you come with a final offer for us because
there is a deadlock, there is an impasse. There it is. 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Aldarondo then suggested an alternative, i.e., resort to theNLRB, where he claims he will be vindicated. Quinones
warned him to avoid that alternative.Aldarondo offered modification of a CBA recognition ofthe Union's right to ratification. After some discussion and
a caucus, there was an agreement to initial that proposal.The parties then went on to discuss the failure of Respond-ents' proposal to include union recognition language. After
a petulant reply from Aldarondo that recognition is the busi-
ness of the NLRB, not the employees, and that there was no
need for such ceremonial language just because it was there
in the past, Aldarondo agreed to include some kind of clause
containing such language in exchange for the Respondent's
proposal regarding a management-rights clause. Quinones ap-
peared to be agreeable to a management-rights clause if a
nondiscrimination clause was added. Aldarondo offered to
sign such agreement.Quinones, however, went on to discuss the issue of theHospital bargaining unit language proposal. Quinones in-
sisted that the old CBA language be unchanged. Aldarondo
argued that negotiation is unnecessary because they can sim-
ply adopt the language of the NLRB unit certification but
that, in any event, it wanted section ``C'' removed, i.e., the
restriction on nonunit employees' and supervisors' perform-
ance of unit work. The issue was left pending but Aldarondo
said that this proposal, as all of the Hospitals' proposals,
were negotiable and if the Union was interested, it was in-
vited to offer a quid pro quo counterproposal. Aldarondo said
he still thought it a waste of paper to expand on the NLRB
unit description. The Union insisted that the issue was impor-
tant.The parties could not agree at that point on the next se-quence of articles to be negotiated, i.e., the Respondents'
proposal or the old CBA sequence. The Hospital asked to
next discuss its proposed article IV, i.e., ``Probationary and
Temporary Employees,'' which proposed a 6-month proba-
tion and defined temporary employees as those who per-
formed emergency work or who substituted for permanent
employees on prolonged absences and vacations. The Union
refused and insisted on discussing its article IV of the old
CBA, i.e., union shop. Aldarondo stated that the Hospital
wanted no union shop language except ``the one that was
provided by the Labor Relations Board.''Aldarondo then offered, at page 49 of the transcript, to ne-gotiate the union shop issue jointly with the wage freeze pro-
posal. Quinones refused to discuss salaries ``at this moment''
for two stated reasons. First, the Union was in the process
of ``investigating'' and ``analyzing'' ``information of an eco-
nomic nature.'' Second, he stated, it is the Union's ``firm po-
sition'' to obtain salary increases and to maintain all present
benefit levels. He made it clear that only ``within that con-
cept we are willing to negotiate.'' In response to Quinones,
Aldarondo stated that the Hospital will negotiate the Union's
demand for raises and benefits status quo, but its own bar-
gaining object is to obtain a wage freeze. He repeated an
offer to discuss the salary and union shop issues jointly andsuggested that salaries were of economic interest to the Hos-
pital and union shop ``implies'' an economic interest for the
Union. Quinones rejected as ``incredible'' that suggestion
and refused to discuss salaries because it was not ``in the
order of negotiation,'' and he complained that negotiating ec-onomics jointly with noneconomic was a ``new technique''he had never experienced before.In the midst of a protracted squabble over what should bediscussed next, Aldarondo asked to discuss the probationaryemployee issue, but Quinones accused him of being an ex-
aminer and not a negotiator. Aldarondo accused Quinones of
halting the negotiations. Quinones demanded again to discuss
the union shop issue. Aldarondo responded that the Hospital
wanted no union shop and was ``firm'' about it. Despite re-
peated requests by Aldarondo to discuss the probationary
employee issue, Quinones demanded next to discuss dues-
checkoff and insisted that they discuss the Union's order of
proposals. Aldarondo responded that he Hospital has no in-
terests in being the Union's dues collection agent but sug-
gested that they leave the issue as pending.Quinones then led the discussion to the issue of the num-ber of union stewards and delegates, i.e., Hospital's article
III, which the Union rejected (art. VI, old CBA). Aldarondo
went on to explain in detail the reasons for the Hospital pro-
posal for a reduction in stewards, i.e., the old number was
too large and a drain on Hospital resources because all em-
ployees were in close proximity to a steward, at most a dis-
tance of one floor above or below. Quinones agreed to con-
sider the proposed reduction in stewards after consultation
with unit members and intimated that he might change his
opposition, whereupon Aldarondo responded, ``great!'' They
continued on with the discussion and Aldarondo said that his
position on the number of stewards was negotiable.Finally, Quinones led the discussion to the probationaryand part-time employee issue. The old CBA provided that
part-time employees who worked 20 hours or more per week
would be covered by the CBA insofar as union dues, dues
checkoff and, to a limited extent, entitled certain fringe bene-
fits. They were not entitled to seniority. The old CBA unit
description was silent as to part-time or ``regular employ-
ees.'' The Hospital's unit description proposal referred only
to all ``regular'' employees. The old CBA permitted the use
of temporary nurses for emergencies and as prolonged absent
nurse substitutes but who, if employed more than 3 months,
must pay monthly union dues and be subject to checkoff and
covered by the grievance procedures. The Hospital proposal
eliminated that addendum and referred only to ``regular''
employees as unit employees. Aldarondo asked Pou how
many part-time employees were employed at the time. Pou
answered that there were employed two or three irregular or
``per diem'' nonunit nurses. Aldarondo then suggested defer-
ring that issue.Quinones formally asked the Hospital to not employ perdiem nurses because they take unit work from unit employ-
ees. Aldarondo referred to the expired CBA clause setting
forth a minimum of work hours as a condition precedent to
the deduction of dues and fringe benefit entitlement. The
concept of per diem nurse wage was discussed. Quinones
warned that if the Hospital hired 20 to 25 per diem nurses,
it would constitute an unlawful unilateral change in working
conditions. Aldarondo promised to discuss in advance any
proposed changes in the employment of per diem nurses,
which issue he said deserved ``particular study'' in view of
Quinones' apparent expressed position that per diem nurses
are not included in the old CBA definition of part-time or
temporary employees. Aldarondo defined a per diem nurse as
an 8-hour-a-day part-time employee utilized to cover a shift 505ASOCIACION HOSPITAL DEL MAESTROfor vacationing nurses or where there are insufficient unitnurses available. He agreed that the definition was subject to
negotiation. Aldarondo noted that it was now 5 p.m. and
Quinones himself had scheduled a union meeting that night.Quinones then warned the Hospital against any unilateralimplementation on an alleged impasse. He stated his under-
standing of the law that there must be certain conditions met,
one of which was that an employer must prove an ``inad-
equate'' economic situation. He stated however that the
Union was aware that the Hospital is in a good economic sit-
uation and that the Hospital maintains and has always main-
tained very low rates for a ``section of its patrons'' for spe-
cific purposes which, however, he says he will not discuss
at that time. Quinones then warned Aldarondo that the Union
would not accept economic reports which do not correspond
to economic reality. He claimed that the Union had ``abun-
dant information'' about the Hospital's financial situation
which ``conflict'' with representations of financial distress.
He stated:[I]n due time we will bring this to the bargaining com-mittee such information .... We 
are familiar with theoperation of the Hospital and the operation of the [As-
sociation] ... and we expect you to assume a reason-

able attitude toward us.Aldarondo promised to be reasonable but he assuredQuinones that the Hospital's economic situation ``is dif-
ficult,'' that it was necessary for all to make sacrifices to
preserve jobs and that other bargaining units have observed
a reduction of jobs, and much nonunit work was now sub-
contracted. Quinones accused Aldarondo of being ``mis-
informed.'' When Aldarondo urged him to disclose any con-
trary information, Quinones and Cruz stated, ``It will come.
It will come.'' Aldarondo asked for it ``now'' so he could
verify it, but Quinones refused with the response, ``in due
time.'' Quinones explicitly promised that he would later dis-
close all his information so that Aldarondo could meet with
the Hospital board of directors and analyze it. At an unspec-
ified time, the meeting ended at page 78.f. March 26, 1985ÐMeeting fiveThe transcript fails to note an announcement or a startingtime and appears to commence during a discussion of part-
time employees. Vega appears to be the chief Hospital
spokesperson. The Hospital sought discretion to use part-time
employees when necessary. The Union demanded that tem-
porary employees be included in the unit. Vega responded
that unit inclusion is negotiable. A protracted discussion next
ensued over the proposed extension of the probationary time
from 90 days to 6 months. Without resolution, the Hospital
argued that it had experienced problems in the past when
technical deficiencies of probationary nurses were discovered
well beyond 90 days. The Union argued that 90 days was
sufficient time to evaluate a professional graduate nurse.Vega then referred to the issue of its proposal of part-timeemployees, i.e., to be used for emergencies, etc. Quinones di-
rected the discussion to the topic of per diem nurses it under-
stood were then being employed by the Hospital to wrong-
fully perform the work of unit nurses. Vega insisted that they
were used only out of necessity for a fixed period when no
unit nurses are available or in prolonged absence of a regularemployee. Quinones wanted the old CBA changed to prohibitthe use of per diem nurses. Vega responded that they were
only used out of sheer necessity. Quinones suggested that
perhaps the Union might contract some sort of temporary
employee referral service. After a break in the tape record-ing, Quinones accused the Hospital of making proposals
which eliminated the dues obligation and representation
rights of temporary employees and which were calculated to
reduce the Union to an invisible status, despite Vega's asser-
tion that temporary employees were employed for short peri-
ods of time. Vega suggested that the union checkoff, i.e.,
collection of union dues by the Hospital, was of economic
interest to the Union so that they should discuss it jointly
with the wage freeze proposal which is the Hospital's eco-
nomic interest. Quinones indignantly rejected that suggestion
as an implication that the Union needed the Hospital to col-
lect dues. He stated inexplicably: ``It is not for the Hospital
to collect dues for the Union. We are not asking it and will
never request it.'' Vega immediately asked him to repeat that
statement but Quinones refused, saying he could not remem-
ber what he had just stated. Vega stated that the Hospital
wanted to be free of union internal affairs, i.e., dues check-
off.Quinones launched into an attack on Respondent's motiva-tions for its regressive proposals, i.e., to raise distrust, con-
flicts, destruction of a good union relationship, etc. Vega re-
sponded that he thought that what they had been doing up
to this point in negotiations was a clause by clause process
of identifying real differences without getting into detailed
discussion. Quinones responded that the Union was willing
to negotiate ``everything'' and that in ``some areas'' it was
flexible. Vega protested that the Union had not even submit-
ted a counterproposal. Quinones confirmed that the union po-
sition is its original proposal. After some discussion over
whether they were or were not negotiating, Quinones turned
to the topic of unit employee seniority, and Vega proposed
seniority recognition only as obliged by Commonwealth stat-
ute, i.e., ``Law 80'' which establishes certain minimal em-
ployee seniority rights, but said that this position is nego-
tiable. The Union insisted on status quo of the old CBA se-
niority rights (art. VIII, old CBA) but with the addition of
stewards' superseniority.The parties discussed the Union's proposed change regard-ing the arbitration procedure (art. X, old CBA). Vega ex-
pressed a willingness to accept some changes and offered to
discuss some modification counterproposals. Quinones asked
for time to study it and deferred the subject to the next meet-
ing. Vega said that both sides wanted easier grievance and
arbitration procedures and suggested they might tie it in to
negotiation of the requested management rights clause. Vega
reminded Quinones of his promise at the last meeting to sub-
mit a counterproposal in management rights. Quinones said
it would be discussed ``later,'' and then turned to the topic
of work schedules (art. XI, old CBA). The Hospital insisted
on changing the old CBA work schedules to establish work
shifts. They agreed to defer discussion, with Vega reiterating
the negotiability of the issue.The next article of the old CBA, XII, included ``Salary In-creases, Basic Salary, Differential Pay,'' etc. Accordingly,
Vega stated the Hospital's position, i.e., a salary freeze, was
necessary because at its current level of operation, the Hos-
pital's position was ``precarious'' and it was not able to 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
grant any kind of raise ``at this time.'' Quinones responded:``We are starting to make our study. The Hospital has made
its economic study . . . we are going to conduct ours too.''
Vega assured the Union that it would show Hospital oper-
ational losses and an accrued debt close to $1.5 million.
Quinones, however, reacted by saying that even the past 3
years of raises given to the nurses were inadequate and thatthere were now 31 nurses of a total 115 being paid at the
basic salary rate. Quinones stated that the Union was willing
to negotiate a reasonable agreement because he believed that
the economic situation of the Hospital was sound (it now be-
comes apparent that his definition of reasonable necessarily
entailed reasonable raises). Quinones then stated that the
Hospital was well aware that a large portion of its patients
was treated at less than market cost for the objective of get-
ting teachers to join the Association which, in turn, sub-
sidized the Hospital. He accused the Association of forcing
the Hospital to operate with ``scant profits.'' He acknowl-
edged that the Hospital's financial statement will not reflect
``exorbitant profits,'' but that if an economist scrutinized it
without recourse to the Association's finances, he would con-
clude that the Hospital is close to bankruptcy and should
have gone bankrupt years ago because of economic restraints
imposed on it by the Association. The Hospital, Quinones
charged, could not exist as an independent entity.Quinones went on to elaborate that the rate charged teach-ers were ``ridiculous'' and made possible only by the exploi-
tation of the nurses' depressed salaries. He accused Velez
and the Association board of wrongly benefiting teachers at
the cost of reduced unit member benefits and the exploitation
of unit employee rights. He charged that it was ``pitiful'' that
a large number of Hospital employees were the object of an
unfair Hospital policy while Velez, through the media, was
asking for teachers' raises, many of which he alleged were
higher than the nurses, and that Velez also was making polit-
ical demands for approval of the teachers' right to collective
bargaining at a time when the Association representatives
were trying to set back the rights of the Hospital's workers.
He alleged that this was part of a plan to destroy the Union.
He insisted that the Hospital can afford raises, but he con-
ceded that it was not as profitable as some larger Hospitals
but that he would be reasonable as to the amount of raises
that he would negotiate.Vega responded by insisting that the Hospital's economicplight was real and not fictitious; that financial statements
disclose the losses; that the Hospital has to invest in costly
new equipment; that Medicare income is reduced; that cost-
cutting efforts have been made; and that 60 beds were re-
moved (none of these assertions were even refuted). He
claimed he had no idea where Quinones had obtained con-
trary information, but he insisted that there are other bargain-
ing units with which the Hospital must negotiate; that the
current salaries necessitate losses; that the Hospital has to
``freeze everything''; that it must reduce fringe benefits ``or
else''; and that it is ``real and not fictitious.'' He did not,
however, deny the alleged Hospital relationship with the As-
sociation, nor deny the advantageous relationship it had with
respect to discounted medical service, nor did he make any
explicit representation that the Association could not afford
to pay more for the Hospital services so that employees
would not have to suffer economic losses. He did not deny
the allegation of Association teacher self-interest or greed,motivation alleged by Quinones, although perhaps it was ar-guably implied in his response that the losses were for real
and not fictitious, i.e., not part of a scheme of exploitation.Thereafter, Quinones went on to insist that negotiationsproceed on the premise of salary increases. Vega responded
that he had nothing to offer saying, ``There's nothing. Hon-
estly there's nothing to give.'' He argued that if capital im-
provements are not made, then the Hospital will go down the
drain, i.e., the building is 25±30 years' old and additions
must be constructed. Quinones answered that instead of ask-
ing nurses for sacrifices, the Hospital should ask $50 each
from all the doctors who had gotten rich over the years
working in the Hospital. Vega answered that the Hospital
had reviewed its contract with all professions including doc-
tors, had subcontracted certain work, and had determined the
necessity of freezing the salary of all Hospital employees in
equal terms and to reduce benefits.Quinones refused to accept Vega's statement as the Hos-pital's ``real'' position. He characterized the Hospital's prof-
fered explanation as ``inconsequential'' and asserted that it
would be impossible for the Hospital to retain nurses who
would rather resign. Quinones insisted that a demand for
raises was reasonable. Vega insisted that a wage freeze and
reduced benefits were reasonable. At page 59 of the tran-
script, the tape recording ended.The meeting continued briefly with a new tape andQuinones asking whether they wish to resume negotiations.
Vega agreed to resume. Quinones promised to submit a new
union proposal. They exchanged expressions of a willingness
to negotiate. Quinones stated that the Union would submit an
economic counterproposal as a ``sample of our good faith,''
but that it refused to negotiate salaries next because, asQuinones stated, if the Union were to do so, ``as soon as I
bring [that] counter offer, we find ourselves in an impasse,
here, see.'' He then suggested that they negotiate and agree
to what they are able and to defer everything else. He prom-
ised to draft a list of all agreed-on items for the next meet-
ing. Vega stated his expectation that economic clauses would
be the next item for negotiation. Quinones uttered an evasion
and repeatedly assured the questioning Vega that he would
produce an economic counterproposal inclusive of salaries
and all labor cost items at the next meeting. Quinones told
Vega he would need to ``study'' to see ``how far I can go.``
After a brief reiteration of positions on the topic of the num-
ber of union stewards, the meeting ended.Thus, Vega was clearly justified in concluding that theUnion would submit an economic proposal and at least start
discussing economics at the next meeting. The ending time
is not specified.g. April 3, 1985ÐMeeting sixThe transcripts fail to indicate how the date was set forthis meeting nor does it reveal the starting time or meeting
duration. From the context of the transcript, I conclude that
the exhibits marked part I and part II are in reverse order
to the actual proceedings. The meeting opened with a greet-
ing by Quinones and his reference to rumors about a possible
strike and alleged harassment of an employee negotiator by
a security guard. At that point, the Hospital comptroller, Car-
los Garcia, was identified to Quinones and welcomed by him
to the negotiations. After disclaimer and assurances, Vega
asked for the expected counterproposal. Quinones replied that 507ASOCIACION HOSPITAL DEL MAESTROthe Union would ``react to economic proposals later on'' andhe complained about his disrespectful treatment by a security
guard at the Hospital and threatened to file an unfair labor
practice charge over it. On Quinones' lead, they reviewed
areas of agreement and disagreement starting with article VI
(old CBA). At article X, ``Grievance and Arbitration Proce-
dure,'' the Union explained its proposal and its objective for
certain changes it desired. The proposals on this issue were
discussed and explained by both sides.The parties continued with their review of agreement, non-agreement, and joint deferral of contested subjects in a vari-
ety of articles. Areas of agreement covered, inter alia, work
schedules, overtime, meal period and double pay, method of
overtime computation, personal leave, pension plan, general
disposition clause, nondiscrimination clauses, and separability
of clauses article. Aldarondo then suggested that the proceed-
ing had now come to the point of discussing economic
issues. Quinones responded that the economic issues were
``very delicate,'' and their negotiations ``were already being
talked about in the whole country.'' A few other non-
economic proposals however were discussed and agreed on
or deferred. The first part of the transcript ended at page 72,
when Quinones announced: ``This is all we have so far.''The second part of the taped portion of the meeting startedwith Quinones again making an announcement:[By submitting an economic counter proposal] TheUnion does not agree [to] change the agreement of the
parties at the beginning of negotiations to the sense that
we first negotiate non economic parts and the economic
ones afterward.Quinones then went on to announce the specifics of theUnion's written economic counterproposal which included
substantial increases in salaries as well as increases as other
benefit costs. Vega quickly challenged the alleged agreement
as to a fixed bifurcation and priority of negotiated issues, i.e.,
noneconomic first and then economic, and accurately set
forth his recollection of what was agreed at the first meeting.
He characterized the union economic proposal as not signifi-
cantly reduced from the last proposal, whereas the Hospital
still insisted on a salary freeze. He stated that he was pre-
pared to tender to Quinones financial statements which re-
flect that the Hospital had an excess of expenses over income
in 1984 of nearly $100,000 as well as in 1983, and that it
expected conditions to deteriorate.Quinones responded that ``we insisted in the past to dis-cuss noneconomics first,'' and the Union had merely submit-
ted its economic offer as a ``gesture of good faith.'' He stat-
ed that that counterproposal did not change the Union's in-
tent to only negotiate noneconomic issues first. He openly
admitted that if they were to negotiate economics at that
point of negotiations, it ``would promote as soon as pos-
sible'' what he called an ``artificial deadlock.''Quinones stated his qualified intention to ask in the futurefor financial statements ``if necessary'' and even more infor-
mation ``if necessary'' beyond those statements for study by
economic experts it will hire in the future. Quinones com-
pared the Hospital claim of poverty to an allegedly spurious
claim attempted by another health care institution but which
ended up with salary increase agreements. He characterized
the Hospital claim of poverty as ``illusions'' and stated:``Therefore I insist we continue dealing with those areaswhere we have no major problems.''Vega reiterated the financial losses of the Hospital.Quinones asked when they planned to shut down. Vega and
Pou responded that there was no closure intent but other
measures would have to be taken, e.g., reduction in employ-
ment and subcontracting of services. Vega then tendered to
Quinones financial statements as of July 30, 1984, prepared
by an independent auditor reflecting losses and labor costs.Quinones' response was that they adjourn so that the Hos-pital, i.e., not the Union, would reassess its position, after
which they would resume negotiations which will result in
``some increases'' without bankruptcy. The transcript of 87
pages does not reveal any discussion as to the next meeting
date.h. April 15, 1985ÐMeeting sevenThe transcript of this meeting fails to indicate times, dura-tion, or references to setting of the next meeting. It is a brief
transcript of about 33 pages indicating a commencement and
an ending without interruption, and a reference there by a
participant to its duration of only 1 hour.The meeting commenced when Aldarondo asserted that theparties agreed at the last meeting to start discussing the eco-
nomic clauses. He called the union counterproposal unaccept-
able and referred to the financial statement given to the
Union at the prior meeting and again insisted on a salary
freeze and a reduction in benefits costs.Quinones immediately accused Aldarondo:[Y]ou are putting words in [my] mouth ... 
our eco-nomic [counterproposal was] aimed to demonstrate our
good faith ... not an intention to discuss [economic

issues] but rather first noneconomic aspects.He insisted that such was the original agreement. Quinonesasserted that he made the same statements in outside con-
versations with Hospital spokesperson. He then continued:I am about to laugh because the Union has conclusiveevidence, clear and precise that the Hospital is sound,very sound see ... on the prior occasion well we did
not have all information. Today we do have it.Quinones went on to accuse the Hospital of pushing an``artificial position'' to bring on impasse by proposing non-
economic changes to the old CBA that had endured for
years. Aldarondo argued that they ought to start negotiating
economic issues, but that they had never agreed to negotiate
noneconomic issues first, but rather they agreed to discuss
important clauses which have an economic impact upon the
Hospital. Quinones again argued that they had agreed to ex-
clusively negotiate noneconomics first and thereupon accused
the Hospital of creating ``conflicts'' in the Hospital and en-
gaging in conduct calculated to provoke the Union to fall
into a ``trap.''Aldarondo again demanded to start negotiation of eco-nomic aspects and urged Quinones to stop talking about
``fantasies'' regarding an alleged crisis in the Hospital (a
possible reference to allegations of harassment). He stated:
``We demand to negotiate economics.'' Quinones respondedthat the Hospital's answer to the union counterproposal re-
mained a wage freeze and stated: 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
[W]e are willing to deal with that economic situation ifand when the employer makesÐin the first place deals
with the rest of ... the noneconomic, and in the sec-

ond place when the employer decides to change its po-
sition in regard to the economic issues, because our
nurses demand salary increases, see.Aldarondo characterized the union demanded increases as``unheard of,'' to which Quinones answered: ``[W]e have somuch information of an economic nature about the Hospital
that we are going to bring it to you when appropriate.''Quinones then went on to allege misappropriation of Hos-
pital resources by its management, i.e., maintenance employ-
ees working at homes of management and the boats owned
by Administrative personnel.Aldarondo, in effect, accused him of lying and of tryingto distract him from the point and, again, asked the Union
to negotiate the economic terms of the CBA. After Quinones
effectively called Aldarondo a liar, he was asked by
Aldarondo to submit proof of his allegations. Quinones went
on another tangent and made more allegations of the misuse
of Hospital maintenance employees, i.e., nonunit employees.Aldarondo again demanded that the Union negotiate theeconomic issues and accused Quinones of evasion. Quinones
denied having refused at any time to negotiate mandatory
bargaining matters; to which Aldarondo invited him to begin
with salaries and to start reviewing the union counterpropos-
als. Quinones interrupted him and stated that they first have
to ``agree what we are going to negotiate.'' Aldarondo an-
swered, ``then let's agree.'' Quinones retorted that it would
not be with economics according to the Hospital's unilateral
decision.Quinones again insisted that they had already decided tonegotiate the noneconomic CBA articles first. Aldarondo an-
swered that that was not true but, in any event, they should
again discuss the ``rules of the game.'' Quinones asserted to
Aldarondo that they will discuss ``what was decided.'' He
went on, however, to charge: ``You started this process and
began to discuss noneconomics.''At this point, there is an apparent tape change. When thesecond recording resumes, Aldarondo reminded Quinones
that ``at the beginning'' the Union was made aware of the
``transcendental importance'' to the Hospital of the economic
issues. He charged Quinones with directing the discussion to
noneconomic areas which were discussed. He further asserted
until the negotiations reached a point, i.e., article XIIÐold
CBA, salaries, etc., there had been discussion of the greater
part of the noneconomic issues. Therefore, he concluded and
stated it was this time now to discuss the economic issues.Quinones again accused the Hospital of abandoning anagreed-on course of negotiation. He pointed out that they had
reached agreement on some noneconomic matters, i.e., he
wanted to reach agreement on all noneconomic areas before
discussing economics. He asserted that he did not have ``am-
nesia.''Aldarondo made it quite clear that the Hospital was notdemanding an isolated, fragmented negotiation and agree-
ment of economic issues prior to negotiation of the balance
of the contract. He explained that the Hospital had stated that
it will deal with management rights, appropriate unit, rec-
ognition of the Union, and other noneconomic issues, and
had done so and is doing so in the order of topics so far dis-cussed. Quinones, however, accused the Hospital of notwanting to negotiate and again accused the Hospital of hav-
ing agreed to negotiate the noneconomic issues first.When Aldarondo again asked Quinones to continue by dis-cussing the economic issues, Quinones suggested adjourn-
ment because he concluded, the Hospital did not wish to ne-
gotiate. Quinones then denied the same accusation that he re-
fused to negotiate economics. Aldarondo asked him when he
would do so and was told he would do so when Aldarondo
was willing to negotiate the noneconomics.At that point in negotiations, Aldarondo clearly and explic-itly placed on the Union the decision as to the course of
those negotiations and the responsibility for the continuation
of meaningful bargaining. He did so by responding to
Quinones' challenge that he was willing to negotiate non-
economic issues ``right now, together with the economic
issues.'' Quinones, however, again insisted that this was not
the agreement of the parties which was, he again falsely as-
serted, to negotiate only the noneconomics first. After squab-
bling again over what had been agreed to, Aldarondo chal-
lenged Quinones to replay the tapes of the prior meeting. He
received no response.Aldarondo again offered to negotiate any important non-economic proposals with the economic proposals and to dis-
cuss both jointly. That offer was characterized by Quinones
as a refusal to negotiate. Quinones asked if the economic
proposals were so important to the Hospital, why did it pur-
pose so many noneconomic changes in the CBA. Aldarondo
turned back his question by asking why the Union consid-
ered noneconomics so important in the face of its large eco-
nomic demands. He asked the Union why it was demanding
so much. Quinones answered that it had been traditional in
Puerto Rico and in past Hospital negotiations to first nego-
tiate exclusively the noneconomic contract terms. Aldarondo
replied that he had not participated in past Hospital negotia-
tions.The meeting continued on with Quinones again demandingto discuss and negotiate exclusively the noneconomic CBA
provisions. Aldarondo again offered to negotiate the non-
economic issues later or now, together with the economic
issues. Quinones again repeated the false allegation of a
breach of a prior agreement on the order of negotiations.
Aldarondo agreed that they had discussed and touched upon
all noneconomic issues and deferred negotiation on areas of
disagreement and, again, he pleaded to start discussing eco-
nomic issues. Quinones remained adamant and pointed out
large areas of negotiation remained to resolve important non-
economic issues. To that assertion, Aldarondo readily agreed,
but asked why Quinones was ``afraid'' to talk about the eco-
nomic issues.Quinones responded that he was not afraid to discuss eco-nomic issues and wanted to do so because the Union was
aware that the Hospital was in a ``sound economic situa-
tion.'' Aldarondo thereupon demanded that the Union dis-
close such information, but Quinones turned away the de-
mand by suggesting that Aldarondo himself ought to get in-
formed. Aldarondo challenged Quinones to inform him.
Quinones refused. They again squabbled over a series of
challenges by Aldarondo to produce information contrary to
impoverishment and, again, Aldarondo outlined the Hos-
pital's allegedly poor financial situation and the proffered
and tendered financial statements. 509ASOCIACION HOSPITAL DEL MAESTROQuinones responded to the foregoing challenges by sayingthat the Union would produce its information ``as soon as it
is pertinent and necessary,'' and that it was ``still not perti-
nent.'' Quinones promised, however, that it will expedite the
negotiation process when ``we'' bring information.Aldarondo asked to be informed when the Union intendedto produce its information and the Hospital would ``gladly''
meet and negotiate but that as long as the Union refused to
discuss economic issues, they would have to adjourn.
Quinones offered to continue the discussion. He however did
not offer to change his position on the order of negotiations,
i.e., exclusive negotiation on noneconomic issues first.
Aldarondo in exasperation noted that they had talked for an
hour with no resolution on the future order of negotiable sub-
jects and after requesting the Union to notify him when it
was ready to negotiate the ``substantive aspects'' of the
CBA, he terminated the meeting.i. Interim correspondenceÐDeclaration of impasseÐNotification of economic implementationBy letter dated April 24, 1985, addressed to Aldarondoand signed by Quinones, the Union set forth its willingness
to resume negotiations and indicated the area to be next ne-
gotiated, i.e., proposed managerial rights and the stewards'
issue. It also accused the Hospital of an unwillingness ``to
negotiate the noneconomic aspects of the agreement, as it
was agreed to initially.''By hand-delivered letter dated April 29, 1985, to Quinonesfrom Aldarondo, the Hospital formally responded. It accu-
rately accused the Union of refusing ``to discuss or enter into
negotiations about the economic aspects of the [CBA] being
negotiated,'' and conditioning ``any negotiations of the eco-
nomic aspects to the previous negotiation and agreement as
to the noneconomic aspects.''The letter further accurately asserted that there had beenno agreement at the first meeting as to the order in which
the articles would be discussed. It accurately recalled that, in
fact, in negotiations they started to discuss noneconomic mat-
ters ``in general terms'' and that the parties initialed clausesand reached some agreements about several noneconomic
clauses and went on to accurately summarize the status of
negotiations. In conclusion, that letter set forth:Through this means we inform you that we weregreatly surprised by the attitude assumed by Unidad
Laboral during the meeting held last April 15 when it
insisted to a point close to an impasse in not discussing
the economic aspects of the Collective Bargaining
Agreement. As we indicated to you on that occasion,
the discussion of the economic aspects of the Collective
Bargaining Agreement is of vital importance to the
Hospital. The precarious economic situation of the Hos-
pital demands a prompt solution of the discussion of
the economic aspects of the Collective Bargaining
Agreement. In fact, during this last meeting you stated
that you had financial information which indicated that
the Hospital was in good financial status, however, you
refused repeatedly to submit or discuss the same. In
view of the Union's refusal to negotiate the economic
aspects, we have to conclude that there is an impasse
between the parties.In view of the impasse situation, in regard to theeconomic aspects of the Collective Bargaining Agree-
ment, the Hospital has no other alternative but to pro-
ceed to put in effect the economic offer made to
Unidad Laboral. In keeping with what is above stated,
we hereby inform you the Hospital's intention of put-
ting in effect its economic offer effective on May 16,
1985. Despite having this intention, we again reiterate
our best willingness to negotiate the economic aspects
of the new Collective Bargaining Agreement with
Unidad Laboral.j. May 9, 1985ÐMeeting eightAlthough the parties failed to stipulate with respect to fivepages of transcript in the transcript of the August 26 meet-
ing, I credit the uncontradicted testimony of Vega that it is
an accurate rendition of the missing first segment to the ex-
hibit containing the May 9 transcript. Furthermore, the con-
text necessitates the conclusion that is not part of the August
meeting, e.g., it refers to prospective dates, such dates, as
May 16, that must have preceded the August meeting. Nei-
ther segment indicates an opening announcement nor time of
day.The May 9 meeting was also attended by Gonzalez. In re-action to Gonzalez' presence, Quinones demanded to know
why Gonzalez was produced to give an economic expla-
nation inasmuch as ``the economic aspect is not under dis-
cussion.'' Quinones called his presence an act of disrespect
to Quinones and to Gonzalez because: ``[N]obody is going
to listen to information that does not have anything to do
with what is being discussed. That is all there is.''In an apparent reference by Quinones to the April 29 let-ter, Vega reiterated the Hospital intent of implementation of
its economic offer ``as of May 16, 1985, unless, of course,
we reach a different agreement.'' Vega went on to explicitly
state the articles to be implemented, i.e., articles VIII; X on
holidays, page 23; XI on sick leave, page 26; XIII, maternity
leave, page 31; XVI, Christmas bonus, page 35; XVII, uni-
forms, page 36; XVIII, medical and Hospital services, page
37, of the Hospital proposal.Vega again alluded to the Hospital offer to negotiate joint-ly economic and noneconomic matters and characterized the
Union's accusation by the Hospital of responsibility for an
impasse to be ``frivolous.'' Vega repeated the offer to nego-
tiate all issues jointly and stated that its reasons to do so was
the Hospital's precarious economic condition. That offer was
met with laughter by Quinones who accused Vega of being
crafty and given to distortion. Quinones went on to state the
Union's position ``for the record.''Quinones denied having refused to negotiate ``any issue''and accused Vega of untruthfulness. He denied being ``frivo-
lous.'' He accused the Hospital of creating an ``artificial im-
passe,'' so that it could implement its economic concession-
ary proposals. He alluded to another health care institution
which had tried to do that but ended up having had to re-
scind the implementation.Thus, under his perception of the law, Quinones was wellaware that as long as he could keep the negotiations going
without even discussing economics, despite the Hospital's at-
tempt to use noneconomic proposals as quid pro quo for con-
cessions, then the longer impasse would be postponed, the
longer the unit employees would avoid any concessions. 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Those concessions and any economic concessions, as weshall see in subsequent negotiations, he would even more
virulently and adamantly refuse.The second stipulated segment of the transcript com-menced with Quinones' assertion that had the Hospital
agreed with his ``rules of the game,'' the parties would al-
ready have finished and agreed-on noneconomic issues. This
is a most remarkable observation because the Union had re-
fused to discuss economic issues prior to this point, and yet
vast areas of noneconomic matters remained on the table.
Quinones then denied that the Hospital had ever agreed to
negotiate economic and noneconomic matters jointly. He re-
jected the notion that union shop was an economic interest
of the Union and bitterly castigated Respondent's resistance
to check off as an illegal offensive tactic. Quinones again as-
serted that it was traditional in Puerto Rico to negotiate and
to agree on noneconomic matters before discussing economic
issues. He again insisted on that order of negotiation.Aldarondo accused Quinones of misrepresentation with re-spect to the ``rules of the game.'' He rejected the suggestion
that union shop negotiation was a condition to a discussion
of economic issues. Aldarondo asserted that the Hospital had
been willing to negotiate the recognition clause and the man-
agement-rights proposals but the Union refused and had in-
sisted that it would not discuss the union shop clause.
Aldarondo also insisted that the Hospital had said that em-
ployee payment for negotiating time was a negotiable issue
and agreement was possible, but that the Union would not
discuss it. Aldarondo reminded Quinones of prior assurances
that all the Hospital's proposals were negotiable and that al-
though there were some agreements, there remained a sub-
stantial amount of noneconomics to be agreed on. He again
asserted that if all the articles of the contract could be dis-
cussed together, agreement would be reached; but that the
Union had attempted to impose its own order of negotiations
and had flatly refused to discuss economic and noneconomic
issues jointly.Aldarondo stated that in view of the Union's refusal todiscuss economics until after a negotiation and agreement on
noneconomic matters, there was nothing left but for the Hos-
pital to effectuate its economic proposals as notified in its
letter of April 29. Aldarondo stated that he knew of no other
course of action unless the Union were now willing to nego-
tiate but, he concluded, the Union did not even want to listen
to an explanation of its economic position. He asserted that
the Hospital had even presented the Hospital comptroller,
Gonzalez, at negotiations for the purpose of answering any
questions from the Union but that Quinones had ignored him.Quinones' following response completely undermines theGeneral Counsel's argument in the brief that Gonzalez was
not proffered to give any information to the Union during the
negotiations. Quinones initially responded by denying that he
had refused to listen but in the next breath he stated that he
did, indeed, refuse to listen to Gonzalez because Gonzalez
had brought information to the bargaining table about topics
``not under discussion,'' i.e., the Hospital's economic condi-
tion. He accused the proffer of Gonzalez' expertise as a
``fast ball'' and an attempt to ``impose things'' on the
Union. Quinones again insisted on quickly negotiating and
agreeing on noneconomic matters first and ``get it out of the
way.'' He reminded Aldarondo that the Union had even re-
duced its economic demands and would do so again. Hehowever again asserted that the Hospital was not an inde-pendent entity but rather part of a complex with the Associa-
tion. Quinones argued that the Hospital had produced Hos-
pital financial information but that there were employees
paid by the Association performing work in the Hospital.Cordero then engaged in an argument with Aldarondo asto whether the Hospital had agreed to pay employees for
worktime spent in negotiations. She incorrectly insisted that
it had done so but now refused to pay it, which in turn
caused hardship, especially when the Hospital negotiators ap-
peared late at the meetings (the latter accusation emerged
first at this meeting, i.e., tardiness of Hospital negotiators).Aldarondo turned the discussion back to Gonzalez. He saidGonzalez was not there to negotiate but was present to ex-
plain the urgency of the Hospital's economic distress. He
again urged a joint negotiation of economic and non-
economic issues. Quinones gave an evasive response, sug-
gested the possibility of meeting with reduced committees
later in the week, and made reference to a waste of time and
possible violence which he explained as supervisors' and em-
ployees' mistreatment of each other.Aldarondo again proposed an order of negotiation whichincluded economic issues and reiterated otherwise the Hos-
pital intent to effectuate its economic concessions on May
16, 1985. Quinones answered:You put the clauses [into effect] and I file a charge... and you act illegally in such a way that you attack

the workers.Quinones was called from the room to answer a telephonecall.When Quinones returned, Aldarondo repeated his requestfor joint economic and noneconomic negotiations. The fol-
lowing colloquy ended the meeting at 33 pages.QUINONES: ... so called final offer is highly illegal,
you cannot do that ... and if you do it you are mak-

ing a mistake, a damn tactical mistake.ALDARONDO: We have complied without our obliga-tion to notify you about our intentions. If you want to
discuss it or not, you think it is a tactical or illegal mis-
take wellÐthat is your prerogative. But we accept to
gladly to meet with you on a subsequent date a reduced
committee and look for an alternative. So I suggest that
we recess. I move we recess until we contact each
other.QUINONES: All right.k. The May±June implementation of the Hospital'sconcessionary economic proposalIt is the testimony of Respondent's witnesses that theUnion made no request to meet and gave no indication of
a willingness to change its position regarding the order of ne-
gotiations subsequent to the May 9 meetings and prior to
May 16, or thereafter. The next meeting was held at the
Commonwealth Department of Labor on July 8, 1985, under
the auspices of the Federal mediator. Quinones testified that
on about June 12, 1995, he had received a telephone call
from Federal Mediator Irwin Gerald in the New York City
Office of the Federal Mediator and Conciliation Service
(FMCS) when Quinones was invited to meet with Respond- 511ASOCIACION HOSPITAL DEL MAESTROent on July 8 when Gerald planned to visit Puerto Rico. OnJune 12, Quinones wrote to the Federal Mediation and Con-
ciliation Service a letter confirming his conversation.Vega, on June 20, 1985, forwarded two letters, one toQuinones and one to the Federal Mediator and Conciliation
Service's Regional Office in New York, New York. The
former letter to Quinones alluded to an undated but ``recently
requested'' resumption of collective bargaining by Quinones.
It also asserted that, accordingly, a meeting between the par-
ties had been arranged for June 26, 1986, but at an ``activ-
ity'' held by Quinones in front of the Hospital, Quinones re-
affirmed to Vega the Union's firm adherence to its prior stat-
ed position and intent to not waive any previously acquired
CBA economic benefit. The letter concluded that a meeting
between the parties was futile and it was best to resort to the
intervention of the Federal Mediation and Conciliation Serv-
ice, which it stated was being done by the Hospital on that
date.Vega and Aldarondo both testified to off-the-record dis-cussions, i.e., off the tape recorded part of negotiations.
Aldarondo explained that they usually occurred either before
or after the formal meetings, privately, with Quinones alone.
Vega testified that after the August 26 meeting, Quinones
stated forcefully to him that under no circumstances would
the Union ever surrender any prior economic benefits ob-
tained in prior negotiations. Aldarondo testified to similar
such conversations in which Quinones said that he would be
a ``laughing stock'' or ``crazy'' if he agreed to any economic
concessions. In any event, Quinones told Aldarondo privately
that he would not discuss economics until possibly later, but
that he would never accept any concessions. Their testimony
is not effectively rebutted by Quinones who, in any event,
I find less reliable as a witness for reasons already noted.Quinones testified that he felt that Vega's cancellation ofthe June 26 meting was intended as a punishment for a union
picketing demonstration in front of the Hospital. He further
testified that he had, many times subsequent to May 9, fu-
tilely attempted to communicate with the Hospital negotiators
to resume negotiations. His testimony is generalized and not
specific as to date and circumstance and thus is unreliable.
On June 28, 1985, however, he wrote to Vega and asserted
therein that the Union had been making efforts to meet with
him since ``more than a month ago,'' which resulted in the
June 26 date. In testimony, he said it was ``almost'' a month.
In the letter, Quinones accused Vega of acting vindictively
in canceling the meeting and pointed out that the parties had
already agreed to meet with the Federal mediator on July 8.
Quinones, in his testimony and letter to Vega, claimed that
the resort to the mediation was an attempt to stall negotia-
tions. He also testified that it was Vega who had ``re-
quested'' to have a mediator come from the United States to
enter into the negotiations.All of the foregoing efforts to set up the next meetings is,of course, relevant to the issue of whether, assuming there
was an impasse on May 9, 1985, the Union had given any
indication of a willingness to change its position as to the
order of negotiations prior to implementation of the reduc-
tions. In none of the correspondence is there any indication
of such willingness. Furthermore, Quinones himself failed to
testify that he had done so informally, nor did he testify that
he made any specific communication, prior to the May 16
deadline set by the Hospital for the implementation of itseconomic proposals, which explicitly invited a desire to ne-gotiate economic issues.The testimony of Vega and Pou reveals that although theUnion was notified that the implementation date was to be
effective as of May 16, what really occurred was that the
Union was given until May 16, 1985, to disclose a willing-
ness to negotiate economic issues but that on that date or
thereafter the economic proposal would be effectuated seria-
tim, as the mechanics of its application made it administra-
tively possible. In light of the nature of the benefits reduced,it must necessarily have been manifest to all parties that the
effects of the reduction would not be felt until such times as
employees claimed their accrued benefits. The Hospital cleri-
cal personnel did not calculate the monthly accrual of these
benefits until the completion of the month. Between May 16
and June 1, nothing was done. On and after June 1, 1985,
the Hospital's payroll and other financial departments started
calculating the reduced employee fringe benefits under the
formula set forth in the Hospital's economic proposals. Thus
the actual impact was delayed until a variety of subsequent
occasions when employees found that they had accrued less
medical services, sick vacation, holiday, other leave on ap-
plying for same, or finally when the Christmas bonus bene-
fits were reduced. The accrual of new sick leave and annual
vacation benefits occurred first, i.e., June 1, 1985. On July
19, 1985, Pou issued a memorandum to supervisors with ex-
planatory instructions as to the new holiday pay calculations.Although there is some dispute, or at least a refusal of Re-spondents at the trial to concede the implementation of all
of the reductions in benefits as alleged in the complaint, the
General Counsel adduced adequate credible evidence to sus-
tain that complaint allegation.I conclude that on a date shortly after the very first imple-mentation of new reduced fringe benefits, probably around
June 12, the Union and the Hospital agreed to meet with the
intervention of the Federal mediator. Vega testified that
Quinones had placed a telephone call to the mediator prior
to his correspondence. Quinones accused Vega of involving
the mediator. In any event, it appears that both had agreed
to meet with the Federal mediator prior to Vega's June 20
correspondence which alleged an impasse and asked for di-
rect intervention. Furthermore, they had also agreed to meet
again themselves on June 26, which date was canceled by
Vega for reasons stated in his letter to Quinones. It was ad-
mitted by Quinones that he did indeed participate in some in-
formational picketing in front of the Hospital as alluded to
in Vega's letter as an ``activity.'' He did not deny in cor-
respondence, nor in his testimony, Vega's accusation in the
same letter of Quinones' insistence to Vega during that pick-
eting incident on adamant adherence of the Union to its last
stated bargaining position relative to bargaining priority and
consideration of a wage freeze and benefits reductions.4. Postalleged impasse meetingsÐ1985a. July 8, 1985ÐFederal mediationÐMeeting nineThe meeting at the Puerto Rico Department of Labor onJuly 8 was not precisely a resumption of the contract nego-
tiations meeting. It was rather a meeting of the Hospital ne-
gotiators and representatives of all the other Unions rep-
resenting Hospital bargaining units with the Federal medi-
ator, Gerald. 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
There is a dispute between some of Respondents' wit-nesses and union witnesses as to whether or not there had
been any kind of face-to-face confrontation between nego-
tiators of both sides wherein the Union reiterated its un-
changed position regarding the order of negotiations. Regard-
less of whether there was or was not, it is undisputed that
no such intent to modify the Union's refusal to discuss eco-
nomic issues was conveyed to Respondent Hospital's nego-
tiators, either directly by Quinones or indirectly through the
mediator. The Hospital reported to the mediator the status of
negotiations and its implementation of its economic propos-
als upon belief of an impasse. The mediator did not testify
of course. Quinones denied any face-to-face confrontation
with Hospital negotiators, but he was silent as to whether the
mediator mentioned the claim of impasse and implementation
by the Hospital of its proposed fringe benefit accrual reduc-
tions.b. August 26, 1985ÐMeeting 10On August 8, 1985, Quinones wrote to Aldarondo and re-quested that he contact Quinones to resume negotiations, al-
leged that the Hospital's failed to make new offers at the
meeting, alleged that the Hospital had refused to negotiate
unresolved matters and requested resumed negotiations of the
matters outlined in the union letter of April 24, 1985, includ-
ing union recognition and union shop. The letter ended with
the statement:The Union is willing to continue negotiating with thegreatest possible flexibility and [is] willing to make
changes to our initial demands.Aldarondo responded with the suggested dates of August 21,26, or 28 but reiterated an unchanged Hospital position. On
August 20, 1985, the Hospital issued announcements to its
employees with respect to the changes in the holiday pay
policy.By letter dated August 23, Quinones agreed to meet onAugust 26 and in answer to Aldarondo's response, referred
him to the union letter of August 8.The meeting of August 26, 1985, commenced at 3 p.m. Atermination time is undisclosed, but the transcript is about 62
pages long. The transcript begins with Quinones questioning
Vega about reports he received that the operating room man-
ager made certain statements concerning sick leave benefit
changes and also reports of a written announcement as to the
elimination of certain holidays. At that point, Cruz alluded
to Pou's alleged new calculation for earned vacation time.Vega responded that all Respondents' economic proposals,i.e., articles 7, 9, 10, 11, 13, 16, 17, and 19, had been put
into effect pursuant to prior notice to the Union. Quinones
responded:All put into effect ... what have you done, eh! One
day you tell us that you intend to put the economicclauses into effect and several months later you come
and put them [into effect].Vega reminded Quinones of the May 9 meeting at whichGonzalez was proffered but who was ignored, as well as the
April 29 notification letter of a May 16 deadline. (The Union
admittedly actually received that letter on May 2, 1992.)
Quinones, in language suggesting that he did not rememberthe May 9 meeting, asked Vega to repeat his statement.There was some interchange as to what the parties said sepa-
rately to the mediator on July 8.Quinones next stated that the Union had now invited theHospital to negotiate a CBA regardless of the ``atrocities,''
i.e., implementation of benefits reductions. He said: ``I did
not even believe that you would dare to what you did, to put
into effect that.'' Quinones went on to offer to negotiate both
noneconomic and economic issues but as to the latter, the
Union's position is unchanged. He stated:[W]e continue to demand the same thing. Nothing haschanged since this last meeting ... I gave you 2 dates.

I sent you a letter inviting you to discuss the articles
covered by the letter of April 24, 1985 ... sent last

week ... are you entering into negotiation?
Vega then reiterated the past status of negotiations and theposition of the Hospital with respect to the order of negotia-
tions. Quinones again insisted that there had been agreement
to negotiate and agree to first exclusively noneconomic mat-
ters. He argued that if there had been no such agreement,
they would have in fact started with the negotiation of eco-
nomic matters. He accused the Hospital of bad faith and of
making unlawful unilateral changes in fringe benefits. He
stated to Vega: ``[Y]ou were too quick on the trigger. ...

you fell into the trap.'' The transcript ended as Quinones in-vited Vega to take advantage of the ``remaining minutes'' to
initial certain documents.c. September 4, 1985ÐMeeting 11The transcript begins with Cordero's announcement at 2p.m., 2:15 p.m., and 2:53 p.m. of the nonappearance of the
Hospital negotiators. At 3:30 p.m., Vega arrived. This is the
first reference to alleged tardiness since Aldarondo apolo-
gized for being late at one of the very early meetings. Thus,
on September 4, the Union suddenly became assiduous in
noting apparent tardiness. There is however no other evi-
dence in the transcript other than the self-serving announce-
ment of Cordero made in the absence of Hospital negotiators.
Even there, there is not demonstrated a prior agreement as
to 2 p.m. as the starting time. The meeting started when
Quinones stated that his intent ``be clear'' on the record that
the Union first learned about the implementation of the Hos-
pital economic proposals on May 16, 1985, at the last meet-
ing of August 26, 1985. He further stated that the Union had
``no concrete notice'' prior to that time. He asserted that
prior to August 26 there had been confusion among even the
supervisors as to when each economic proposal was effec-
tive.Quinones went on to ``one more time'' invite the Hospitalto bargain in good faith and to make ``adequate movements
to further negotiations.'' He stated:We are hereby formally requesting you to reinstateall those working conditions of the previous collective
bargaining agreement that have been changed and last-
ly, we are requesting you to comply with the request
that we made at the last, at the next to last letter where
we asked the employer that we begin the negotiations
on a series of articles we had begun to negotiate which
were half way negotiated, half way agreed upon and 513ASOCIACION HOSPITAL DEL MAESTROwhich the employer unilaterally decided not to continuenegotiations over them to continue bargaining over
them and lastly, that we begin the signing of a series
of articles, sections or provisions, which were agreed
upon in principle and which were pending on being ini-
tialled or signed by the bargaining committees.Last, we brought up our willingness to continue ne-gotiating this collective bargaining agreement, we
brought up our willingness to go one by one over the
demands raised in the same manner as the bargaining
process began, which began by article No. 1 .... and
logically that all those noneconomic provisions would
start being discussed to continue later on with the non-
economic-economic provisions. That as we said before,
the economic provisions would be discussed at the end,
but that however, if there are noneconomic provisions
in which we do not reach an agreement, these non-
economic provisions were not going to be an obstacle
for the negotiations of the economic aspect because aswe said before we were willing to continue discussing
those noneconomic provisions not agreed upon jointly
with the economic provisions of the collective bargain-
ing agreement. We have finished our requirement, I be-lieve that with that statement which I bring forward to
you, I have discharged my responsibility with regard to
this bargaining process.Thus this statement on its face would arguably seem to indi-cate a departure from the Union's past insistence to negotiate
to agreement all noneconomic matters before discussing eco-
nomic issues. But his subsequent statements proved this not
to be so.Vega again denied any prior agreement to first negotiateexclusively noneconomic matters. He accurately recited the
past negotiation positions of the parties, the production of
Gonzalez, and the Union's refusal to discuss economic
issues. He therefore concluded that an impasse had occurred
as of the receipt of the April 29 letter (admitted by Quinones
to have been received on May 2).Vega expressed surprise that Quinones should claim firstnotice of any implementation of the economic proposal at the
last meeting because of the clear language of the letter and
Aldarondo's explicit verbal notice at the May 9 meeting.
Vega insisted that impasse still existed if the Union still re-
fused to discuss economic issues.Quinones then demanded restoration of certain benefit re-ductions. Vega responded by asking him whether that meant
he was now willing to start negotiating the economic issues.
Quinones answered:No, no, no, what we are requesting because we under-stood that the negotiation of the economic aspects have
nothing to do with now and by the way, I am going
to take this opportunity to reply we did not answer, we
did not hear the report of [Gonzalez] for two reasons:
First, because at that time the economic aspect of the
collective bargaining agreement was not being dis-
cussed and if the economic aspect of the collective bar-
gaining agreement was not being discussed, the Union
did not have any reason to allow to be badgered with
the old boring story about an economic statement, the
one which is going around and the second reason is be-cause the Union usually does not accept that type ofprocedures, that is, you do not have unilaterally the au-
thority of saying how the Union is going to deal with
and examine the economic data that you have to give
to the Union, see: What we generally do is to hire aneconomist or accountant who examines thoroughly the
Financial Statement given by the Hospital, who goes on
to examine all those indicators that may allow us to un-
derstand and clear up for us about the real economic
condition of the Hospital. That is how we resolve
things and we agreed to that with the employer accord-
ing to what the law sets forth. The employer did not
have nor it has the authority to put into effect a final
offer because the Union may not have agreed to listen
to this harping on of your economist or your comptrol-
ler and that attitude, that attitude of yours, that appre-
ciation in essence is illegal, see. In essence it is illegal.The parties then went on to argue whether there had beenan early agreement to defer economic negotiations after non-
economic agreement. Vega again offered to discuss both
jointly, and Quinones, despite his foregoing statement of in-
tent, refused and insisted on negotiating noneconomics first.
They both agreed to schedule another meeting. Quinones ac-
cused the Hospital of forcing an ``artificial'' impasse to jus-
tify economic reductions. Quinones offered to negotiate 2
days a week. Vega asked again, several times, if he would
negotiate jointly economic and noneconomic matters.
Quinones refused. He stated: ``I told you already, write it in
big letters, we are not in agreement to discuss that, because
that was not the agreement.'' Quinones insisted that there
was no impasse and accused the Hospital of treating him
``like a fool.'' Vega offered to meet at Quinones ``disposal''
when and if he would agree to negotiate economic and non-
economic matters jointly. Quinones refused and insisted on
his prior position, i.e., there would be no negotiations of eco-
nomic matters until after noneconomic matters had been ne-
gotiated, i.e., as he testified at trial, agreed on and ``signed.''On September 27, 1985, the Union filed the charge inCase 24±CA±5235 which alleged an unlawful implementa-
tion of the Hospital's last economic offer on May 16, 1985.d. October 4, 1985ÐMeeting 12This meeting, as well as meetings on October 8 and 18,November 1 and 14, and December 18, 1985, was not taperecorded. I therefore rely on the uncontradicted testimony of
Pou and his bargaining notes, as does the General Counsel.
In order to get negotiations moving, the Hospital agreed to
meet and discuss again noneconomic issues, i.e., grievance
procedure of which there was some agreement. The parties
also initialed certain noneconomic clauses The Union re-
mained adamant that no economic issues be discussed. Thus,
although the Hospital in effect offered to reopen the door to
negotiate economic issues despite its implementation of its
economic proposal, the Union refused.e. October 8, 1985ÐMeeting 13The parties discussed and agreed to certain language re-garding the articles on union stewards. They also discussed,
without agreement, the recognition, unit description, and
management-rights clauses. They agreed to discuss the griev-
ance and arbitration procedure at the next meeting. 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Quinones phrased his rejection of Gonzalez' proffered expla-nation as spraying ``Flit'' on him. Quinones testified that this was
a Puerto Rican colloquialism, i.e., to spray ``Flit,'' an insecticide,
which, according to him, means to refuse to deal with something.f. October 18, 1985ÐMeeting 14The last tape recorded meeting in 1985 between the partieswas held on October 18. Meetings were held in 1985 on No-
vember 1 and 14 and December 18. The parties met together
in the presence of Mediator Gerald on October 18. Times are
not disclosed, but there is but a brief transcript of 29 pages
in 2 segments.The meeting in one segment started when Quinones of-fered to withdraw the charge in Case 24±CA±5235 if
Cordero were reassigned to the delivery room, i.e., under an
alleged new practice of transferring nurses from specialized
areas to nonspecialized areas. He also now offered to directly
negotiate economic CBA articles and to withdraw unfair
labor practice charges of bad-faith bargaining against the
Hospital, but on condition that the Hospital prepare to ``put
on the table'' the preexisting fringe benefits pursuant to an
NLRB-approved settlement agreement.At this point, Hospital negotiators left the room to caucusseparately. Thereafter, Quinones told the mediator that it
would bargain about the subject of salaries if the fringe bene-
fit status quo is restored. Vega countered with a proposal for
a CBA with immediate reduction in benefits and with provi-
sion for a special committee to review salaries (apparently a
wage reopener clause).Quinones strenuously stated the union opposition to aCBA without immediate salary increases. He stated in an ap-
parent reference to unit members: ``I prefer they all die rath-
er than go to hell.'' He reiterated his prior demand for salary
and fringe benefit increases. He proposed to adjourn rather
than to discuss any proposed reductions. He insisted that
such raises were possible by distributing the wealth of the
Association.Vega reiterated the claim of Hospital impoverishment andhis willingness to disclose its financial statements and its last
audit. He made no representations as to the financial status
of the Association nor its ability to fund increased wages and
benefits for the nurses.Quinones responded by saying ``we are not fools'' andthat the Hospital was ``economically well.'' He claimed that
because the great majority of nurses had quit their jobs, the
Hospital now had many more working at the low base salary
of $650 and therefore the financial statement was not truly
representative of the Hospital's economic situation.Vega offered to discuss the Hospital finances at a specialmeeting with Gonzalez and Quinones. Quinones responded:
``forget it.'' Vega offered to produce someone else for the
Hospital but got the same response. Quinones named another
health care institution that had declared bankruptcy but nev-
ertheless planned to increase nurses' salaries for each of 3
years. Cordero stated that even Hospital bodyguards were
paid an $800 monthly salary.The next part of the transcript is derived from side B ofa tape recording. It is not clear whether this segment pre-
ceded or followed the foregoing segment. It started in the
middle of a discussion of grievance procedure. Thereafter,
there was a discussion of other noneconomic areas, including
number of stewards, arbitration procedure, and finally the
discussion of the issue of transferring nurses which I con-
clude gave rise to Cordero's transfer discussed above. Ac-
cordingly, I conclude that this brief discussion of non-
economic issues preceded the foregoing recorded segment.g. November 1 and 14 and December 18, 1985ÐMeetings 15 to 17Although the Union and Respondent addressed themselvesto economic issues, there was no progress. The Union in-
sisted on restoration of the reduced accruals in all fringe ben-
efits, i.e., a recission of what it had insisted was an unlawful
implementation, as well as increases in salaries and benefits
as previously demanded. On November 1, Quinones refused
to discuss as a quid pro quo package a management-rights
proviso and union shop. The Respondent insisted that it had
acted on a lawful impasse, refused to rescind the May±June
benefit accrual changes and insisted on negotiating on that
premise. At that meeting, he asked for a list of nurses identi-
fied by seniority and salary status.On November 18, 1985, Quinones wrote a letter to Pouwhich accused the Hospital of bad faith and carrying out un-
lawful unilateral actions and notifying the Hospital of an in-
tention to picket on November 26, 1985. Also by letter dated
November 8 to Pou, Quinones requested Hospital financial
statements or trial balances for a recent 1985 month, the cur-
rent payroll list of unit members with their salaries and ad-
dresses and a reminder of a past failure to produce same.At the November 14 meeting, Vega reminded Quinones ofhis refusal to listen to Gonzalez' proffered explanation of
Hospital finances and accused Quinones of not offering a
reasonable alternative to break the impasse. Quinones gave
the same explanation as he had persistently given in the past,i.e., they had not been discussing economic issues at that
time.11He again insisted that the Hospital's financial situa-tion is ``good'' and he demanded salary increases, no bene-
fits reductions whatsoever and a 5-percent Christmas bonus.On November 15, 1985, Pou responded with a letter pur-portedly conveying a seniority list with employee names,
wages, and addresses. His letter stated that because of an on-
going current audit, the final financial report was not imme-
diately available but would be sent soon. By letter dated No-
vember 20, Quinones reiterated his request for 1985 Hospital
financial information, noting a lapsed 120 days since the last
audit. By letter dated November 21, Quinones requested the
1983 Hospital financial statement which Pou forwarded on
November 27. By letter dated December 2, Pou wrote a letter
purportedly sending the 1985 information. Thus we have the
first actual request by the Union for any financial informa-
tion of any kind, i.e., what had been previously tendered but
rejected. Hospital financial information correspondence con-
tinued between Pou and Quinones regarding information re-
quests through November.The year ended with an early December exchange of let-ters between Vega and Quinones over Quinones' accusations
that Vega was not responding to his telephone messages.
Quinones asked to resume negotiations. Vega, by written re-
sponse, denied the accusation and agreed to meet at a mutu-
ally convenient time.The very brief December 18 meeting opened by Quinonesasking ``What's up'' and Vega responding, ``We must dis-
cuss economics.'' Quinones, however, insisted again on re-
fusing to accept any of the implemented fringe benefit reduc- 515ASOCIACION HOSPITAL DEL MAESTROtions and insisted on salary increases. The meeting endedwhen Quinones announced that if Vega wanted to negotiate,
he could call Quinones.No further pretrial and presubpoena enforcement bargain-ing meetings were held again until April 11, 1986, and there-
after on June 24, August 5 and 11, 1986; October 2, 1986;
and March 16, 1987. Only the June and August 1986 meet-
ings were tape recorded. These meetings were preceded by
early 1986 correspondence relative to requests for informa-
tion. The General Counsel argues that as early as the No-vember 14 meeting, the Union was ``waiting for the eco-
nomic information to be in a position to make an intelligent
assessment of Respondents' claims of an economic inability
to pay or meet [the Union's] demands,'' inasmuch as he ar-
gues that ``several requests for information'' were pending as
of November 14. As noted above however, Quinones did not
describe the Union's position at that meeting as one which
was contingent on requested verifying information. Rather,
the Union had insisted as condition precedent to economic
negotiation that the 1985 reductions in accrued fringe bene-
fits be rescinded, insisted on a salary increase, refused to lis-
ten to the Hospital's proffered verbal explanations of its fi-
nances and insisted, in absolutist terms, that the Hospital was
in good financial shape. At no time did the Union explicitly
state that it might modify its position after scrutiny of finan-
cial information at those late 1985 meetings.Late 1985 and 1986 correspondence and those 1986±1987meetings will be evaluated hereafter with respect to com-
plaint allegations relative to the issue of a bad-faith bargain-
ing in the form of a refusal to provide requested information
and other unilateral changes, including wage increases in
1986 and 1992. It is sufficient to note at this point that Gon-
zalez became more active in negotiations and some discus-
sion of the Hospital's financial situation took place, and that
the Union's financial consultant, Pedro W. Tirado (hired in
October), also became involved and that the parties' relative
positions remained the same. No request for information as
to dealings between the Hospital and the Association were
made until late 1986, and no requests of the Association for
information of certain of its dealings with the Hospital or of
its own financial situation were made until February 1987,
after the first adjournment in this proceeding.5. Analysis of 1985 bargaining allegationsa. Timeliness of chargeÐSection 10(b)ÐCase24±CA±5275As already discussed, the timeliness issue must be resolvedby a determination as to whether the statutory 6-month limi-
tation period is to be calculated as running from the date of
notice to the Union of a clear and unequivocal intention to
effectuate the reduced accrual rates of fringe benefits which
I find occurred on May 2 and again on May 9, 1985, the
date of stated implementation therein, i.e., May 16, the date
of the actual bookkeeping accrual changes on June 1, 1985,
or the dates of actual perceived impact by the employees,
i.e., a variety of specified and unspecified dates thereafter
when employees attempted to claim their expired contractual
fringe benefits.Respondents rely on authority which is relevant to situa-tions where adverse employment decisions are communicated
to employees as in the termination of employment contracts,job terminations or discrimination wherein the calculationstarts from date of notice and not date of impact, e.g., PostalService Marina Center, 271 NLRB 397 (1984). The GeneralCounsel does not dispute that the April 29 letter nor the
statements of notification themselves, which I found above
were reiterated at the May 9 meeting, are clear, unambig-
uous, and final. See Chinese American Planning Council,307 NLRB 410 (1992). The General Counsel however argues
that the applicable date for commencement of the limitation
time period should be from the date of implementation, i.e.,
June 1, 1985. He cites, inter alia, United States Can Co., 305NLRB 1127, 1144 (1992), enfd. 984 F.2d 864 (7th Cir.
1993); and Howard Electrical & Mechanical, 293 NLRB472, 475 (1989). The former case did not raise a defense of
claimed impasse, where the latter did in part.The General Counsel's analysis comports more with theBoard's current limitation of the Postal Service Marina Cen-ter case to discharge allegations. In Leach Corp., 312 NLRB990 (1993), the issue involved an unlawful withdrawal of
recognition from a union and compliance with an existing
CBA on the transfer of unit employees to another nonunion
plant. The Board calculated the limitation period not from
the date of the employer's stated intention to abandon its on-
going contract obligation with a union at the other plant, but
rather on the earliest date during a gradual transferring of
unit employees when the union had a clear and unequivocal
notice that the transfer had been ``substantially completed.''
The Board rejected the employer's reliance on the PostalService Marina Center case because it stated that case in-volved a discriminatory discharge and not a ``contract repu-
diation and refusal to bargain.'' It cited United States CanCo., supra, and Howard Electrical & Mechanical, supra.I agree then with the General Counsel that the critical dateis the date of implementation. The problem lies with the def-
inition of implementation. Is it the date when something pal-
pable was done, i.e., actual accrual computation on June 1,
or was it the deadline date of May 16, given in a claim of
impasse after which no further discussion would be enter-
tained with respect to the economic proposals. In the Howardcase, the judge found that the limitation period had been trig-
gered not by the implementation date but the date of the em-
ployer's purported ``unprivileged and invalid'' impasse. The
Board rejected the judge's conclusion that whether a valid
impasse occurred was a critical issue. The Board found that
such analysis was not appropriate because a unilateral change
imposed therein involved the scope of the unit, a subject
which could not be bargained to impasse. In this case, the
Hospital claimed impasse and implemented only the fringe
benefit economic proposals.The Board stated further in Howard, supra at 475:Second, the judge erroneously dated the actual im-plementation from the Respondent's announcement of
an intent to implement. Notice of an intent to commit
an unlawful unilateral implementation, however, does
not trigger the 10(b) period with respect to the unlawful
act itself. American Distributing Co. v. NLRB, 715 F.2d446, 452 (9th Cir. 1983), enfg. 264 NLRB 1413 (1982)
[footnote omitted]. The judge acknowledged that the
first indication that the Respondent was implementing
terms of its December proposals came when the Re-
spondent began the hiring of pre-apprentices in April 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and May. In fact, had other terms which the Respond-ent proposed in December been implemented, such as
the manner in which benefit contributions were made,
the Unions might have been on notice that the imple-
mentation had occurred. Accordingly, we find that the
actionable, alleged unfair labor practice occurred here
when the pre-apprentice proposals were implemented in
April and May and that the 10(b) period did not start
running until that time.The United States Can Co. case, supra, involved, interalia, the issue of whether an obligated successor employer
unlawfully rejected a predecessor's assumed multiplant bar-
gaining obligation and multiplant agreement as of a certain
date, when it insisted to impasse on single plant bargaining.
The employer argued that the limitations period ran from
date of repudiation of multiplant bargaining notice to the
Union, citing Postal Service Marina Center, supra. Thejudge, whose decision the Board adopted, rejected that prece-
dent, citing the Howard case and Esmark v. NLRB, 887 F.2d739, 746 (7th Cir. 1989), where the limitation period was
found to run from the actual closure of plants and not the
date when the announcement of intended closure has made.
The judge went on to evaluate Board precedent which ana-
lyzed and distinguished the continuing violations rationale
not applicable to multiple refusals to execute a collective-
bargaining agreement as in Chambersburg County Markets,293 NLRB 387 (1989), cited by the employer, and the peri-
odic, sequential, subsequent breaches of ongoing contract ob-
ligations which are violations in and of themselves as in
Farmingdale Iron Works, 294 NLRB 98, 99 (1980), enfd.mem. 661 F.2d 910 (2d Cir. 1981). The judge rejected the
employer's argument that the repudiation of the master
agreement could not constitute the beginning of the limita-
tion period because Respondent thereafter, by its conduct,
``re-adopted and reviewed the master agreement throughout
and beyond the 10(b) period.'' By doing so, she distin-
guished the facts in Black Diamond Mining Co., 298 NLRB775 (1990), from those before her. She noted that in BlackDiamond, the employer, after unequivocal notice of rejectionof the parties' contractual grievance-arbitration procedures in
the recently expired CBA, engaged in no conduct thereafter
inconsistent with its announcement of repudiation. The judge
then dealt with the employer's insistence to impasse on sin-
gle plant bargaining as of a certain date, which she found
triggered the 10(b) limitation period. She found that negotia-
tions prior to that date had not met the criteria of impasse
as defined by the Board in Taft Broadcasting Co., 163NLRB 475, 478 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968).
On the date on which she found impasse, the judge quoted
the decision in Television Artists AFTRA v. NLRB, 395 F.2d622 (D.C. Cir. 1968), to the effect, ``there was not realistic
possibility that continuation of discussion at that time would
have been fruitful.''The Black Diamond case discussed by the judge in theAmerican Can case involved a factual situation roughly com-parable to that in this case, i.e., there was an announced
change in terms of employment set forth in a recently ex-
pired collective-bargaining agreement. Here, it was fringe
benefits; there, it was the grievance-arbitration procedure.
The employer there did not refuse to negotiate grievances
after contract expiration, rather it refused to abide by expiredcontracts procedures. The Board calculated the limitation pe-riod from the announcement of repudiation, not from the first
incident thereafter when grievances were next processed, i.e.,
a date within the limitation period.In this case, the notification was clear and unequivocal,and the Hospital did nothing inconsistent with its announce-
ment of effectuation thereafter. The Union, in September
1985 when it filed its charge, considered the effectuation
date to have been May 16, 1985, i.e., the point in time after
which the new benefits accrual calculations would follow the
new formulae. It withdrew that charge and filed no other
charge until more than 6 months of what it had accepted was
the effectuation date, which was announced at and extricably
entwined with alleged unlawful declaration of impasse by the
Hospital conveyed to the Union on May 2 and May 9, 1985.
Indeed, it is the Union's position and the General Counsel's
that the Respondents had unlawfully declared impasse and
unlawfully insisted on negotiating economic issues and forc-
ing ``artificial impasse'' before and on May 2 and May 9.Despite the fact that the first actual accrual of diminishedfringe benefits occurred on June 1, 1992, and thereafter, the
facts of this case give some cogency for concluding that the
limitation period commenced on May 16, which was recog-
nized by the Union in its withdrawn charge. The Union had
its opportunity, timely seized it but then abandoned it. Under
such circumstances, it might by argued, why should it be
permitted to resurrect litigation of conduct which its own
perceptions held to be committed beyond the limitation pe-
riod? Finally, it might be argued that the limitation periodought to run from the alleged unlawful conduct to which it
is essentially related and dependent on, i.e., the declaration
of impasse prior to May 16, 1985.I find that because of this essential relationship to the im-passe issue and my findings below that a valid impasse had
occurred prior to May 16, 1985, it is unnecessary to make
a definitive determination as to the timeliness of the charge.
For reasons set forth below, I conclude that the Hospital en-
gaged in no bad-faith bargaining prior to May 16 or there-
after in 1985 and did not bargain to impasse over outrageous
regressive noneconomic demands or nonmandatory bargain-
ing subjects, but rather declared valid impasse over the order
of negotiating and lawfully implemented its recessionary
fringe benefit bargaining proposals.b. The merits of bad-faith bargaining,misrepresentation, invalid impasse allegationThe foregoing findings of fact should make apparent thenecessary consequential conclusions of law. There is no cred-
ible factual basis for the allegation of tardiness or any other
implicit allegation of Respondents' dilatoriness, and no evi-
dence that any such perceived conduct impacted negotiations
with respect to impasse.There is no credible factual basis for the multiple allega-tions in the complaint to the effect that the Hospital either
bargained to impasse or adamantly insisted on any of the re-
gressive noneconomic demands of its first proposal, nor did
it do so with respect to the scope of the unit or unit composi-
tion.The General Counsel concedes that he has the burden ofproving that the Respondent made such harsh proposals as
elimination of checkoff for the purpose of frustrating nego-
tiations, citing American Thread Co., 274 NLRB 1112 517ASOCIACION HOSPITAL DEL MAESTRO(1985). He argues, however, that an adherence to eliminationof a union-security clause must be shown by Respondent
Hospital to be reasonable under ``all the circumstances,'' cit-
ing Cook Bros., 288 NLRB 387, 389 (1988). He also arguesthat all bargaining positions on mandatory subjects must re-
flect a legitimate business purpose, citing NLRB v. J. P. Ste-vens & Co., 538 F.2d 1152 (5th Cir. 1976); NLRB v. A. 1.King Size Sandwiches, 732 F.2d 872 (11th Cir. 1984); andLangston Cos., 304 NLRB 1022, 1050 (1991). The GeneralCounsel argues that the facts here demonstrate that the Hos-
pital had no reasonable motivation for the regressive non-
economic proposals but it rather was motivated by a desire
to force an artificial impasse by means of a carefully engi-
neered plan to destroy the Union and economically exploit
the nurses.I agree that if an employer adamantly insisted on such re-gressive proposals without giving reasonable explanations for
them, it would certainly appear to have evidenced an inten-
tion to frustrate contractual agreement and/or to seek the ero-
sion of the union's representational status. The problem with
the General Counsel's argument is that in 1985, the Union
never gave the Hospital the opportunity to engage in such a
bargaining stratagem. If the Hospital even had entertained
such prebargaining intent, the Union's bargaining conduct
precluded its implementation. The Union's own conduct at
the bargaining table made irrelevant any possible evidence of
such predisposition. The good- or bad-faith intentions of Re-
spondent's proposals were never put to the test.The Hospital repeatedly assured the Union that all of itsproposals were negotiable. It explicitly suggested a possible
quid pro quo for some of these proposals in return for a
management-rights proviso to which the Union said it was
amenable, or for economic concessions which the Union ada-
mantly opposed. The Hospital even suggested a quid pro quo
for payment of union employee negotiators which was re-
jected out of hand by the Union as a ``non negotiable'' item.Clearly, the Respondent's bargaining posture on the re-gressive noneconomic proposals constituted a signal that it
intended to use them as leverage to induce economic conces-
sions, or at least the discussion of such concessions.In J.P. Stevens
, supra, the court concluded that resistanceto checkoff was a legitimate tactic to minimize pressure for
a wage increase. The Langston case, supra, involved a find-ing of a sealed philosophical mindset against union security,
evidence of which is lacking here. In the Cook case, supra,the Board found adherence to deletion of union security not
to be in bad faith because the General Counsel failed to
prove that the employer was disingenuous or unwilling to
discuss it, as is not the case here.Another case cited by the General Counsel is A.M.F.Bowling Co., 303 NLRB 167 (1991). In that case at page171, the Board addressed the issue of the employer's pro-
posed elimination of the expired collective-bargaining agree-
ment restriction on use of nonunit employees to perform unit
work. The judge concluded that the employer had unlawfully
bargained to impasse over that proposal and, in so doing, at-
tempted to alter the unit description, citing Standard RegisterCo., 288 NLRB 1409, 1410 (1977). He failed however tomake a specific finding of an 8(a)(5) violation to conduct to
which the General Counsel excepted. The Board found that
the employer did not seek to change the unit description lan-
guage nor to delete job classifications nor job positions, butit rather sought the right to control the assignment of unitwork at its facility, and the facts were thus distinguishable
from Standard Register, where the employer there bargainedto impasse over the issue. The Board held that the removal
of work by contracting out or transferring is a mandatory
subject and if an employer bargained to impasse over it, it
was lawful. Respondent's conduct here is akin to that in-volved in A.M.F. Bowling, not Standard Register, but, in anyevent, there had been no fixed adamancy nor bargaining to
impasse over it. At most, on some issues, the Hospital said
that at that stage of the negotiation, i.e., not yet discussing
economics, it was ``firm.''The Respondent continually reiterated the negotiability ofthe unit description, part-time employees, restrictions on use
of nonunit employees to unit work, and all other non-
economic proposals. Some of those proposals may have been
provocative and even frivolous, e.g., the elimination of tradi-
tional but clearly ceremonial recognition language. Others,
while an apparent threat to the Union's representation status,
were explained and considered by the Union, e.g., whether
the Union actually needed all the stewards provided by the
old CBA. Some proposals were seriously considered by the
Union, e.g., a management-rights proposal. Some were de-
sired by both parties, e.g., a change in grievance-arbitration
procedure. They were all proffered to the Union as nego-
tiable in the context of an overall contractual negotiation of
economic and noneconomic contract articles.The General Counsel argues that it was the Hospital whichadamantly insisted on its own priority of bargaining, i.e., ec-
onomics first, and demanded surrender by the Union on all
fronts as a condition for contractual agreement. This is not
so. The Hospital initially expressed a need and urgency to
negotiate economics as soon as possible because it needed
concessions. The Union refused. The parties then reviewed
both proposals concurrently article by article, until they came
to the economic article. They had up to then deferred what
they could not agree on, none of which was termed nonnego-
tiable by Respondent. When they finally came to the eco-
nomic article, the Union refused to negotiate or even discuss
it and insisted falsely that there had been prior agreement to
negotiate and agree on all noneconomic articles first. The
Union's strategy was transparent. It knew that and expressed
that it would never agree on any kind of economic conces-
sion and that any economic negotiation would result in an
impasse which would allow Respondent to implement con-
cessions. By stalling negotiations until after agreement on ec-
onomics, it thus deferred possible economic reductions. In-
stead, it seized on the Hospital's regressive noneconomic
proposals, which it termed a death threat which, from its
viewpoint, necessitated fragmented, isolated negotiation. It
thus wanted the Hospital to desist from regressive threats and
to abandon its leverage for concession before any talk of
economic issues would be permitted. The Union ignored the
Hospital's offer of joint issue negotiation and possible quid
pro quo of some noneconomic proposals. It rejected out of
hand any proffered proof of Hospital operations' financial
distress. The most it responded was a terse statement of a
fixed adamancy to any economic concessions because it had
its own source of information as to the well being of the
Hospital, the relationship of the Respondents and the finan-
cial reserves of the Association, which it perceived was ac-
cessible to the Hospital. Having announced this conclusion, 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the Union refused to discuss further the proposed economicarticles until agreement had been reached upon all non-
economic matters.Contrary to the General Counsel's assertions, the Unionasked for no proof of the Hospital's financial condition until
well after declared impasse, i.e., November 1985. At no time
in 1985 did it ask for information relating to the financial
condition of the Association nor the relationship between Re-
spondents. Indeed, the Union insisted that it had its own con-
clusive information which it would disclose in due course
after noneconomic agreement.Although the Union claimed to have this conclusive proofin its possession, it never produced it and rejected requests
to do so. The General Counsel argues that the Union nego-
tiators were inadequately equipped to evaluate any financial
data and were denied the opportunity to intelligently do so.
The facts show that despite the Union's claim to have dis-
positive information, it did also refer to a need to hire an an-
alyst. But the Union rejected the proffered opportunity to do
so and insisted that if and when it would do so, it would be
after noneconomic agreement was readied. Thus the analyst
was hired in October 1985. I reject Quinones' testimony of
an earlier lengthy months-long ``process'' of hiring as too
vague and generalized to be credible.There was no refusal of union requests for information ofa financial nature by the Hospital of its own finances nor of
the Association's finances nor of the relationship with the
Association in those 1985 negotiations. The Hospital did not
deny the Union's accusations of the Association relationship
nor did it deny accusations of Association wealth. It had no
opportunity to make any explanation about it nor justification
for the Association relationship because the Union refused to
discuss economic issues singly or jointly.The Hospital thus was not only put to the test of its goodor bad faith as to noneconomic regressive proposals, but it
was similarly not put to the test as to its economic proposals
of which there is ample undisputed evidence of economic
motivation, i.e., operational losses of the Hospital and, in-
deed, the Association itself in the period leading up to the
formulation of the Hospital's proposals.The General Counsel argued that the relationship betweenRespondents hid the true financial status of the Hospital from
the Union. He fails to explain the Union's apparent aware-
ness of the relationship as claimed by it in negotiations. The
General Counsel appears to argue that the Respondents en-
tered negotiations with a fixed mindset to exploit the nurses
to the financial advantage of the teachers and to accomplish
this by fraudulently claiming Hospital poverty. The evidence
disclosed no new scheme in 1985 to destroy the Union, ex-
ploit the nurses, or suddenly to shift or disguise sources of
income. What was done in 1985 is what was done through-
out the parties' collective-bargaining relationship. The Hos-
pital was created by the Association to provide cutrate hos-
pital medical care for the teachers. There was nothing new
nor secretive about their relationship in 1985 that did not
exist before. Under that relationship solely, benefits and in-
creases thereto had been negotiated, all while the teachers
enjoyed cheaper hospitalization. By 1985, however, what
happened was not a sudden decision to further enrich the
Teachers Association by imposing concession on the nurses,
for which there was no economic motivation other than in-
creased greed. What happened was that the Hospital oper-ations suffered undisputed economic losses, e.g., prospectiveMedicare reductions, increased costs, diminishing bed occu-
pancy, the need for capital investment, and all at a time of
increasing and continuing deficits. The General Counsel's
only rejoinder to that evidence is to argue that though suffer-ing its own deficits, the Association could have increased its
payment to the Hospital for services rendered and thus en-
abled the Hospital to avoid impoverishment.The evidence reveals that the Association, in light of itsown financial problems, decided that its contributions to the
Hospital operation would not be increased in order that the
Association could retain its historical medical care advantage
for the teachers. Thus the Hospital was forced to negotiate
within the boundaries and limits of past negotiation, i.e., the
parameters set on it by the Association with respect to its
operational costs, including necessarily below cost service to
the Association. It is not the purpose of this litigation to ad-
judicate the propriety of that economic motivation as to
whether the Hospital and/or Association was sufficiently gen-
erous in the circumstances they found themselves. Rather, it
was the Union's recourse to demand information and the
Hospital's obligation, having claimed poverty, to supply re-
quested information to substantiate the necessity of the re-
ductions it sought. Reichhold Chemicals, 288 NLRB 69(1988), enfd. in part 906 F.2d 719 (D.C. Cir. 1990); A.M.F.Bowling, supra at 169. Prior to November 1985, the Unionasked for no such information. Nor did it ask for any infor-
mation at all in 1985 regarding the Respondent's relationship
or the Association's finances.The General Counsel's assertion that the Respondents en-tered negotiations with a fixed intent and closed mind with
respect to a wage freeze and all fringe benefits' reductions
proposed is like his similar argument with respect to the
Hospital's noneconomic proposals, a matter of pure conjec-
ture because of the Union's insistence on the fragmentation
of negotiations which precluded all but the briefest and most
adamant union statements of position on the economic issues.
To suggest that the Hospital ``fragmented'' negotiations by
insisting on a discussion of economic issues jointly or singly
with economic issues is a gross and self-evident distortion of
that word. The Hospital sought to integrate, not to fragment,
negotiations. The Hospital wanted to negotiate all issues so
that there might be a give and take between noneconomic
and noneconomic issues. The General Counsel cites no au-
thority for the proposition that an employer may not even
propose noneconomic ``take backs'' in order to obtain lever-
age for its real goals of economic concessions. In the period
preceding the alleged invalid impasse and implementation of
proposed reduced benefits, there was no opportunity for the
Hospital to have engaged in bargaining conduct by which we
might have evaluated the degree of closure of its mindset as
to economic or noneconomic issues because of the Union's
insistence on fragmenting the order of negotiations, i.e., ne-
gotiation and agreement of noneconomic CBA articles first.The General Counsel alludes to subsequent more recentconduct by Respondents. But in a case cited by the General
Counsel for other purposes, it was held that evidence of
postimplementation conduct may not be relied on to evaluate
preimpasse conduct. Storer Communications, 294 NLRB1056, 1083 (1983). In any event, there was no change in the
Union's position in the order of negotiations until the end of
1985. 519ASOCIACION HOSPITAL DEL MAESTROI conclude that it was the Union's own bargaining con-duct, which insisted on the fragmented or piece-meal bar-
gaining, that led to an impasse as to the order of negotiations
on and after April 29, 1985, and well through the end of
1985.The Board has held that when an employer had taken anunyielding position that certain subjects be settled before dis-
cussing other areas, it evidenced its bad faith. Patrick & Co.,248 NLRB 390, 393 (1980). Thus a health care institution
was found to have exhibited bad faith and hindered contrac-
tual agreement by adamantly insisting on fragmented bar-
gaining in which it refused to discuss economic issues until
after agreement of all other issues. Trumbull Memorial Hos-pital, 288 NLRB 1429, 1447 (1988). See also E.I. DuPont
& Co., 304 NLRB 792 fn. 1 (1991). Compare also JeffersonSmurfit Corp., 311 NLRB 41, 57 (1993). As was explainedin Louisiana Dock Co., 293 NLRB 233 (1989), reversed inpart 909 F.2d 281 (7th Cir. 1990), a ``Union cannot be heard
to protest [an employer's] unilateral actions [where] it was
the Union's own acts which foreclosed effective negotia-
tions.''I conclude that the parties were deadlocked as to the orderof negotiations in April and thereafter to the end of 1985 be-
cause of the Union's implacable and unabating insistence on
a fragmented, isolated order of negotiations and, accordingly,
a valid impasse had occurred on which the Hospital was
privileged to implement concessionary economic proposals
with respect to the fringe benefits as alleged in the com-
plaint. I find that the Hospital reasonably concluded that
there was ``no realistic possibility that continuation of dis-
cussion at that time would be fruitful.'' Television ArtistsAFTRA v. NLRB, 395 F.2d 622 (D.C. Cir. 1968). Accord-ingly, I find all allegations in Case 24±CA±5275 relative to
the course of bargaining involving the implementation and
alleged bad-faith bargaining through fall 1992 to be without
merit.I find no merit to the General Counsel's argument thatthere could have been no impasse because the Union and
Hospital had executed an understanding on March 20, 1985,
to submit ``agreements negotiated'' to the union membership
for ratification, and there had been no ratification vote sub-
mission of Respondent's last offer. The case cited by the
General Counsel, Storer Communications, 294 NLRB 1056,1082 (1989), for this proposition is factually distinguishable.
There, the union committee had no authority to agree on a
CBA and the employer had asked for presentation of its last
offer to a ratification vote, but they implemented its offer
prior to the ratification vote, knowing it had not yet occurred.
It is quite clear that the parties had reached no ``agreement''
in the sense referred to it in their ratification agreement, i.e.,
a single final CBA. In any event, it was clear that the union
negotiators were not about to submit to a ratification vote anunagreed-on segment of a proposed contract containing those
proposals which it adamantly refused to even discuss or con-
sider.The issues of information requests of November 1985 andthereafter and the issue of union access and subsequent uni-
lateral changes in access and salary will be treated separately
below as they had no conceivable causal relationship to the
impasse issue.D. Union Access Issues1. Case 24±CA±5213ÐAugust 8, 1985The expired CBA provided, in part, as follows in articleXXV, paragraph I:The officers of the Unidad Laboral may visit the dif-ferent departments of the hospital when they deem it
necessary during day time and night time hours to ver-
ify the compliance of the agreement or to deal with
hospital representatives in matters related with the
Union members, having duly notified in advance about
the visit to the corresponding hospital officer. These
visits will be conducted in a manner which will not
interfere with the performance of the work.The complaint in Case 24±CA±5213 alleged that a unilateralchange in the terms and conditions of employment so con-
stituted by that proviso was effectuated by Respondent on
August 8, 1985, when the Hospital refused access to its facil-
ity contrary to the terms of that expired article. The Re-
spondent asserts that its conduct on August 8 was in full
compliance with that article and that the Union's subsequent
conduct in gaining access caused the Hospital to propose a
change in the terms and conditions of access, which led to
the subsequent September incident alleged hereafter as an-
other unilateral union access rule, policy change. Respond-
ents do not dispute that union access is a mandatory bargain-
ing subject. Moreover, the obligation to bargain about
changes in terms and conditions of employment created by
the expired CBA union access article survives the contract
expiration. Fabric Warehouse, 294 NLRB 189 (1989).The Respondent perceives the General Counsel's theory tobe that the expired agreement did not require notice. The
General Counsel, however, argues that the testimony estab-
lishes that prior practice did not require visiting union rep-
resentatives to state the purpose of the visit, and that by de-
viating from that practice and placing restrictions on the at-
tempted visit of Davila and Cruz to the nurses at their work
stations, Respondent instituted a change in access rules uni-
laterally.Cruz did not testify as to the access incident. The GeneralCounsel relies entirely on the uncorroborated testimony of
Davila, and the Respondent relies on that of Pou. It is admit-
ted by Pou that at about 11:30 a.m. on August 8, he received
a telephone call from Ramonita Cruz, the chief steward,
wherein she asked for permission for her and Davila to visit
the RNs at their work areas in the Hospital on that same day
for the purpose proffered by her to introduce Davila to the
union membership. Pou testified that he thought this was
strange because Davila had been servicing the unit for some
time and had made prior visits to the Hospital. He testified
that he told her that and further told her that he would not
permit it because it would constitute an unnecessary interrup-
tion of services for an invalid purpose but that he invited
them both to visit him at his office to discuss the issue. Heis uncontradicted by Cruz and therefore credited.Pou testified that, later, both union representatives ap-peared at his office but now Davila stated a different pur-
pose, i.e., to post announcements on the union bulletin board
provided for the Union at the timeclock for an October meet-
ing and to question the nurses at their duty stations as to
whether they had any complaints or grievances. Pou testified 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that he responded that such purpose would be even more dis-ruptive and that, in any event, it was the stewards' function
to process employee grievances. He told them that it made
no sense but they were free to post the notice, which they
did. Pou testified that under the expired CBA, the access
``policy'' had always been limited to legitimate union busi-
ness purposes. He did not explain.Davila testified that after the August 2, 1985 negotiationmeeting, the access policy changed with respect to the re-
quirement that a purpose must be stated. He testified in gen-
eral terms with respect to his own actual past practice when,
after telephone notification to the Hospital office the same
day, he had visited without having to announce in advance
the purpose of his visit. He testified that ``several times'' he
visited nurses and the office personnel. He gave no details
of whom he spoke to nor where, nor any other context. He
was not contradicted but was neither corroborated as to his
own experiences, i.e., since January 1985. There was no
other evidence of actual past practice. With respect to the
August 8 meeting, Davila's account however essentially is
the same as Pou, except that he, Davila, insisted that it was
part of his duties to visit the nurses in the facility. He also
testified without effective contradiction that Pou followed
him to the bulletin board and observed the posting, i.e., to
make certain he did not visit with the nurses.I credit Davila as to his own past practice, as it is some-what more specific and certain than Pou. Further, it is more
in accord with the breadth of the language in the expired
CBA. In any event, Pou's restriction on the actual purpose
of the visit, to exclude the outside union representatives' per-
sonal investigation of compliance with the CBA, which, by
its terms and definitions includes possible grievances, clearly
conflicts with the CBA language. Furthermore, I credit
Davila's more certain testimony that he told Pou that he
wanted to discuss with the nurses then-pending complaints
and not merely to solicit grievances. Also, Pou later com-
plained in testimony regarding Quinones that Quinones often
appeared on the Hospital floor area without much advance
notice. Pou's sudden departure from what the contract clearly
permits leads me to credit Davila's testimony that Pou also
stated in explanation to him that the CBA had expired, thus
implying to Davila that he need not abide by its terms inso-
far as it encompasses the union visitation article. Pou testi-
fied that he had a similar belief as to the grievance proce-
dures, i.e., that there was no obligation to bargain about their
repudiation because they expired with the contract. That
issue is not litigated in this case. Pou testified that he con-
sulted Hospital legal counsel at the time of the episode. Per-
haps that resulted in no subsequent assertion that visitation
rights expired with the contract.The Hospital's proposed CBA contained a union bulletinboard and visitation rights provision in its proposed article
XX. It states:The Officers of Unidad Laboral may visit the Hospitalin order to discuss with Hospital Representatives mat-
ters related with the Agreement or to deal concerning
matters in regard to complaints of the union members,
having to notify their visit in advance to the Industrial
Relations and Personnel Director of the Hospital, or in
the event the latter is not available, to the Hospital Ad-
ministrator. Said notification must be done duringworking hours and at least twelve (12) hours prior tothe visit. Their visits shall be carried out in a manner
which will not interfere with the normal development
of the Hospital work of the employees covered by the
Agreement nor with the services and tranquillity of the
patients.There were no further incidents of access limitation until thatsubsequently alleged in the complaint.Pou testified that the restrictions he imposed on Davilawere in compliance with the terms of the expired CBA, i.e.,
it would have been disruptive to permit Davila to meet with
bargaining unit members at their duty stations. He failed to
explain how the matter in which the visit was to be con-
ducted would have been disruptive. Davila testified without
contradiction that he proposed to visit the nurses during their
lunch periods. He also gave no details nor did he explain
why the employee dining room was inadequate.2. Consolidated complaint, Cases 24±CA±5213 and 24±CA±5275ÐUnilateral union access changes October1985ÐNovember 1985On September 24, 1985, Quinones and a companion agent,Sara Valentin, visited the Hospital and with permission
Quinones visited Chief Steward Cruz in the employee dining
room. There is no allegation that he was compelled to state
his purpose or that there were any other changes in the ac-
cess procedure. There is a dispute as to what Pou and
Quinones said to each other and whether Pou accompanied
Quinones outside where Quinones allegedly distributed, at or
near the facility entrance, literature which referred to the
issuance of complaint in Case 23±CA±5213. The complaint
alleges no violative conduct by the Hospital at that encoun-
ter. The General Counsel's position is that Pou was not
present at the entrance and there is no allegation that the
guard who allegedly interfered with Quinones and called a
police officer was an agent of Respondent.On September 25 and 27, Pou and Quinones exchangedletters containing different accusatory versions of the inci-
dent, e.g., whether and where Quinones or his companion,
Sara Valentin, distributed the literature; whether Pou was
present at the entrance and whether Quinones was treated
differently from other bargaining units' representatives. The
record contains merely Quinones' accusations to Pou but no
actual evidence of discriminatory treatment. Quinones did not
deny in his letter response or in testimony Pou's recitation
of fact in his letter that Quinones called and stated the pur-
pose of his visit. He also complained that Pou accompanied
him on his visit to Cruz, which he characterized in his letter
as a continuation of Pou's past practice, apparently during
the life of the CBA.On September 25, 1985, by Pou's letter of that date toQuinones, Respondent Hospital announced its intention of
implementing the Hospital's proposed union visitation rules
on October 4, i.e., the same article XX, paragraph G, as it
had already proposed. Pou invited Quinones to bargain about
it. Quinones' response letter accused the Hospital of dis-
crimination against the Union which maintained a commit-
ment to a good relationship. Quinones concluded as follows:We advance that it is the Hospital which hasbreached the commitment by unilaterally and in viola- 521ASOCIACION HOSPITAL DEL MAESTROtion of the National Labor Relations Act havingchanged paragraph G of article XX.In regard to the last paragraph, we want to adviseyou that our Union will always be willing to negotiate
but that this letter in its totality constitutes another
proof of the Employer's disposition to negotiate in bad
faith and put in effect articles which undermine the
Union which I insist is in violation of the Law.There however was no specific reply to Pou's suggestion thatthey coordinate a meeting for that purpose, i.e., a time and
date convenient to Quinones to negotiate the proposed access
rules.The parties held a negotiation meeting on October 4. Sev-eral matters previously agreed to in April were initialed, in-
cluding those concerning article XXV (old CBA) which con-
tained the visitation rules, but the Union did not raise the
subject of the proposed implementation of the modified
union access rule nor did it do so at any other time or in
any other manner. It should be recalled that it was at the Oc-
tober 4 meeting when the Hospital yielded and agreed to
again discuss noneconomic issues in the face of the Union's
adamant position of bargaining order priority.The complaint alleges that the Hospital unilaterally imple-mented the proposed change on October 4, 1985, without
bargaining with the Union about the change or the effects of
it and further applied the new policy on October 21, 1985,
by denying access to a union representative.Pou testified that he received no reply to his letter of Sep-tember 25 offering negotiation. Pou further testified that the
new access policy was implemented on October 4, the same
date as the negotiating meeting. The General Counsel cites
Pou's testimony for the assertion that the new policy was im-
plemented on October 4 as a fait accompli prior to the nego-
tiating meeting. Pou's testimony throughout, however, was
not at all certain and many times he had to be referred to
his affidavit as well as his bargaining notes and correspond-
ence. Pou testified that on October 4 ``in fact, on that very
day, it was already in effect.'' It however is not clear just
how it was in effect and, if so, before or after the meeting.
It is clear, however, that the Union did not raise the matter
at the negotiation meeting nor did it respond to Pou's letter
in the sense of answering the specific invitation to arrange
a meeting at Quinones ``convenience'' for a ``specific time
and date'' to discuss the proposed change. Viewed from that
aspect, Quinones' vague response that the ``Union will al-
ways be willing to negotiate,'' clothed as it was in accusa-
tions of bad faith, could reasonably be interpreted as not a
real response. The very words, ``always willing to nego-
tiate,'' sound more like a declaration of general attitude. It
is certainly not a demand to meet and bargain. Certainly,
Quinones made no effort to set a time and date for such a
meeting.The General Counsel relies entirely on Pou's testimony tofix an ``implementation'' date of October 4. Yet, he ignores
his own prior interpretation of ``implementation,'' i.e., the
date when something next occurred to affect someone. The
only evidence of such subsequent conduct involves an at-
tempted entry by Davila on October 21. On that date, it is
undisputed that Davila telephoned Pou to notify him of his
intention to visit nurses on the floor that day to ``orient''
them, and to escort Cruz to her surgery recovery room dutystation to protect her from harassment. Pou denied entry onthe grounds that it did not comply with the new 12-hour ad-
vance notice rule.Pou admitted that the purpose of the new access rule wasto effectuate greater Hospital control over the timing, man-
ner, and purpose of nonemployee, union representatives' ac-
cess to the Hospital patient care working areas. He testified,
without contradiction, of past disruptive visits to Quinones to
distribute literature in the work areas at times when he had
given little or no advance notice and which led to the filling
of unfair labor practice charges against the Union. He also
testified without contradiction that during the September 24
confrontation he reminded Quinones of those charges and the
results. Quinones did not explicitly contradict Pou except to
deny that a confrontation occurred with Pou on the outside
of the Hospital. Prior to the October 21 incident, there is no
evidence that the Union requested or the Hospital refused to
negotiate the union access proposal or its effects, nor of any
such request and refusal thereafter.The consolidated complaint also alleges that on or aboutNovember 26, 1985, the Hospital applied the new union ac-
cess policy by refusing a union representative access to
nurses at their duty station and by restricting him to access
to the personal offices. Quinones testified without contradic-
tion that about November 1985, he received a complaint
from RN Vicenty regarding her transfer from one work area
to another at the Hospital. Quinones visited Pou at the Hos-
pital and requested to see Vicenty at her work area. It is un-
disputed that Pou denied Quinones access to Vicenty's work
area. Instead, Pou insisted that Quinones interview RN
Vicenty in the personnel office. Quinones, having no other
alternative, attempted to do so, but he testified that RN
Vicenty was unable to be interviewed due to her nervousnessand Pou's constant coming and going in and out of the per-
sonnel office while Quinones attempted to interview Vicenty.
Despite the generality of Quinones' testimony, it was not
contradicted by the testimony of Pou.3. Case 24±CA±5310ÐJanuary 24 and 27, 1986accessincidents
By hand-delivered letter dated January 23, 1986, Quinonesnotified Pou that the Union had received reports concerning
the employment of per diem nurses in various departments
and also complaints about nurses working overtime everyday
in some departments and complaints regarding their overtime
compensation. Therefore, he notified Pou that Davila would
visit the Hospital at 1 p.m. November 24 to verify those
work conditions, particularly where the ``team nursing con-
cept'' is being utilized, i.e., an experimental pilot program.
Quinones also asked Pou to supply Davila with any docu-
mentary information he might request on the matter. In a re-
sponse letter of January 24, Pou denied awareness of ``any
problems'' regarding the use of per diem nurses or overtime
compensation and he welcomed Davila's visit at 1 p.m. The
account of the visits thereafter testified to by Davila was
uncontradicted. Davila was accompanied by Cruz. When they
confronted Pou in his office, they were told they could not
enter the Hospital patient care work area because Pou was
unaware of any nurses' complaints. Pou offered to meet with
them on January 27 to discuss the matter in depth.On January 27, Davila, Cruz, and Quinones met with Pouin his personnel office and reiterated the announced purpose 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12See Brown Shoe Co., 312 NLRB 285 (1993), and its discussionof Holyoke Water Power Co., 273 NLRB 1369 (1985), enfd. 778F.2d 249 (1st Cir. 1985), cert. denied 477 U.S. 905 (1986); and
Lechmere, Inc. v. NLRB, 502 U.S. 527 (1992).of their visit. Quinones asked to visit the work area to ob-serve the operation of the team nursing program ``to see
what that was,'' that nurses had complained about the pay-
ment of sick leave and they wanted to speak to one particular
nurse, Inez Reyes Conde, about her complaint concerning the
employment of a per diem nurse.Pou responded that they raised insufficient reasons to war-rant a visit into the work areas. He took the position that
interviewing nurses on the floor would be disruptive of their
work and would impair patient care. Pou, instead, wanted to
arrange for Inez Reyes Conde to come to the personnel of-
fice and to be interviewed privately by the union representa-
tives. They refused because they felt that the glass-parti-
tioned office offered little privacy.With respect to the per diem nurse issue, the Unionclaimed it had received reports that they had been substitut-
ing for unit nurses with greater frequency. Quinones there-
fore asked how many per diem nurses were then employed,
who they were and permission to observe the areas where
they were employed. Pou refused.With respect to the sick leave bonus complaint, the Unionhad received reports that there were breaches of the CBA
provision for the liquidation of sick leave to the nurses.
There was some discussion of that issue.Quinones asked to inspect the nurses' timecards to checkthe payment of overtime. Pou offered to produce the docu-
ments for review by the Union but only within the presence
of a Hospital personnel representative. Quinones refused,
pointing out that the identity of the complaining nurse would
be revealed by this condition and he feared retaliation. When
asked in cross-examination, Davila failed to explain in histestimony why the Union could not obviate that problem by
simply asking for all the timecards rather than those of the
complaining nurse, and thereby also ensure that the problem
did not impact other unit employees.By letter dated January 28, Davila presented to Pou his re-capitulation of the events of January 27 which did not, on
all accounts, exactly track his testimony. In summary, he re-
quested information as to the number of nurses' resignations
in the preceding 4 months, their names, salaries, and ``any
other condition of employment'' and the exact number of per
diem employees working at the Hospital.By letter dated January 20, Pou reminded Davila that theHospital always used per diem nurses but the number varied
in accordance to need caused by absences and vacations.
With respect to the timecards, Pou reoffered the previous
conditions and offered to investigate any nonpayment of
overtime of any nurse named by the Union claiming such
nonpayments. With respect to the liquidation of sick leave
methods, Pou reminded Davila that the calculation was now
made pursuant to the May±June implementation of Respond-
ents' economic proposals.Pou reiterated his willingness to permit the interviewing ofindividual nurses by union representatives, alone, in private,
out of his presence, ``when there is a valid reason for it''
but that there would be no interviews permitted ``at the
floors,'' which he concluded could interrupt their work func-
tions and necessarily affect patient care.Pou asserted in the letter that the Union had not clearlyset forth the reason for a requested inspection of the fourth
floor where the team nursing program was being effectuated.Pou thereafter addressed himself to a union request to dis-tribute literature in the employee dining room concerning
certain continuing education courses. Apparently, he denied
the request on January 27 because he pointed out in the letter
that the Union had the opportunity to accomplish the dis-
tribution by posting at the union bulletin board near the time-clock where all employees pass, as the Union had done in
the past.The letter also referred to the enclosure of requested infor-mation as to resignations and the 10 per diem nurses then
working, receipt of which Davila acknowledged in his testi-
mony. On February 3, 1986, Davila wrote again to Pou
wherein he claimed that he erroneously failed to recite in his
January 20 letter that at the January 27 meeting, the Union
requested that the Hospital not hire more per diem nurses be-
cause they affect the work performed by unit nurses.4. Analysis of access issueThe thrust of the complaint allegations is that the Hospitalunilaterally, without giving bargaining opportunity to the
Union, implemented new union representative access rules on
October 4, 1985, and thereafter, on certain specific dates in
October and November 1985 and January 1986, enforced
those rules after a precipitous incident on August 8, 1985.
The General Counsel's theory of violative conduct is limited
to that of an allegation of a violation of Section 8(a)(1) and
(5) of the Act resulting from a unilateral change in certain
working conditions, which, as a mandatory bargaining sub-
ject, requires preimplementation bargaining. The General
Counsel alleges and argues no other right to union access
other than that derived from that condition of employment
established by the old CBA. Therefore, there was no litiga-
tion of the Union's extra contractual right to access nor its
ability to communicate with its members in the absence of
its contractual rights. Thus there was insufficient evidence to
balance the Union's right to access against the Hospital's
proprietary rights, including patient care maintenance.12In the brief, it is argued that there was no evidence of jus-tification for the motivation for the new rules but, rather, that
the Union clearly demonstrated discriminatory application.
The record does not support this argument. There is no con-
clusive evidence of discrimination. Quinones' testimony con-
sists of accusations he made to Pou during their confronta-
tion. There is no evidence of whether or not other labor or-
ganizations were, in fact, treated differently nor were there
any details given as to the circumstances of their alleged dis-
tribution of literature at the Hospital. The issue was not liti-
gated.The Hospital's motivation was admitted, i.e., greater con-trol of when and how outside union representatives commu-
nicated with its RNs on the Hospital floor at their work sta-
tions which self-evidently potentially affected patient care.
Pou's testimony of past problems with Quinones is
unrebutted. The General Counsel asserts that Davila visited
the Hospital prior to August 1985 without problem. It how-
ever is unknown how many of these ``several'' visits entailed
visits to nurses and how many visits were limited to meet- 523ASOCIACION HOSPITAL DEL MAESTROings with Hospital office personnel persons. Furthermore,there are no details provided as to the circumstances of these
visits on which to conclude whether or not there were prob-
lems.The General Counsel finally asserts that the Hospital ef-fectuated the new rules so as to keep its effectuation of the
economic proposals ``hidden.'' This argument has no founda-
tion in light of the Hospital's clear and unequivocal an-
nouncement of implementation and subsequent admission of
implementation and the inevitable awareness of implementa-
tion that such unit members would acquire when claiming an
accrued fringe benefit.Finally, the General Counsel's theory of violation rests onhis argument that the Hospital breached its bargaining obli-
gation by effectuating the new access rules as a fait accompli
prior to the October 4 bargaining session. The facts again do
not support the argument. The Union was notified by hand-
delivered letter of the Hospital's intention to implement its
new access rules as of October 4, and it specifically invited
negotiation. The Union's answer of September 27 failed to
constitute a clear demand to meet and negotiate prior to im-
plementation, nor did it request to delay implementation until
after it had an opportunity to negotiate. The letter response
contained a vague ``willingness'' to negotiate, which I find
falls far short of what was obliged by a union when faced
with a notification of intent to change on a mandatory sub-
ject of bargaining.The Board in Lapeer Foundry & Machine, 289 NLRB 952(1988), recognized the obligation of a union to seize the ad-
vance notification, bargaining opportunity and do something
about it lest by its inactivity, i.e., its own conduct, it waives
its statutory right. The Board cited Paramount Liquor Co.,270 NLRB 339, 343 (1984), and Smyth Mfg. Co., 247 NLRB1139, 1168 (1980). In both of those cited decisions, by virtue
of advance notification, an opportunity for meaningful bar-
gaining had been provided but the unions there defaulted by
their inactivity. I conclude that the Union here, although pro-
testing the proposed changes as an unfair labor practice, not
only failed to demand negotiation about the proposed change,
but even refused to explicitly accept and avail itself of the
opportunity to do so. Compare also Paramount Liquor Co.,307 NLRB 676 (1992).I accordingly find the access allegations relating to the Oc-tober and November 1985 and January 1986 allegations to be
without merit.With respect to the August incident, the evidence does notsupport the General Counsel's argument that a change oc-
curred with respect to the need to state the purpose of a visit
by a union representative. Davila's experience is too limited
to establish past practice, and his testimony too generalized
and vague to be of much probative value. Thus Cruz tele-
phoned Pou and notified him in advance of the purpose of
their intended visit, and Quinones did the same on September
24. I conclude, however, that Pou did, in fact, precipitously
attempt to implement a more restrictive policy. He however
backed off, and the Union was afforded an opportunity to
bargain which it failed to seize. I find it to be of little value
to recommend any remedial order for this isolated, now an-
cient incident even if it were to have constituted violative
conduct at that time. Therefore, I would find that all union
access allegations ought to be dismissed, if not for the fore-
going reasons, then because they are remote in time and havehad no palpable impact on the parties' relations since January1986. The record discloses that a time very late in the re-
sumed litigation, the parties renewed negotiations in an at-
tempt to settle this case, during which they came to agree-
ment on all noneconomic terms of the contract. Failure to
agree on the economic issues, including the restoration of un-
lawfully alleged (herein found lawful) fringe benefit reduc-
tions of 1985, aborted the settlement effort. A remedial order
as to the visitation clause would have little relevancy to the
basic unresolved dispute.E. The 1986 NegotiationsÐInformation Requests andUnilateral Wage IncreaseThe information issue had its genesis at the end of 1985,as noted earlier in this decision. As alleged in Case 24±CA±
5275, unlawful refusals or dilatory compliance with union in-
formation requests are alleged to have occurred in late 1985
and early 1986; in Case 24±CA±5426, June through October
1986; and in late 1990 and early 1991 in Case 24±CA±6282.
The last case was the first to involve Association informa-
tion.1. Late 1985ÐEarly 1986 information requestsÐCase24±CA±5275In Case 24±CA±5275, it is alleged that on or about No-vember 1, 1985, and on various dates thereafter, the Union
verbally and by letters dated November 8, 20, and 27, 1985,
and by letters dated January 8, 23, and 24, 1986, requested
certain information of Respondent. The requests of Novem-
ber 1985, and the underlying correspondence were described
above, i.e., 1983 and 1985 financial statements in audited or,
if not available, unaudited preliminary form (trial balances),
and a financial statement or trial balance for a recent 1985
month and payroll information of November 1985, including
names, addresses, and current salary rates of unit members.A November 15, 1985 response letter from Pou to theUnion referred all the requested payroll information, inclu-
sive of addresses, as enclosed but deferred production of the
1985 statement on grounds the final audit had not yet been
made available. He promised it would be sent. The 1983 in-
formation was asked for on November 21 and received at the
union office with a letter dated November 26. The General
Counsel argues that Pou fraudulently backdated the covering
letter to November 26 on the grounds that a union secretary
entered a receipt date of December 5. Yet, Quinones' own
hand-delivered letter, dated November 27, acknowledged re-
ceipt of Pou's forwarding letter and the 1983 financial state-
ment. In his response letter, Quinones complained that he
had not yet received the 1985 information. He does not com-
plain in his letter about not receiving any of the payroll in-
formation nor of incompleteness of the 1983 financial state-
ment.A letter dated on December 2, 1985, sent by Pou and re-ceived by Quinones referred to an enclosure of the requested
1985 unaudited financial statement. In his letter of December
9 in response to Vega's December 4 letter, Quinones accused
Vega of avoiding his telephone calls but is silent on the in-
formation issue.Quinones testified that his November 8 requested financialinformation was for the use of the Union's financial analyst,
Tirado, and that the payroll information was necessary to dis- 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cover whether there had been any salary changes, whetherovertime had been paid and to keep track of the number of
employees and the turnover rate. He testified in con-
clusionary terms that he needed the unit members' addresses
because the Union had ``practically'' not been allowed ac-
cess to the Hospital. The evidence does not clearly establish
that Quinones had not received the addresses asked for ear-
lier in 1985. There however is no evidence that use of the
union bulletin board was discontinued nor that the on-the-job
stewards were dysfunctional, nor that nonemployee union
representatives were prevented from meeting with the chief
steward in the employee dining room, privately in the office
or with unit employees in the dining room on 12 hours' ad-
vance notice.Quinones testified that although he received Pou's Novem-ber 15 letter which purported to enclose payroll information
including addresses, he received everything but the address-
es. He did not explain why he failed to complain about it
in his correspondence which complained about the delay of
the financial information. Pou testified that all payroll infor-
mation was forwarded on November 15 and he assumed it
had been received because the Union never complained that
it had not. I credit Pou. I find it highly impossible that
Quinones, who was documenting alleged information request
noncompliance in his correspondence, would not have raised
it immediately in a response letter.By letter dated January 8, 1986, Quinones complained toVega that for the preceding 3 weeks Vega had not responded
to ``repeated'' requests for the audited 1985 statement. In
fact, the past requests asked for audited or, if unavailable,
nonaudited statements. Quinones further raised questions re-
garding the unaudited information submitted, i.e., the Sep-
tember 30 fiscal year rather than the normal June 30, a cash
balance discrepancy between the years ending 1984 and be-
ginning of 1985; and an apparent above-the-market, $2 mil-
lion loan interest rate. The letter pointed out the Union's
need to know what impact a raise and benefit increase would
be ``in terms of funds'' and finally requested a meeting be-
tween Gonzalez and the union analyst-consultant, Tirado, to
clarify ``some doubts.''On January 16, Davila wrote Vega by hand-delivered let-ter, asking Vega to contact him for the purpose of resuming
CBA negotiations and promised the ``utmost flexibility'' and
a ``willingness to make changes in our initialed demands if
the Employer does the same.''By letter dated January 21 (but postmarked January 29),Vega responded to Quinones, promising that the Hospital
would forward to the Union a copy of the final audited 1985
statement when it was received by the Hospital. The audi-
tor's report for the fiscal year ending June 30, 1985, offered
into evidence by Respondent is dated August 27, 1985, but
the auditor's release date was December 10, 1985, i.e., the
date it was released to Respondent Hospital. He proffered ex-
planations for the September 30 date and cash balance dis-
crepancies. He also estimated the total cost of the Union'srequested increases in salary and benefits to be $7.9 million
over 3 years. He also explained why the debt interest rate
was not renegotiated and promised to contact Tirado to set
up a meeting with Gonzalez.By letter dated January 22 (but postmarked January 29),Vega responded to Davila and, inter alia, solicited new unionproposals, noting the Union's past adamancy as to salary andfringe benefit increases.By letter of January 23, Quinones suggested a meetingwith Tirado during the week from January 27 to 31 and reit-
erated his request of January 8. Quinones also asserted a
willingness for the ``greatest possible flexibility.''By letter dated January 24, 1986, the Union again re-quested the financial statement information it claimed that it
needed for Tirado to make his financial analysis of Respond-
ent's operations. Additionally, it requested information relat-
ing to job duties and classification for the RNs; information
relating to personnel reductions during the past 3 years; the
number of temporary, contract, and per diem employees em-
ployed at the Hospital, and the jobs held and departments
where the employees are located; work schedules for RNs in
all departments and specifically where the team nursing con-
cept was being implemented; and finally, the number of days
off which a nurse who works 6 days enjoys.The correspondence of January 28 and 30 was describedabove in the access issue discussion. Throughout the period,
the parties also exchanged correspondence centered about
grievances over the ongoing effects on employees' fringe
benefits of the accrual changes implemented in May±June
1985, alleging them as continuing unlawful, unilateral
changes.On February 27, 1986, Davila requested by letter that Pouprovide copies of January and February 1986 payrolls of all
other bargaining units in order that the Union might compare
them with unit employees to determine if liquidation for sick
leave of unit and other employees was paid. He also re-
quested unit nurses' January and February timecards and the
payrolls of unit nurses of January and February 1986. There
is no allegation of unlawful noncompliance with this later re-
quest.By letter dated March 7, 1986, Pou responded to Davilawith an explanation of the situation in writing, which he sur-
mised would satisfy Devil's request of February 27. As to
the timecard request, Pou recited Quinones' demand for pri-
vate examination and declination of Pou's offer previously
made and reiterated in his January 30 letter. Pou also made
an alternative suggestion as to how the timecard inspection
could be resolved, including an offer to photocopy some of
them, or even all of them, although, if the latter, it would
be at union expense for 600 timecards.On March 11, 1986, Vega forwarded to Quinones a letterpurporting to enclose the Hospital's final audited financial
statement for the fiscal year ending June 30, 1985.The General Counsel argues that with respect to the infor-mation requested from November 1985 through January
1986, the Hospital partially failed to comply and that when
it did comply, it did so in an incomplete or dilatory fashion.
The General Counsel's first assertion that unit employee ad-
dresses were not tendered rests on the discredited testimony
of Quinones.The General Counsel claims that the tender of the 1983final audit was incomplete. It appears that parts may have
been missing, i.e., the auditor's introductory remarks and the
auditor's notes. What was disclosed however were the bal-
ance sheets, reflecting assets, liabilities, earnings, expenses,
deficits, fund reserves, etc., for the fiscal year 1982 and
1993, i.e., the raw data on which conclusions were based.
There is no testimony as to the significance or need of the 525ASOCIACION HOSPITAL DEL MAESTROauditor's notes, or whether the Union ever complained aboutthe need for these elements of the 1983 final audit. The
Union's correspondence failed to complain about incomplete-
ness despite the fact that Quinones' requests were made in
consultation with the expert advice of Tirado. Clearly,
Tirado's expertise would have encompassed knowledge of
the component parts of an independent audit and whether
they were necessary and relevant at that point for the
Union's bargaining decisions. The General Counsel argues
that what information that was provided was not useful.
There is no evidence to support this conclusion. Certainly,
data including earnings, losses, deficits, etc., cannot be char-
acterized as useless. There is no evidence that what was sub-
mitted was useless. The auditor's notes under the section,
``Related Party Transactions,'' however, do reflect the as-
pects of the relationship between the Respondents, e.g., lack
of rent paid for the clinic, amount of cost for medical serv-
ices rendered to the Association, and the Association's guar-
antee of Hospital debts. The auditor's notes also discuss such
important factors as the liquidity of the Hospital. Except for
the Association relationship, there is nothing in the undis-
closed information which runs counter to the Hospital's bar-
gaining claims of operational deficits for the Hospital, per se.Finally, it should be remembered that the Union had al-ready stated its position of awareness of a special relation-
ship between the Respondents, that it had its own undis-
closed information to support its conclusions of the Hos-
pital's sound economic condition, and that impoverishment
was artificial because of the Association's exploitive relation-
ship. Despite the claim, the Union still had made demands
limited to the Hospital's financial statements and none spe-
cifically regarding the Respondents' relationship, nor of theAssociation's financial situation. The last item was not re-
quested until the 1990±1991 events. The March 11 submis-
sion of the final audit for 1985 included the auditor's intro-
duction which contained the release date.There is no satisfactory explanation by the Hospital's wit-nesses as to why there was about a 3-month delay from the
auditor's release date of the 1985 final formal audit to the
date it was forwarded to Quinones in March 1986. Except
for the notes regarding the Respondent's relationship, it sub-
stantiated the Hospital's representations of operating deficits.
The General Counsel in his brief suggests that the Respond-
ent excised the auditor's introductory remarks from the 1985
report because it disclosed the earlier release date. This same
excision however was also made in the 1983 reports which
was more quickly produced.There is no evidence, nor argument, that other items of re-quested information were withheld or dilatorily produced up
to the next negotiation meeting of April 11, 1986, or imme-
diately thereafter. There is no evidence as to the significance
of the difference, if any existed, between the preliminary
1985 audit and the final audit except for the auditor's notes
which did not accompany the preliminary audit.2. April 11, 1986 negotiation meetingAs of April 1986, the Union had sent two January letterssuggesting a meeting or at least a meeting with Tirado and
Gonzalez. On January 27, Vega had responded by noting the
Union's past adamancy to even entertain discussion of eco-
nomic cuts and solicited a union counteroffer as to evaluate
whether a resumption of bargaining would be meaningful.The General Counsel argues in the brief that no meeting washeld until April 11 because of the Hospital's refusal to sup-
ply information and the Hospital's ``recalcitrant position of
not negotiating until the Union made movements in its de-
mands.'' Quinones' generalized, cryptic, but uncontradictedtestimony is that he was given a variety of reasons why Gon-
zalez was unavailable, e.g., illness, absence from Puerto
Rico, etc. Quinones wrote letters suggesting meetings even
though he had not received all requested information on
those occasions.There is no tape recording for the meeting of April 11,1986, and only sparse, unclear testimony as to how it was
arranged, who was present, or what was said. Pou merely
testified that it was one of three meetings held on December
18, 1985, and April 11 and June 24, 1986, at which the
Union's position remained unchanged. The Respondent's po-
sition accordingly was unaltered.On April 15, Quinones submitted to the Hospital its firstcounterproposal since April 3, 1985. Quinones testified with-
out contradiction that he had telephone conversations with
Vega during which they discussed whether they could make
some breakthrough in the negotiations. A union counter-
proposal was suggested. Accordingly, Quinones submitted it
on April 15. He testified that it constituted a substantial re-
duction in union demands and was the maximum reduction
that the Union could offer in the absence of Hospital's eco-
nomic information. He testified that it was his maximum
flexibility because he ``still did not have the information, the
economic information,'' i.e., the auditor's notes described
above and the further analysis and explanations from Tirado.3. June±August 1986ÐInformation requests and refusalto bargainÐCase 24±CA±5426By letter dated May 13, 1986, Vega responded by ac-knowledged receipt of the counteroffer that was intended ``at
breaking the impasse existing in the negotiations.'' Vega
noted that although the Union had modified its economic de-
mand, it still demanded restoration of the status quo in fringe
benefits prior to the May±June implementation of fringe ben-
efit cuts. Vega rejected the counterproposal and asserted not
only a lack of improvement in Hospital finances but rather
a deteriorating economic situation which now made cost re-
ductions ``more imperative.'' Vega asked the Union to re-
consider its demands.Quinones responded by letter dated June 10, 1986, and,inter alia, denied the existence of any impasse at any time
during negotiations but, rather, he accused the Hospital of
bad-faith bargaining. In response to Vega's reassertion of ex-
acerbated Hospital losses, Quinones, in his letter, demanded
to be supplied with ``all information, reports, minutes, ledg-
ers, documents, payrolls, studies and all information which
induces you to sustain such economic position concerning
the negotiation.''He also asked specifically for:1. A patients' census for 3 years.2. All employees' payrolls that reflected salaries andconditions of employment of administrative employees,
and that of all other bargaining units undergoing con-
tract renegotiation, i.e., office clerks, maintenance, LPs,
and operating room technicians and RNs for the months
of January and May 1985, and 1986. 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. Doctors' contracts for all departments.4. All per diem nurses' contracts.5. A list of nursing supervisors.
6. The amounts of all Christmas bonuses paid toeach unit employee.7. A balance sheet and profit and loss statement for1985±1986.8. Names, addresses, and telephone numbers of allunit members who had worked in the Hospital for the
past 2 years ``and who have resigned.''Despite his insistence that there had been no impasse,Quinones testified that he made the information request to
break the ``impasse.'' He explained that he wanted to ascer-
tain whether salaries had increased for nonunit employees,
whether employment had increased or not, and whether and
how the implemented cuts affected unit employees. He testi-
fied that he had received reports that emergency room doc-
tors' salaries had increased. He wanted to confront the Hos-
pital in negotiation with that information. Quinones also ex-
plained that unit members had reported that per diem nurses
were being paid a higher salary and worked better shifts with
better work programs and that supervisors were doing unit
work. He testified that he requested financial data on the ad-
vice of Tirado who needed it for his evaluation. He wanted
the address and telephone numbers of the nurses so he could
contact and ask them about their salaries. Quinones testified
that this information was never provided by the Hospital nor
was his letter ever answered. Vega testified that it was the
Hospital's ``policy'' to supply all requested relevant informa-
tion, including financial information, and he complied with
the June 10 request. There is no correspondence as to such
until a letter dated September 17, 1986, was sent to the
Union from Vega.On June 19, by letter of that date to Quinones, Vega con-firmed agreement to meet on June 24 at the Puerto Rico
Labor Department, Conciliation and Arbitration Bureau. It
addresses Quinones' May 13 letter but is silent on the June
10 letter.The parties' negotiation teams met on June 24 and in-cluded Gonzalez. In that tape recorded meeting, Vega re-
ferred to the Union's May 13 letter and its counterproposal.
He acknowledged receipt of an information request letter on
June 17 at 3 p.m. and promised to comply shortly. Insofar
as proof of the Hospital's poor financial situation, Vega stat-
ed that from July 1, 1985, to April 30, 1986, the Hospital
had a $795,838 deficit. Quinones asked the reason for it, and
Vega referred him to Gonzalez to explain while he also
handed Quinones an unaudited preliminary financial state-
ment for the first 10 months of fiscal year ending June 30,
1986. Gonzalez then referred to a reduction in income from
1985 and an increase in expenses.Quinones impatiently stated that he would refuse to listenbecause it was ``irrelevant'' and not responsive to his re-
quest. But he then demanded an explanation of what ``ex-
traordinary'' event had caused the huge loss. Vega asked him
to give Gonzalez a chance to explain. Quinones, however, in-
sisted that his question be answered. After a speech,
Quinones then suggested that Gonzalez agree to a meeting
that the Union had long been seeking so that the Union ana-
lyst could ``deal with numbers.'' Vega did not deny, defend,
nor justify the failure to provide Gonzalez for a meeting withTirado. Quinones resisted efforts by Vega to have the unionnegotiators listen to Gonzalez' further explanations. Vega
suggested that if Quinones refused to listen, they ought to
stop negotiations. Quinones answered:`` We have assumed a
position and we are not going to change that point.'' Vega
tried to convince Quinones that Gonzalez would explain the
$795,038 loss as the ``extraordinary event.'' Quinones re-
fused again to listen to ``numbers.''Gonzalez then explained the various factors that caused in-creases in ``all costs,'' e.g., the costs of malpractice ex-
penses, state unemployment insurance costs, meals to pa-
tients, equipment depreciation, medical diets, coupled with a
decrease of 5573 fewer patient days. Gonzalez and Quinones
then argued the relative probative value of depreciation fac-
tors, but Gonzalez explained that he was referring to a recent
need to invest $1 million in new equipment. Gonzalez re-
ferred to the 1984 financial statement. Quinones then argued
that the union analyst has been requesting a meeting with
Gonzalez to discuss that very document, but for ``8 months''
a meeting between Tirado and Gonzalez has not been able
to be accomplished. Quinones then demanded that there
should be a meeting between Tirado and Gonzalez. Vega
suggested that he and Quinones ought to be present at such
meeting.After a break in the tape recording, Quinones is heard ar-guing that the Hospital had saved money because only 24 of
the old unit members have remained employed and the others
were replaced by new nurses at a the lower starting base
rate. He then pointed out other areas of possible savings, i.e.,
employ less clerical employees and less LPNs, and he ac-
cused the Hospital of not even offering at least a $10 raise.Vega reiterated the losses. He recalled Quinones' repeatedstatements that he would rather ``lose the Union'' then agree
to any reduced benefits. Vega characterized the Union's posi-
tion as rigid and causing an impasse. Quinones denied im-
passe but refused to listen further to Gonzalez and called the
claim of poverty to be untrue. Quinones refused to consider
and discuss any reductions in fringe benefits. At this point
in the tape recording, Quinones went back to the topic of in-
formation production where he objected to conditioning the
meeting of Tirado and Gonzalez in Vega's and Quinones'
presence. Vega answered that if Quinones did wish to be
present, he would be there and that Tirado ought to tele-
phone Gonzalez to set an appointment. Quinones suggested
that because Tirado and Gonzalez will later discuss the fi-
nances, it would be a waste of time for the Union to listen
to Gonzalez' explanations at that time.When Vega attempted to talk about the Hospital losses,Quinones changed the subject by arguing that there never
had been an impasse, but rather there was a Hospital refusal
to bargain, a failure to agree to a meeting with Tirado, and
a failure to produce requested important information for
Tirado. He reminded the Hospital that after the last CBA had
been agreed on, the Hospital suddenly filled its beds and
flourished economically.Vega asked him repeatedly whether the Union would evenconsider the reduction of benefits. Quinones then refused to
accept any reductions in either vacations, Christmas bonuses,
or sick leave. Vega rejected an $80 salary raise because the
Hospital had ``no money.'' They then argued over the legal-
ity of the alleged impasse in 1985 and the implemented re-
ductions thereafter. Arguments were reiterated, and Vega 527ASOCIACION HOSPITAL DEL MAESTROthen suggested that they defer negotiations until Tirado couldmeet with Gonzalez at which time Quinones could be present
as he wished. Although Quinones suggested that they discuss
one more unspecified issue, Vega and his team departed, to
which Quinones stated: ``Well then say `there is an im-
passe.''' Thereafter, a meeting with Tirado and Gonzalez was
set for August 11, 1986.4. August 1, 1986ÐUnilateral salary increase; August5 refusal to bargain over salary increase and all othernonagreed-on articlesÐCase 24±CA±5426The meeting of August 5, 1986, which was tape recorded,commenced with Vega making an indecipherable reference
to the basic salary. Davila called it laughable. Quinones
called it disrespectful and reiterated a demand for an $85
raise for each of 3 years. Vega answered that any raise
meant an increase in operational costs at a time of financial
losses and at that time it could not afford any more.
Quinones argued for retroactivity, but Vega insisted that any
raises would be prospective from the ``execution'' date.
Quinones flatly stated that he would not negotiate a prospec-
tive raise. He alluded to this impending litigation and offered
to settle the case and negotiate a CBA, but only on a retro-
active basis. He refused to consider any reductions in bene-fits and stated that since there is ``money,'' they would all
rather ``die'' than accept any fringe benefit reduction.
Quinones then stated that he would rather have the Union
lose its position as designated bargaining agent because, like
General Douglas MacArthur, he would return rather than bar-
gain ``in reverse.''Vega told him he must be made to understand the seriouseconomic problem in the Hospital industry. Quinones an-
swered: ``I know it all.'' Quinones refused to consider ac-
ceptance of any single one of the several implemented bene-
fit reductions but offered to negotiate the amount of backpay
he expected to be due as a result of this litigation. Vega at-
tempted to allude to the Hospital losses and reduced bed oc-
cupancy and a deficit of $795,000 as of April 30. Quinones
ignored it and said that this litigation was the cause of a
lower bed occupancy. He said: ``we are going to show you
can pay.'' Quinones persisted in refusing to consider benefit
reductions saying that it was ``too late'' to discuss it and in-
sisted on a package unfair labor practice charge settlement
and CBA agreement under which the Hospital must settle its
``debt'' to the unit members, i.e., restoration of pre-June
1985 status quo benefit levels.Vega counteroffered continuing the same medical plan forRNs with the same employer contribution and uniforms as in
the old CBA, and a basic salary increase of $40 but no other
salary increases. Quinones retorted that the Hospital owed
hundreds of thousands of dollars of backpay, accumulating
since the alleged May±June 1985 impasse.They argued about Quinones' refusal to listen to economicarguments of Vega and the proffered explanations of Gon-
zalez. Quinones reminded Vega of the previously agreed-on
meeting pending between Gonzalez and Tirado, now set for
August 11, at which time he predicted that the Hospital's
ability to afford raises for RNs would be ``revealed.'' Fi-
nally, he complained that the Union was still waiting for in-
formation it had requested ``a long time ago'' in order that
it could make ``intelligent decisions in this negotiation.''Vega protested that at no time did Quinones state even awillingness to accept some reduction of benefits. The parties
caucused, and the tape recording ended.Thus Quinones quite clearly stated an adamant positionbut yet deferred discussion of the Hospital's claimed finan-
cial distress to the evaluation of the union analyst, Tirado.Despite the pendency of the Tirado-Gonzalez meeting andthe significance placed on it and on outstanding requests for
information to support the claim of poverty, the Hospital an-
nounced to the Union in a hand-delivered letter dated August
5, 1985, to Quinones from Vega, that because of a perceived
lack of agreement on the basic salary, it was effectuating as
of August 8 retroactive to August 1 a $40 increase in the
RNs' basic salary. Vega conceded that it was a modest raise
but referred to the financial statement of April 30 he had
handed to Quinones and the outstanding $795,000 deficit. He
finally offered to negotiate as to the terms and conditions of
employment of the RNs.On August 5, the Hospital announced to unit members, byway of memorandum, the $40 basic salary increase.The General Counsel argues, and the complaint alleges,that Respondent refused to negotiate anything at the August
5 meeting except the basic salary increase. The transcript
fails to substantiate this assertion, and he cites no testimony
or other evidence in support of it.The General Counsel introduced unrebutted evidence thattwo newly hired nurses had been given the higher rate as of
August 1, 1986.5. The August 11, 1986 meeting and informationrequestÐCase 24±CA±5426 continuedOn August 11, the parties' negotiators met again at thePuerto Rico Department of Labor with Tirado, Gonzalez,
Union Attorney Pedro Baiges Chapel, and Union Accountant
Juan Reyes. The meeting was tape recorded.Quinones opened the meeting with an announcement that,finally, after many months for a requested meeting and re-
quested information to prove poverty, Gonzalez was now
available to be questioned by Tirado and Reyes. Vega re-
torted that the Hospital had already given the Union financial
statements for fiscal years ending June 30, 1984, and 1985,
and a preliminary statement ending April 30, 1986. Tirado,
after some searching of his files, discovered that he had in
his possession the 1984 and 1985 documents but not the
1986 report, a copy of which was then handed to him. He
made no reference to an absence of auditor's introduction or
auditor's notes for any report.Tirado questioned Gonzalez as to certain expenses, debts,and outstanding loans, including a debt to the Teachers Re-
tirement Board, of which Gonzalez promised to provide in-
formation. Gonzalez explained payments to suppliers and im-
provements in the Medicare situation, the ratio of revenues
sources, and the biweekly Association advance payments.
Tirado asked him to compare the costs charged to the Asso-
ciation with the other large clients. The transcript does not
clearly reveal that Gonzalez gave a direct response. He re-
ferred to an unspecified per diem charge. The 1985 final
audit contains data as to the total cost for services charged
to the Association. Gonzalez did provide certain figures to
certain special services.Tirado opined that the Hospital appeared to be undercharg-ing all its clients and thereby was constantly extending its 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
deficit. Gonzalez referred to it as the malady of the healthcare industry in Puerto Rico, that because the average hos-
pital stay per patient was decreasing and out-patient care fa-
cilities proliferating, overabundance of empty beds resulted
in a very competitive situation.Tirado asked whether the Association intended to modern-ize the Hospital's facilities. Studies to that intent were ex-
plained by Gonzalez. Tirado acknowledged the problem of a
declining patient census, i.e., bed occupancy rate of 80 per-
cent in 1985 and 76 percent as of June 30, 1986. Tirado than
asked Gonzalez to ``expound'' on the financial statements
and to send him a copy of some kind of ``table'' Gonzalez
had in his hands.Tirado requested an itemization of ``the different payrolls... group of employees.'' Vega and Gonzalez however

gave him the total payroll costs as of April 30, 1986, for 1
month and for 18 months, i.e., $7 million for a decreased
total employment of about 685 persons from a high of 1000,
of which there were 140 RNs down from 175 3 months ear-
lier.Tirado asked for an appraisal of the land and building andwas promised he would be sent it, although Gonzalez com-
plained about the cost of hiring an appraiser. Quinones re-
minded Tirado of Gonzalez' promise to provide Tirado with
payrolls of all employees in all seven units. Tirado stated
what he needed to see were ``some totals by items ... more

or less.'' With respect to unit employees, he said he had re-
ceived that information. Tirado asked and received the infor-
mation as to whether the Hospital's rates were competitive.
Tirado then generally questioned the rates charged by the
Hospital to the Association and was told when he asked, that
they had been increased ``in the past few years,'' although
Gonzalez said it was ``not way up there.'' They then dis-
cussed the problem of a declining bed occupancy rate. Tirado
then went on to suggest that low morale caused by poor
labor relations caused the Hospital's reputation and occu-
pancy rate to suffer. He speculated that at the declining bed
occupancy rate the Hospital was suffering, it would probably
have to close down in 2 or 3 years. He stated however: ``I
believe the [Hospital] is sufficiently solid with the matter of
the [Association].'' Gonzalez responded: ``Yes, that's right.''Gonzalez then discussed the threat of reduced Medicare in-come but said that the Hospital had planned intelligently to
cope with the new billing procedures. He explained the gen-
eral extent of Medicare income. At that point, he was ques-
tioned about and explained the relative proportion of services
provided to the Association. The topic of the Association's
clinic was raised by Gonzalez, and Tirado questioned him as
to the disclosure that the Hospital did not derive income or
rent from the Association's clinic except for reimbursement
for utilities expense. Gonzalez explained: ``Well, but we
must consider that the hospital belongs to the teachers.''
Tirado then stated his conclusion that the Hospital was oper-
ating at a loss because it was ``at the service of the [Associa-
tion].'' Gonzalez disagreed and pointed out other expenses,inclusive of increased malpractice liability expenses.Tirado returned to what he called his principal interest,i.e., the comparison of rates charged to the Association and
other clients and the relative number of patients for each.
Gonzalez promised to ascertain that information. Tirado
pointed out that:As long as the [Association] doesn't have to dig intotheir pockets they are happy and the Hospital will never
show a profit.He acknowledged however that the declining bed occupancydid create a ``big problem.''Quinones interrupted to make certain that Tirado would beprovided the comparative rates for services rendered and
charged to the three major clients in no less than 2 weeks.
Tirado stated he would be out of Puerto Rico on business
and wanted to know when he would be given the information
so he could arrange his itinerary. Gonzalez said he would be
hard pressed to provide it in 1 month because of an ongoing
Medicare audit and the ongoing independent audit. He did
state that he already had preliminary data but would have
final data in September. He showed Tirado some of the pre-
liminary data from the independent auditor. Tirado laughed
and said he could not wait 6 months for the formal audit.
Gonzalez promised to send him the ``short'' Medicare cost
report by October 1.Gonzalez thereafter explained to Tirado the classificationsof services provided to patients and the operation of the As-
sociation clinic. Again they discussed the lack of rent
charged to the Association. Tirado asked to be provided with
the square footage of the clinic so that he could estimate the
full market value or rental for the clinic space.A variety of questions were asked, discussed, and an-swered. Finally, Tirardo summarized what information he
was to be provided. He specifically referred to the payroll
``breakdowns,'' the short cost report to Medicare and Triple
S, as well as all service contracts with Medicare, Triple S,
and the Association. Gonzalez asked for and was given
Tirado's telephone number or, alternatively, if he was absent,
that of Reyes. Vega then said to Tirado. ``We send the infor-
mation to you, isn't that so? Give me ... [your business]

card.'' Reyes suggested that if unavailable, they should con-
tact Quinones. Vega even suggested that the information
might be available within the week. Tirado stated a pref-
erence to send the information to Reyes whose computer he
would use. Gonzalez agreed to do so. The last tape recorded
meeting ended after 2 hours of discussion.There was no effort made by the Union at the August 11meeting to discuss any other subject matter, and there was
no discussion as to any other item of information that the
Union had requested in its prior correspondence.Tirado testified that he never received the information hehad requested from the Hospital.6. August 29, 1986 information requestÐCase24±CA±5246 continuedBy letter dated August 29, 1986, to Pou from Quinones,production of the following information was requested:1. Copy of Financial Statement for Fiscal Year 1985which ended on June 30, 1985.2. Copy of Financial Statement including Profit andLoss Statement for Fiscal Year 1986 which ended on
June 30, 1986.3. Copy of Annual Reports which the Hospital sendsto the members of Asociacion de Maestro.4. Payrolls for ``PER DIEM'' nurses who work inthe Hospital. 529ASOCIACION HOSPITAL DEL MAESTRO5. Complete payrolls for all employees who work inthe Hospital.6. List of RNs who work in the Hospital, by Depart-ment and Entrance on Duty Dates.7. List of nurses who have resigned during the past8 months.8. Names and address[es] of all RNs who work inthe Hospital.9. Names of all persons who have resigned, their sal-ary and any other condition of employment.The letter complained that previous information requests forthis material had not yet been satisfied. It also requested an-
other negotiation meeting.By letter dated September 17, 1986, addressed toQuinones, Pou acknowledged receipt of the Union's August
29 letter on September 5. Pou's letter stated that the follow-
ing items requested in the August 29 letter were therewith
submitted as requested: items 1, 2, 3, 7 (with a reminder that
it had already been provided), and 8. The letter claimed that
item 9 had already been supplied with respect to unit persons
who Pou asserted were ``pertinent,'' i.e., he implied that
other resignations were not relevant.With respect to item 4, requested ``per diem`` payrolls,Pou's response was merely a recitation in the letter that 22
per diem nurses were employed ``to cover absences and
shortages of personnel.'' As to item 5, the requested com-
plete payroll for all Hospital employees, Pou recited that he
had already informed Quinones at the August 11 meeting
that the total average monthly payroll was $570,000. He stat-
ed in the letter that a payroll breakdown for the months from
January through April 1986 was enclosed.With respect to item 6, a list of unit nurses by departmentand entrance-on-duty dates, the response letter referred to an
enclosed list of unit nurses based on seniority with addresses,
composed of two parts including the 163 unit nurses then
presently employed.There is no dispute that the information claimed to havebeen provided with the September 17 letter was in fact pro-
vided with the letter. There is also no dispute that the Hos-
pital had within its possession the information that was with-
held, i.e., the per diem nurses' payrolls, payrolls of all Hos-
pital employees, and names and addresses of all resigned em-
ployees. The Hospital argues, however, that the payroll data
had already been provided to the Union in its November 15,
1985 response to the Union's November 8, 1985 requests for
a current employee payroll. That request, however, was lim-
ited to unit employee payrolls.7. October 2, 1986 meetingIn his response letter of September 17, 1986, Pou ex-pressed a willingness to resume negotiations and referred
Quinones to Vega to set up a meeting. Eventually, a meeting
was held on October 2, 1986, but there is little testimony as
to this encounter. Pou testified that it was agreed on as an
``off the record'' meeting between the union spokesperson,
the union attorney, and the Hospital's spokespersons, and
therefore no notes were made. There was no other testimony
about this meeting.In a letter dated October 2, 1986, to Quinones, Pou re-ferred to a purported conversation with Quinones at the Oc-
tober 2 meeting during which the Hospital explained that itcould not meet the September 30 deadline to provide infor-mation promised to Tirado because of Gonzalez' promotion
to the position of director of finances and the need for him
to continue with his comptroller duties which involved the
pressing need to ``render a series of reports which are very
important for the Hospital's finances.'' Pou asserted in the
letter that Quinones had agreed to an extension of time
which Pou projected would be met before October 15, 1986.
Nothing was stated either at the August 11 meeting or in the
October 2 letter about any doubted relevance of information
required by Tirado.8. The October 22, 1986 information requestOn October 22, 1986, by letter of that date addressed toGonzalez, Union Attorney Pedro Baiges Chapel alluded to a
``September 19, 1986'' statement with respect to Gonzalez'
preparation of requested information. He made no further
comment about Tirado's or Quinones' informational requests
except to recapitulate information that had been requested as
follows:1. All the statistical and financial information used inpreparing the Medicare Costs Report for the fiscal year
ending on June 30, 1986.2. You are requested the medicare costs Report orSchedule for the fiscal year ending June 30, 1986 [sic].3. We request from you the preliminary audit reportthat you were available to discuss on the week of Sep-
tember 22, 1986 with the outside auditors [sic].4. I request from you the Report prepared for theBoard of Directors of the Hospital and in regard to the
financial status of that Institution which you should
have prepared by September 27, 1986.5. We are requesting you the Accounting Reportsmentioned in Section E of Page 3 of the Sworn State-
ment marked in Affidavit No. 315 [sic].Davila testified that the letter was prepared with his assist-ance pursuant to consultation with Tirado and at Tirado's re-
quest. Davila testified that he had no awareness that the in-
formation had ever been supplied. The letter was stipulated
to as authentic and was, according to record evidence, re-
ceived by the Hospital despite Pou's lack of recollection of
having seen it.9. February 19, 1987 information requestÐUnalleged incomplaint but litigatedPursuant to consultation with and at the request of Tirado,Davila by letter dated February 19, 1987, addressed to and
received by Velez on behalf of the Association, for the first
time in writing requested information from and/or about the
Association and its relationship with the Hospital. Despite
Vega's testimony that there had been a request for informa-
tion related to the Association in August 1986, the only clear
record evidence of such is that referred to in the August 29
letter concerning Hospital reports to the Association and the
information requested by Tirado on August 11, 1986.Davila's written request of February 19, 1987, included re-quests for:1. Medical or hospitalization service contracts be-tween Respondents. 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. ``Regulations'' governing their relationship.3. Criteria used by both to determine service ratescharged to the Association.4. General criteria for rates charged by the Hospital.
5. Copies of service contracts between the Hospitaland the Triple S and Blue Cross Insurers.The letter also requested Velez to contact the Union to ar-range a meeting that week at which ``accounting records and
Collection Files'' will be available for study by Tirado.Davila further requested in the February 19 letter the As-sociation's balance sheets, its profit-and-loss statements for
the preceding 3 years, as well as an ``enumeration'' for the
same period of time of the Hospital's payrolls ``per employ-
ees' groups'' and a ``history'' of salary increases inclusive
of managers and employees by classification. Davila reiter-
ated the August 11 request for the Hospital building ap-
praisal and ``payrolls and financial statements.'' He also
asked for data reflecting the Medicare billing for each patient
for the preceding 3 years and noted that Vega's August 11
promise to supply it was not fulfilled.Finally, Davila specified that the requested Association fi-nancial statements be audited and should include the audi-
tor's opinion. His last request was that Velez supply to the
Union the Association's annual reports for the preceding 3
years.By letter dated February 27, 1987, signed by AttorneyHeber E. Lugo Rigau of Cancio, Nadal & Rivera, the Asso-
ciation responded to Davila by refusing the request. The
grounds for refusal were the alleged absence of ``relation or
legal tie at all'' between Respondents. The letter referred
Davila to the Hospital with respect to Hospital information.10. March 16, 1987 meetingThis was the last meeting held at which Pou attended priorto the termination of his services for the Hospital. There is
no evidence as to the substance of the discussion.On March 19, the Union forwarded a copy of its February19 letter to Pou who thereafter reiterated the position that
Association-related data was irrelevant to the collective bar-
gaining. With respect to the data promised by Vega on Au-
gust 11, Pou now, by his response letter of March 31, de-
manded for the first time a written statement of relevancy.On June 2, 1987, Quinones wrote to Aldarondo and sug-gested that a CBA might be negotiated in the context of a
settlement with respect to alleged backpay due since 1985
and a withdrawal of charges.On June 19, 1987, Davila responded to Pou's foregoing re-quest of Quinones to explain the relevancy of requested data
concerning the Association. Davila therein delineated the re-
lationship aspects noted in the auditor's notes which sug-
gested control by the Association and an unfavorable rela-
tionship compared to other health insurers. Because of the
perceived control of the Hospital and the assumption of its
debts, Davila argued that it was necessary to know the finan-
cial position of the Association to enable the Union to under-
stand the Hospital's financial position. Davila pointed out
that with the requested information, the Union would be in
a position to ``offer relevant recommendations.'' Davila com-
plained that data already provided by the Hospital did not in-
clude the auditor's opinions and footnotes. He further ex-
plained the need for information to estimate the financial im-pact of salary increases. He explained that a building ap-praisal was needed to establish the market value of the build-
ing ``so that the external auditors may set the present value
as a base to balance out the building on the financial state-
ments.''Davila asserted that it is the Union's perception that Medi-care usually sets the lowest rates and that any lower rates
would be unreasonable. Thus the Union needed to compare
Medicare and other rates.Davila claimed inaccurately that it had requested all thisinformation since 1985. He argued that it was necessary for
intelligent bargaining by the Union.Finally, Davila requested copies of the Association andHospital's health plans from 1984 through 1987, a copy of
the contract for the Association health plan, and a copy of
the brochure for the health plan inclusive of physicians' di-
rectories, services offered, medical plan rates, and benefits.Record evidence of any further correspondence betweenthe parties does not occur until 1990.F. Late 1990ÐEarly 1991 Information RequestsÐCase24±CA±6282The March 26, 1991 complaint alleges unlawful refusal ofinformation requests made by the Union on the Hospital on
November 14, 1990, verbally and thereafter, and by letters
of November 14, 1990, and February 8 and March 31, 1991.1. November 14, 1990 requestSince January 1990, the Union had requested and been re-fused on grounds of nonrelevancy certain information rel-
ative to per diem nurses employed at the Hospital although
other information was provided. Meetings between the par-
ties had lapsed. The last meeting appears to have occurred
on March 13, 1990, but there is no testimony as to its sub-
stance. On September 12, 1990, the Union and other unions
jointly communicated by letter to Attorney Luis A. Nunez,
now representing the Hospital, which confirmed agreement to
a collective-bargaining meeting on September 24, 1990,
jointly with several bargaining units. On September 18, 1990,
Nunez responded by letter of that date indicating a willing-
ness to meet but observing that although the Hospital had
previously complied with the Union's informational requests,
the Union had been silent as to a resumption of bargaining
and had not moved from its position of demanding full status
quo ante restoration of fringe benefits cuts from 1985 as a
condition precedent to bargaining.Quinones responded by letter of October 23, 1990, whichnoted that he had contacted the mediator for resumed nego-
tiations and reiterated the union claim for unproduced infor-
mation he said was necessary for intelligent bargaining.
Quinones denied the alleged status quo restoration condition
precedent to bargaining assertion. The Union however did
not at any time give any indication that it had abandoned its
adamant bargaining position for a retroactive restoration of
pre-1985 fringe benefit levels.By letter dated November 2, 1990, to Quinones, Nunezclaimed production of requested information ``a long time
ago'' and receipt of no other requests up to October 23. He
welcomed the ``clarification'' of the union position regarding
fringe benefit cuts restoration.By letter dated November 14, 1990, to Nunez, Quinonesidentified the information the Union required, i.e., that relat- 531ASOCIACION HOSPITAL DEL MAESTROing to per diem nurses. He enumerated and specified as fol-lows:1. We need a list of registered nurses who work ona per diem basis as of the date in which the information
was requested for the first time.2. We also request that you send us a list of perdiem nurses who work in the Hospital at the present
time.3. We presently request the work schedules for thisgroup of employees as of January 1990, February 1990,
March 1990, September 1990, and October 1990.4. At this time we would also like to request the cor-responding payroll for these same employees during the
months mentioned in section 3.5. We repeat our request for a list of registerednurses' years of employment, their corresponding sala-
ries, and the differentials.We would like for each employee to please be spe-cific as to basic salary of each nurse, and to specify
each differential of salary and the reasons behind these
differentials. We would like for you to indicate the
postal address of each nurse and the particular depart-
ment for which each nurse works.We reject your suggestion that no request had beenmade for additional information and although we have
not met to go over the articles of the agreement in de-
tail, the employer well knows that the Labor Unit has
been making an effort to push for the negotiations.There was a negotiation meeting held thereafter at whichDirector of Personnel Eric Perez Bayron was present and at
which the per diem nurse information was alluded to. It is
Perez' uncontradicted testimony that the relevancy was not
discussed by the parties and that other information was asked
for and provided. The complaint allegation as to November
14 and March 3, 1990, is limited to the alleged failure to
provide the per diem nurse information as to names, social
security numbers, work programs, and shifts. He admitted
not providing the per diem nurse information and that it was
his authority to decide just what information the Hospital
provided to the Union. He asserted that he did not provide
the per diem nurse information because he did not consider
it relevant. He testified that there were no other discussion
of per diem nurse information relevancy.Quinones' recollection as to the circumstances of this late1990 correspondence was exceptionally poor. He testified
that the Union wanted the per diem nurse information regard-
ing wages and differentials because of unit nurses' griev-
ances alleging preferential treatment in assignment of shifts
and pay for per diem nurses. He testified that he could not
recall its entire production thereafter. Perez testified that
some information was subsequently produced in order to fa-
cilitate collective bargaining.By letter of December 11, 1990, the Union announced itsintention to institute informational picketing at the Hospital
on December 27, 1990, to protest the failure of Respondent
to reach agreement on a CBA for either the RN unit or the
technicians' unit.By letter dated January 2, Nunez responded to the unioncorrespondence of November 14 and December 11. He
claimed that the Hospital had on April 30, 1990, supplied re-quested information as to unit employees. With respect to theper diem nurse information, he reiterated a letter sent to theUnion by Perez on August 30, 1990, which refused produc-
tion of that information on grounds of relevancy. He repeated
his claim that negotiations were at a ``standstill'' because of
the Union's bargaining demand for restitution of pre-1985
fringe benefit levels, but invited the Union to resume nego-
tiations with some flexibility.2. February 8, 1991 requestThe complaint allegation is that the Union requested onFebruary 8, 1991, and the Hospital refused to supply, the fi-
nancial statements of the Association for 1988, 1989, and
1990, as well as the auditor's recommendation; the copy of
the contract, document, or items under which the Hospital
provides medical and Hospital services to members of the
Association and to the employees of Cooperative de losMaestros; and documentation or data disclosing the monetary
contributions of each teacher member of the Association to
the Association's health plan and the rates charged by the
Hospital to the Association for its services.By hand-delivered letter dated February 8, 1991, addressedto Perez, Quinones responded to Perez's January 2, 1990 let-
ter by justifying multiple requests for information already
provided. Thereafter, he repeated the request for per diem
nurse information on the stated grounds that it was necessary
for a comparative analysis of salaries and benefits accorded
unit members who have complained about discriminatory pay
and shift assignment in deference to nonunit per diem nurses
who perform unit work in place of more senior unit nurses.
The per diem nurse information request was repeated. The
letter also requested the information delineated in the com-
plaint, as well as certain other information not alleged to
have been unlawfully withheld.By letter dated February 22, 1991, Perez responded toQuinones. He countered Quinones' claim that the Hospital
had been responsible for the lack of negotiations by claiming
that the Union's insistence on restoration of pre-1985 fringe
benefit levels as a precondition for union bargaining flexibil-
ity was the cause of bargaining ``standstill.'' Certain infor-
mation was promised. Information as to the number of per
diem nurses employed, their salaries, and benefits earned was
provided. Perez however refused to disclose per diem nurse
work schedules as not relevant to ``matters that remained to
be bargained in the unit.'' Perez asserted that work programs
are posted on the bulletin boards and that if any member felt
that seniority rights are violated, a grievance may be filed,
but none have been.Perez' letter purported to enclose the Hospital's 1988,1989, and 1990 financial statements but refused to supply in-
formation concerning the Association as not relevant and
some of which are Association records inaccessible to the
Hospital. With respect to the Association medical service rate
information, Perez refused disclosure for the proffered reason
that it was not relevant.The Hospital's and the Union's negotiators met on Feb-ruary 25, 1991. There is no evidence as to the substance of
the meeting except for reference to it in a letter from Perez
to Quinones dated March 1, 1991, purportedly conveying
certain bargaining unit information promised at that meeting,
i.e., up-to-date list of RNs and technicians with seniority, sal-
ary, incentive pay, and certain work schedules. 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13There is no separate complaint allegation with respect to this in-formational demand or any other in 1992.With respect to the per diem nurses, Perez disclosed that146 were employed at an average of 1400 shifts per month.
He also set forth the per diem payment amounts by shifts
and stated that they received no fringe benefits. Quinones
testified to the receipt of the information relative to per diem
nurses which he characterized as 4 months late. The lists of
per diem nurses by name were not provided nor were the re-
quested per diem nurse payrolls.By letter on March 5, 1991, Quinones replied to Perez'February 13 letter and expressed a willingness to negotiate
each and every term and condition of employment of unit
members. He concluded:You accuse us of insisting in not agreeing to the cutsin bonus, vacations, holidays and sick leave. But in
case this were true, what reasonable offer has the em-
ployer made in order to motivate movement in these
items? DO REPLY.3. The March 13, 1991 requestBy letter dated March 13, 1991, Quinones repeated theUnion's request and reasons for its request for the names, so-
cial security numbers, addresses, and work schedules for per
diem nurses. He also repeated his request for information re-
lated to the Association and again explained its reasons for
the requests, i.e., to bargain intelligently at a negotiation
meeting scheduled for March 15, 1991.With respect to the identity and addresses of per diemnurses, Quinones further explained the need to identify them
as members of other area bargaining units represented by the
Union and to possibly communicate with them for the pur-
pose of eliciting their support for unit employees' seniority
rights and to elicit from them their earnings and benefits to
resolve conflicting reports of same which differ from infor-
mation supplied by the Hospital. Quinones also explained
that communication with per diem nurses was necessary for
the Union to investigate the validity of the reasons why so
many nonunit per diem nurses were being employed in unit
work.With respect to the information relative to the Association,Quinones further expanded on the disclosure of the Respond-
ents' relationship as revealed in the Hospital's audited finan-
cial statements. He argued further that a disadvantageous fi-
nancial relationship between the Respondents have a direct
bearing on the Hospital's ability to adequately pay the unit
members and therefore the Union, as representative of those
members, must have that information to ``negotiate in a sen-
sible fashion.''The Union forwarded a revised economic offer to the Hos-pital on March 20, 1991. In the covering letter, Quinones ex-
plained why the Union had difficulty in responding to the
Hospital's insistence that the Union make a counteroffer, i.e.,
the Union did not have the requested relevant information.
Notwithstanding this contention, Quinones submitted a new
counteroffer which he claimed was predicated on prevailing
area salary levels. Inter alia, the Union proposed a basicmonthly salary of $1000, monthly increases of $130 for each
of 3 years, and various other increases for shift differential
rates and incentive rates. A vacation sick leave accrual rate
was proposed as well as 12 full and 9 half holidays and a
Christmas bonus as contained in the 1985 expired CBA.
There are no complaint allegations dealing with collective-bargaining negotiations or the lack thereof for the periodthereafter until May 1992 except, of course, for the continu-
ing refusal of Respondents to provide certain informationclaimed necessary for the Union to bargain intelligently with
respect to the economic terms of a CBA and to properly rep-
resent unit employees. There was continuing correspondence
over the Union's continued bargaining position with respect
to the demanded restoration of the pre-1985 fringe benefit
levels and the Hospital's refusal. Quinones insisted that the
Union was flexible and accused the Hospital of refusing to
restore the 1985 cuts and refusing to negotiate the restoration
demand.G. 1992 Unilateral Salary IncreaseÐCase 24±CA±6601The complaint in Case 24±CA±6601 alleges that the Hos-pital effectuated a wage increase for unit employees on May
15, 1992, without providing the Union an opportunity to bar-
gain. It is undisputed that a salary increase was effectuated
for unit nurses in May 1992. Respondent's brief places the
effectuation date as May 16, 1992. Respondent's counsel at
trial conceded the effectuation date to have been May 30 ret-
roactive to May 15, as does certain correspondence. Accord-
ingly, the General Counsel correctly places the effectuation
date as of May 30, 1992, but retroactive to May 15.On March 10, 1992, Perez forwarded to Quinones a pro-posed schedule of salary increases intended to be effective on
April 1, 1992. The basic monthly salary, for example was to
be increased from between $825 and $860 to $1000 and
$1050, depending on the type of academic degree earned by
the graduate nurses. Other differential and incentive increases
were proposed.On March 12, Quinones replied to Perez in writing where-in he reiterated recent requests for unit members' payroll at
cost for reproduction to be paid by the Union and he also
requested the Hospital's ``Financial Statement'' for 1990,
1991, and 1992 and ``any type of economic information in
addition to the above which is the basis on the Hospital mak-
ing this new proposal [sic].''13A second written responsewas also sent by Quinones to Perez on the same date where-
in he requested the Hospital to defer implementation of the
increases and to bargain with the Union about it. He sug-
gested however that salary increases agreed on could be
made effective retroactively on agreement of an entire CBA,
for which he argued the 5 days' notice was prohibitive of
meaningful negotiation.By letter dated March 18, 1992, Quinones again respondedto the March 10 proposal by asking for information he stated
was necessary for an intelligent negotiation of the proposal.
He requested information relative to the identification of
nurses impacted by the proposed raises, i.e., lists of nurses
in each classification. On March 26, Quinones wrote to
Nunez complaining about his 5-day inability to contact
Nunez to set up a meeting at which Quinones stated there
was a ``possibility of reaching an Agreement.''By letter dated March 27, Perez forwarded to Quinonesthe information he had requested on March 12 and 18, i.e.,
registered nurses' payrolls and the 1990±1992 financial state-
ments. He also promised to provide the other listings of 533ASOCIACION HOSPITAL DEL MAESTROnurses requested relative to impact of the raise proposal ofa 25-cent-per-page reproduction cost.On March 27, the parties' negotiators met at the PuertoRico Department of Labor separately with the mediator, ex-
cept for a brief meeting together at which the Union offered
to make a counterproposal. It did so, but it was rejected. The
Hospital made a counterproposal modifying certain provi-
sions regarding specialty and differential rates pursuant to
part of the union counterproposal. The Union wanted to ne-
gotiate an entire CBA with salary increases retroactive to
April 1, 1992, but stated that it could not bargain without the
requested information. Nunez' response was to laugh. It was
not clear whether the information reference was to informa-
tion recently requested or to the information requested in the
past which had not been produced. The meeting adjourned
abruptly at the request of the Hospital.On April 1, the Hospital confirmed by letter to Quinonesthe Hospital's counteroffer of March 27 as well as a 3-year
term CBA incorporating the proposed salary increases as
modified by the March 27 counteroffer, as well as a salary
reopener clause 1 year thereafter.The Union's opposition to the form of raise proposed bythe Hospital was that it raised the basic salary rate for newer
nurses and special rate nurses but not the salary rate for the
higher paid, more senior nurses. On April 3, Quinones com-
municated with Perez by ``telecopier'' and informed him that
he was preparing a counterproposal for which he required
``the necessary information to complete it.'' Quinones prom-
ised to pay the costs of reproduction. He explained the need
for the Union to ascertain ``what impact'' the Hospital's pro-
posed raise would have on presently employed nurses' sala-
ries which the March 18 requested information would pro-
vide. On the same date, Perez responded with a letter pur-
porting to convey the March 18 requested information, cop-
ies of other unit's' CBAs as also requested, and a copy of
the December 1989, 1990, and 1991 unit payrolls. In cross-
examination in rebuttal testimony, Quinones gave inconsist-
ent testimony as to what information he had received at this
time and was obviously confused and uncertain. Finally, he
admitted that he did not actually recall whether or not he in
fact received all that he asked for. The parties stipulated that
the 78 pages of payrolls were in fact forwarded and received
by the Union. I must credit the more certain testimony of
Perez, no longer employed by the Hospital when he testified,
that the information purportedly sent with the Hospital's cor-
respondence was in fact sent or provided to the Union. There
is no complaint allegation that any newly requested informa-
tion was unlawfully withheld from the Union during this
complaint period of 1992.On April 8, Nunez and Quinones exchanged electroniccommunications wherein each accused the other of stalling
negotiations. On April 9, Nunez sent a ``fax'' letter to
Quinones reciting the purported history of the proposed pay
raise and its current status, which he termed a ``standstill.''
He accused the Union of dilatory behavior and stated that the
Hospital's last offer on the salary increase would be effec-
tuated on April 15, 1991, but he invited the Union to nego-
tiate and sign a full CBA.Quinones testified that at this time the Union felt that theHospital's salary increase offer was a good one but that it
now opened the door for a full CBA negotiation and the
Union wanted to further discuss the failure to extend theraise to senior nurses and to nurses who had transferred outof the special rates' classification areas. On April 13,
Quinones responded to Nunez and challenged his accusationsof union delay. He explained the need for time for the Union
to evaluate the data provided to it at its request. He asked
for opportunity to explain to the Hospital the negative impact
of the Hospital proposal on hiring and retention of unit em-
ployees and the negative impact on senior unit nurses.
Quinones stated that he was willing to discuss a 3-year con-
tract with a reopener clause if the Hospital would provide
``all that economic information which may put the Union in
a position'' to accept such proposal. The Union, he said,
wanted some explanation as to what economic changes had
occurred to enable the Hospital to propose increases in dif-
ferential rates ``at the same time it refuses to give salary in-
creases that may be projected [sic].'' Finally, he denied the
existence of any ``standstill'' in negotiations and pointed out
that each side had thus far modified its position since the
raise was first proposed. On the same date, Nunez ``faxed''
his response and agreed to defer implementation of the pro-
posed increase and to meet with the Union ``to negotiate for
the signing of a collective bargaining agreement.'' Nunez re-
asserted the Hospital's previously expressed position that if
a full CBA were to be negotiated, any raises would be effec-
tive as to execution date and not retroactive as proposed by
the Union. A joint meeting, as arranged through the medi-
ator, was confirmed for April 21, at the Labor Department
at 2 p.m.The negotiators for both sides met at the Labor Depart-ment separately with the mediator. According to the General
Counsel's uncontradicted evidence, the Union requested to
the mediator that the parties meet jointly but was told by the
mediator that the Hospital had refused. The Union was pro-
vided with the 1990 and 1991 financial statements requested
by the Union. Perez testified that the 1992 audit had not yet
been completed, i.e., the fiscal year was yet to end on June
30. The Union was informed that the Hospital adhered to its
last March 27 counterproposal. Thus there was no face-to-
face negotiation meeting. The Respondent's witness, Perez,
failed to testify as to the meeting except to characterize it as
a negotiation meeting held separately with the mediator.Perez, on April 23 by letter to Quinones, reiterated theHospital's March 27 counteroffer and willingness to effec-
tuate it immediately. On the same date, Quinones wrote to
both Velez and Perez complaining about the refusal of the
Hospital to meet jointly with the Union on April 21, as well
as the 8-year history of their now bitter relationship. He
ended by asserting the Union's bargaining ``flexibility.''On April 9, Quinones wrote to Nunez and challenged therecitation of facts in Nunez' April 9 letter. Quinones how-
ever again reiterated the Union's desire to set forth to the
Hospital its explanation of the impact of the proposed raise
in light of its evaluation of the information requested and re-
ceived by it. He never explained this position in his testi-
mony.The negotiators met separately with the mediator at theLabor Department and also with each other jointly on May
8, 1992. No notes were taken. Evidence of what transpired
rests on the testimony of Quinones and Perez, both of whom,
particularly Quinones, were conclusionary and encapsulated.
Quinones was silent as to the meeting in his direct examina-
tion and did not refer to it until he was called again as a 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rebuttal witness. Eventually all he did was to contradict cer-tain recitations of what had transpired as stated in a letter
dated May 11, sent to him by Nunez, i.e., as to how the
meeting ended. Quinones claimed that it was mutually agreed
on to adjourn. He did not contradict the details of Perez' tes-
timonial account of the meeting except for how the meeting
ended.Because Perez was somewhat more detailed as to whatwas discussed and because he was not effectively rebutted,
I credit him and find that the meeting of May transpired as
follows. The meeting was called on the request of the Union.
The Hospital negotiators expected union flexibility based on
Quinones' recent correspondence. The Union however de-
manded that all the fringe benefits be restored to pre-1985
impasse levels as a condition precedent to collective bargain-
ing. Furthermore, the Union demanded to renegotiate non-
economic items that had previously been agreed on because
of a lapse of years since prior agreement. During the preced-
ing years of negotiation, the Union had demanded that non-
economics be agreed on first, then it shifted its position to
negotiate economic matters. Now, on May 8, 1992, the
Union demanded to renegotiate agreed-on noneconomic mat-
ters as part of a resumed contractual negotiation opened by
the Hospital's proposed salary increase. The Union insisted
on characterizing the meeting as informal. The Hospital re-
quested the mediator to call a formal negotiation meeting.
The meeting was thereupon terminated when the Union
walked out. The Hospital negotiators asked the mediator to
set up a new meeting, but none was arranged.On May 11, 1985, Nunez wrote to Quinones as notedabove. Except for a different version of how the meeting
ended and his accusation that the Hospital wanted only to ne-
gotiate differential raises, he did not otherwise contradict
Nunez' version of the meeting or of the positions of the par-
ties, nor did Quinones contradict Nunez with answering cor-
respondence. In his rebuttal testimony, Quinones admitted
that at the May 8 meeting, the Union demanded that before
it could agree on anything, it would be necessary to re-nego-
tiate all noneconomic areas. He gave no further explanation
than that it was necessary because of the lapse of time.In his May 11, 1992 letter, Nunez concluded that therewere ``abysmal and unsalvageable differences'' in their re-
spective positions regarding economic issues, now aggravated
by a demand to reopen noneconomic agreements. Accord-
ingly, he gave notice that the subsequently modified salary
raise of March 10 would be effectuated as of May 16, 1992,
unless the Union accepted at a date prior to May 15, 1992,
the Hospital's last salary raise offer inclusive of a 3-year
CBA with a first anniversary salary reopener.Nunez reiterated the Hospital position that its economicposition prevented consideration of other increases as clearly
evidenced by audited financial statements. The Union did not
respond, and the last salary raise offer by the Hospital was
effectuated on May 30 retroactive to May 16. The Union, by
letter of June 1, 1992, to Perez, announced an intended infor-
mational picketing at the Hospital on June 24 to protest the
refusal ``of the employer'' to provide requested information
to protest the delay in negotiations and to protest ``unilateral
changes in work conditions.''On June 4, 1992, Nunez wrote to Quinones wherein he ad-dressed himself to a May 26, 1992 faxed letter requesting
``various information.'' He informed him of the reproductioncosts of items 1, 2, and 3, which would be provided, butasked to know the relevance of items 4 and 5. The record
does not contain the May 26 request letter nor is there testi-
mony about it, nor is there any evidence that it related to any
offer to reopen negotiations on the proposed salary increase.During the period between the November 1992 and 1993summer trial sessions, the parties resumed negotiations and
quickly agreed on the noneconomic CBA provisions. Agree-
ment on economic terms and retroactive fringe benefits res-
toration failed.H. Analysis of Single-Joint Employer IssueInasmuch as the Union's claimed inability to bargain intel-ligently as to salary raises and/or full CBA was allegedly
frustrated by an unlawful refusal to produce information as
to the Respondents' relationship on the grounds of lack of
any relationship, it becomes necessary at this point to evalu-
ate the relationship issue.The Board set forth a concise statement of the law withrespect to alter ego or single employer status as follows in
Airport Bus Service, 273 NLRB 561 (1985):It is well established that in determining whether twoor more nominally separate businesses operating simul-
taneously are sufficiently interrelated so that they may
be treated as a single integrated business enterprise, the
Board looks to four principal factors: common manage-
ment, centralized control of labor relations, interrela-
tions of operations, and common ownership or financial
control. No single criterion is controlling, although the
first three factors, which reveal the degree of oper-
ational integration, are more critical than common own-
ership. Radio Union v. Broadcast Service, 380 U.S. 225(1965); Bryar Construction Co., 240 NLRB 102, 104(1979). Similarly, in making the related, but neverthe-
less distinct, determination of whether a business is the
alter ego or ``disguised continuance'' of its predecessor,
the Board will find alter ego status where the record
demonstrates ``substantial identical'' management, busi-
ness purpose, operation, equipment, supervision, cus-
tomers, and ownership between the two businesses.
Howard Johnson Co. v. Hotel & Restaurant Employees,417 U.S. 249, 259 fn. 5 (1974); Crawford Door SalesCo., 226 NLRB 114 (1976).In Alabama Metal Products, 280 NLRB 1090 fn. 1 (1986),the Board, however, characterized the factor of centralized
control of labor relations as ``critical'' to a finding of single
employer status. In Image Convention Services, 288 NLRB1036 (1988), despite common ownership, single employer
status was not found between unrelated businesses where
there existed no common control of labor relations, no inter-
relation of operations, and no common management. Single
employer status however may be disclosed by any analysis
of ``all the circumstances of the case'' and where there is an
absence of an ``arm's-length relationship found among
unintegrated companies.'' Operating Engineers Local 627 v.NLRB, 518 F.2d 1040, 1045±1046 (1975), affd. in pertinentpart sub nom. South Prairie Construction Co. v. OperatingEngineers Local 627, 425 U.S. 800 (1976).An apt recitation of law concerning joint employer statuswas stated by the court in NLRB v. Browning-Ferris Indus- 535ASOCIACION HOSPITAL DEL MAESTROtries of Pennsylvania, 691 F.2d 1117, 1122±1123 (3d Cir.1982), as follows:In contrast [to alter ego or single employer status],the ``joint employer'' concept does not depend upon
the existence of a single integrated enterprise ....Rather, a finding that the companies are ``joint employ-
ers'' assumes in the first instance that companies are
``what they appear to be''Ðindependent legal entities
that have merely ``historically chosen to handle jointly
... important aspects of their employer-employee rela-

tionship.'' NLRB v. Checker Cab Co., 367 F.2d 692,698 (6th Cir. 1966).In ``joint employer'' situations, no finding of a lackof arm's-length transaction or unity of control or own-
ership is required, as in ``single employer'' cases. As
this Circuit has maintained since 1942, ``[i]t is rather
a matter of determining which of two, or whether both,
respondents control, in the capacity of employer, the
labor relations of a given group of workers.'' NLRB v.Condenser Corp. of America, 128 F.2d at 72 (citationsomitted). The basis of the finding is simply that one
employer while contracting in good faith with an other-
wise independent company, has retained for itself suffi-
cient control of the terms and conditions of employ-
ment of the employees who are employed by the other
employer. Walter B. Cooke [262 NLRB 626, 640±641(1982)]. Thus, the ``joint employer'' concept recognizes
that the business entities involved are in fact separate
but that they share or co-determine those matters gov-erning the essential terms and conditions of employ-
ment. C.R. Adams Trucking, Inc., 262 NLRB [563, 566](1982); Ref-Chem Co. v. NLRB, 418 F.2d 127, 129 (5thCir. 1969); NLRB v. Greyhound Corp., 368 F.2d 778,789 (5th Cir. 1966).See also the Board's discussion of the joint employer statusand the joint employer's liability in Capitol EMI Music, 311NLRB 997 (1993).In the instant case, the two Respondents possess separateand distinct corporate forms, organizational structure, busi-
ness objectives, functions, day-to-day operational manage-
ment, physical plants, and day-to-day labor relations manage-
ment. The General Counsel's case for single or joint em-
ployer status rests on the interrelationship of upper corporate
management, the ultimate control of the Hospital's collec-
tive-bargaining objectives and positions by the Association,
and the lack of arm's-length relationship in a symbiotic rela-
tionship whereunder the financial status of the Hospital is at
the mercy of and subservient to the Association for the bene-
fit of Association members.Respondent Hospital argues the similarity of the facts hereto those found by the Board to preclude either single or joint
employer status in Wisconsin Education Assn., 292 NLRB702 (1989). That case involved resolution of a question con-
cerning representation of employees of two distinct but inter-
dependent entities, a school teacher association and adminis-
trative units which shared common objectives and mutual as-
sistance. Like here, there was an absence of common owner-
ship by virtue of the nature of the association and the units.
Like here, there were many aspects of a mutually advan-
tageous and cooperative symbiotic relationship between twoseparate and distinct corporate structures. Like here, therewas no common daily determination and administration of
labor relations. The Board found no substantial interrelation
of operations, but rather separate and distinct levels of oper-
ations with different roles and functions and a ``marked de-gree of independence of action.'' Each of those teacher enti-
ties independently determined its own budgets without inter-
ference from the other. With respect to alleged common
management relied on by the Regional Director for a con-
trary conclusion, the Board found that a certain degree of
common identity of some board of directors was insufficient.
There, the Board found that no one director of either board
had the voting power to ``individually determine the outcome
decisions on either board.'' The Board noted, however, evi-
dence of actual independence of operations of each in con-
cluding that there was no shared management. The Board
further found autonomy of labor relations and nonmutual in-
terference. The Board noted that the administrative units had
separate financial sources and separate budget considerations
which caused their employees' wages, fringe benefits, and
other terms and conditions of employment to vary not only
from one administrative unit to another unit, but also to vary
from that determined in the employment contract negotiated
between the association and its employees individually. The
Board finally noted that joint employers ``are separate enti-
ties who share in the control of the employee's worklife.''
It found that in the facts before it, ``there is simply no room
for codetermination'' of any terms and conditions of employ-
ment by the two entities. Wisconsin Education Assn., supraat 715.The facts of this case are distinguishable with respect tothe factors of common management, labor relations deter-
mination, independence of financial resource, independence
of budget establishment, and lack of arm's-length relation-
ship.The facts here readily establish that, as admitted, the Hos-pital is the creature of the Association. It is viewed as such
by its common corporate head executive, who with common
officers and majority directors establish and determine all fi-
nancial arrangements of the Hospital directly through the fi-
nance and planning committee. Delvalle testified that the
committee closely supervised the Hospital's economic devel-
opment during times of ongoing deficits. Those financial de-
cisions necessarily must have included decisions as to con-
tracts for services to the Association, Medicare, Triple S, and
all other health care insurers, whereby the Association reaps
an extraordinary benefit. The budget of the Hospital, there-
fore, must accommodate the advantageous relationship en-
joyed by the Association. The Hospital's very survival de-
pends on the assumption of its debts by the Association.
Clearly, the Hospital must operate within the financial re-
straints imposed on it by the Association, the interest of
which is served by the common upper corporate manage-
ment. No clearer evidence of this can be had then Velez'
public statements regarding the subservience of the Hospital,
i.e., its very own property, to the financial benefit of the As-
sociation's members.Those financial constraints imposed on the Hospital byvirtue of its relationship with the Association necessarily af-
fected its bargaining posture, i.e., precisely what it is either
willing or able to negotiate with respect to labor costs. The
financial arrangement between Respondents alone establishes 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a codetermination of working conditions to sufficiently estab-lish a joint employer relationship. The facts however prove
an even stronger common control of labor relations beyond
the day-to-day decisions as to hiring, firing, promotions, etc.
The very basic constitution of employment conditionsÐthe
collective-bargaining agreementÐis preeminently more sig-
nificant than daily labor relations decisions. The facts dis-
close that a commonly controlled Hospital board of directors,
under the dual leadership of Velez, determines, reviews, and
approves of ultimate collective-bargaining objectives, posi-
tions, and bargaining strategies all within the Hospital's eco-
nomic framework as determined by its directors, i.e., Velez
and the dual Association-Hospital majority directors. Indeed,
from Pou's own testimony, he could not recall having met
with Velez or the board, whereas the chief negotiator,
Aldarondo, consulted with Velez. Generally, the bargaining
directions and instructions were conveyed to the negotiators
from the directors through the Hospital administrators whom
the Board consulted.I am in agreement with the General Counsel's character-ization of the Hospital as essentially a division of the Asso-
ciation, set up and funded by it to provide low cost healthand Hospital services to its members. I conclude that because
of the integration of high corporate management, officers,
and directors, the common management of all financial deci-
sions and all economic planning decisions, the lack of finan-
cial and labor relations autonomy of the Hospital and its sub-
servience to the financial interests of the Association, the co-
determination of basic terms and conditions of employment
by common chief corporate executive, officers, and directors,
and the clear absence of an arms'-length relationship, that
Respondents constitute a single employer for the purpose of
this litigation, as alleged in the complaint.I. Analysis of Information Requests IssuesA failure to furnish the employees' designated bargainingagent with requested information which is relevant to the ne-
gotiation or administration of a collective-bargaining agree-
ment or use in carrying out its statutory duties and respon-
sibilities may constitute a breach of an employer's good-faith
bargaining obligations under the Act. Detroit Edison Co. v.NLRB, 440 U.S. 301, 303 (1979); NLRB v. Acme IndustrialCo., 385 U.S. 432, 435±436 (1967); NLRB v. Truitt Mfg.Co., 351 U.S. 149, 152 (1956). Information concerning termsand conditions of employment within the bargaining unit is
presumptively relevant and no specific showing of relevance
is required, but as to areas outside the unit a more restrictive
standard of relevance is applied. Ohio Power Co., 216 NLRB987, 991 (1975); Connecticut Light & Power Co., 339 NLRB1032 (1977).In Associated General Contractors of California, 242NLRB 891 (1979), enfd. 633 F.2d 766 (9th Cir. 1980), cert.
denied 452 U.S. 915 (1981), the Board considered the issue
of whether a union was entitled to receive from a multiem-
ployer bargaining association a list of ``open shop'' mem-
bers. The Board concluded that the union's principal purpose
in seeking the data was to ``facilitate inquiry'' into whether
or not some of the employer association's open-shop mem-
bers were bound by the collective-bargaining agreements and
included in the represented units. The Board stated at 894:[The Unions] are entitled to the requested informationunder the ``discovery-type'' standard enumerated in
N.L.R.B. v. Acme Industrial Co., 385 U.S. at 437, tojudge for themselves whether to press their claims in
the contractual grievance procedures, or before the
Board or courts, or through remedial provisions in the
contracts under negotiation. The Torrington Company v.N.L.R.B., 545 F.2d 840 (2nd Cir., 1976). It is certainlywell within the statutory responsibilities of the Unions
to scrutinize closely all facets relating to the diversion
or preservation of bargaining unit work and, therefore,
they are fully warranted in any reasonable probing of
data concerning the exclusion of the employees of cer-
tain AGCG members from the bargaining units.1010N.L.R.B. v. Rockwell-Standard Corporation, Transmission andAxle Division, Forge Division, 410 F.2d 953, 957 (6th Cir. 1969); Cur-tiss-Wright Corporation v. N.L.R.B., 347 F.2d 61 (3d Cir., 1965].See also Doubarn Sheet Metal, 243 NLRB 821 (1979);and Leonard B. Hebert, 259 NLRB 881 (1981), enfd. 696F.2d 1120 (5th Cir. 1983), cert. denied 464 U.S. 817 (1983)
(regarding ``double-breasted'' operation); Leland Stanford Jr.University, 262 NLRB 136 (1962), enfd. 715 F.2d 473 (9thCir. 1983) (concerning nonunit employee information nec-
essary for contract negotiation); Consolidated Coal Co., 307NLRB 69 (1992) (regarding requested information concern-
ing single, joint employer, or alter ego relationship and its
relevance to contract violation); Congreso de UnionesIndustriales v. NLRB, 966 F.2d 36 (1st Cir. 1992), vacatingand remanding Rice Growers Assn., 303 NLRB 980 (1991)(regarding requested information in the possession of the par-
ent corporation concerning transfer of work to a third party
in a severance pay dispute).The Board has continued to apply broad discovery prin-ciples to requests for information that are either potentially
relevant or useful to a union in its performance of its rep-resentation duties. Pfizer, Inc., 268 NLRB 916 (1984). TheBoard has done so where grievances are filed during the life
of the contract with respect to contractual language restrict-
ing subcontracting and where the information related to work
covered by the contract. Eazor Express, 271 NLRB 495(1984).In W-L Molding Co., 272 NLRB 1239 (1984), with respectto the application of a broad ``discovery type standard,'' the
Board quoted with approval the following precedent:``[I]t is not the Board's function in this type case topass on the merits of the Union's claim that Respondent
breached the collective bargaining agreement ... or

committed an unfair labor practice.'' NLRB v. Rock-well-Standard Corp., 410 F.2d at 957. ``Thus, the unionneed not demonstrate actual instances of contractual
violations before the employer must supply informa-
tion.'' Boyers Construction Co., 267 NLRB 227, 229(1983). ``Nor must the bargaining agent show that the
information which triggered its request is accurate, non-
hearsay, or event ultimately reliable.'' Ibid. ``The
Board's only function in such situation is in `acting
upon the probability that the desired information was
relevant, and that it would be of use to the union in
carrying out its statutory duties and responsibilities.'''
NLRB v. Rockwell-Standard Corp., 410 F.2d at 957 537ASOCIACION HOSPITAL DEL MAESTROquoting NLRB v. Acme Industrial Co., 385 U.S. at 437.Accord: General Motors v. NLRB, 700 F.2d at 1088.With respect to the impact on ``probable relevance'' of theemployer's defenses, the Board stated in Pfizer, supra, at918, as follows:Moreover, information of ``probable relevance'' isnot rendered irrelevant by a party's claims that it will
neither raise a certain defense nor make certain factual
contentions. Conrock Co., 263 NLRB at 1294; Trans-port of New Jersey, 233 NLRB 694 (1977). This is sobecause ``a union has the right and the responsibility to
frame the issues and advance whatever contentions it
believes may lead to the successful resolution of a
grievance.'' Conrock, supra, at 1294. And since theBoard, in passing on an information request, is not con-
cerned with the merits of the grievance, it is also not
``willing to speculate regarding what defense or de-
fenses an employer will raise in an arbitration proceed-
ing.'' Conrock, supra, at 1294.As to information requested that does not pertain to thebargaining unit matters, the union must demonstrate some-
thing more than ``suspicion or surmise'' or a ``mere concoc-
tion of some general theory'' of potential usefulness in deter-
mining if a contract is being violated. Southern NevadaHome Builders Assn., 274 NLRB 350 (1985); Sheraton Hart-ford Hotel, 289 NLRB 463 (1988).Where the information requested runs to a possible single-joint employer relationship, the union must establish the rel-
evancy of the information but is not obliged to prove the ex-
istence of such relationship, but rather it is sufficient ``that
the General Counsel has established that the Union had an
objective factual basis for believing'' such relationship ex-
isted. Consolidation Coal Co., supra at 72, citing Bohemia,Inc., 272 NLRB 1128 (1984), and Maben Energy Corp., 295NLRB 149 (1989). See also Knappton Maritime Corp., 292NLRB 236 (1988). M. Scher & Sons, 286 NLRB 688 (1987);and Walter N. Yoder & Sons v. NLRB, 754 F.2d 531, 536(4th Cir. 1985), enfg. 270 NLRB 652 (1984).On the foregoing premise of a reasonable belief of the sin-gle-joint employer relationship and its relevance to negotia-
tions or other representational need, the employer must make
a reasonable effort to produce the requested information or
to secure it if not available or to explain the reasons for its
unavailability. Rochester Acoustical Corp., 298 NLRB 558,563 (1990); Congreso de Uniones Industriales, supra, andcases discussed there. Furthermore, the employer must com-
ply with such requests in a timely fashion. ConsolidationCoal Co., supra, citing EPE, Inc., 284 NLRB 191 (1987);Assn. of D.C. Liquor Wholesalers, 300 NLRB 224 (1990).On remand of Congreso de Uniones Industriales, supra,the Board reconsidered its original dismissal and concluded
that the union there did not adequately state to the employer
the relevancy of material requested and dismissed on that
ground. Rice Growers Assn., 312 NLRB 837 (1993). TheBoard stated however that the employer's refusal to make
reasonable efforts to seek the requested information from
others with which it had a business relationship would have
breached its bargaining obligation under the Act, had the in-
formation been relevant. See also Arch of West Virginia, 304NLRB 1089 (1991).The foregoing factual findings fail to disclose a failure orrefusal to furnish the Union with requested information prior
to the May±June 1985 impasse. Even before that impasse
however, the Union had made clear that when it came time
to discuss economics, its position would be adamant because
of its perception that the Hospital's impoverishment was arti-
ficial and that it disguised a potentially more profitable real
life economic soundness because of its relationship with the
apparently more affluent Association. That position was reit-
erated throughout the subsequent history of negotiations and
was particularly forcefully explicated after Union Analyst
Tirado became involved and the disclosure of the auditor's
notes regarding third-party relations between Respondents.Respondent Hospital, by its counsel at trial, stated that Re-spondents' defenses would be to prove the actual impover-
ishment of the Hospital and the deficit-ridden economic con-
dition of the Association. As to the latter position, however,
there was no attempt during any stage of the negotiations byHospital negotiators to disabuse the Union of its belief in the
affluence of the Association. The Hospital negotiators did not
even deny Quinones' allegations of the exploitive nature of
the relationship, but rather limited their proffers of proof
only as to the financial statements of the Hospital's oper-
ations. While remaining silent and nonresponsive to the
Union's continuing accusations of Respondent interrelation-
ship during negotiations up to 1987, the Hospital continued
to assert financial distress. At no time did the Hospital mod-
ify that position to concede that given the Association's re-
sources, it might be able to meet the Union's demands. With-
in such context, I do not find Respondents' position here to
have effectively not pleaded poverty with respect to the As-
sociation and thus be excused from an informational obliga-
tion under the rationale of Neilson Lithographing Co., 305NLRB 697 (1991), petition for review denied sub nom.
GCIU Local 505 v. NLRB, 977 F.2d 1168 (7th Cir. 1992).In any event, at trial, Respondents claimed mutual impover-
ishment.Although the facts do not fully support all allegations ofnoncompliance with informational requests in Case 24±CA±
5275, there is clear evidence that by early 1986, after the
Union had agreed to negotiate economic issues and had
asked for information relating to proof of Hospital poverty,
and when the Hospital's claims were finally being put to the
test, the Hospital inexplicably delayed supplying requested fi-
nancial audits to the Union until spring of 1986 and further
delayed requested meetings with its comptroller, Gonzalez,
whom it had so freely produced at times when the Union re-
fused to discuss economic issues. When the Hospital did pro-
vide those audit reports, it initially excised the auditor's inte-
gral explanatory notes which significantly tended to corrobo-
rate the Union's accusations regarding the Respondents' rela-
tionship. By this conduct, I conclude Respondents had no
justification and breached their obligation not only to move
forward with complete proof of poverty, but their obligation
to timely respond to requests for relevant information needed
by the Union to make intelligent bargaining demands. By
withholding proof of poverty, Respondents had every reason
to expect rigid union adherence to its bargaining demands
and thus further impasse on which it would make unilateral
changes at times it wanted regarding areas where it was ad-
vantageous for it to do so. 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
By summer of 1986, we get into the informational allega-tions of Case 24±CA±5426 and further more egregious
breach of the Hospital's informational request obligations.Quinones had made a new union economic offer but insisted
on fringe benefit cuts restoration. In reaction to the Hos-
pital's rejection of that proposal and position, the Union, by
its letter of June 10, denied impasse. Reacting to the claim
of exacerbated Hospital losses, the Union made specific de-
mands for information, all of which was relevant to the im-
poverishment claim or which directly involved the bargaining
unit and the Union's ability to investigate matters clearly re-
lated to its representational duties. The Hospital delayed until
September 17, when it finally, partially responded. That
delay was never explained.Although Gonzalez was produced at a later June meetingto provide explanations to the poorly equipped union nego-
tiators, there still had been no meeting with Tirado who
would have been able to more intelligently question the
comptroller. The Hospital proffered no explanation for the
failure to provide for this informational opportunity for so
long a period of time. The June meeting was aborted because
the Union insisted on a Tirado-Gonzalez meeting and also
compliance with the as yet unsatisfied, pending informational
requests.At the August 11 Tirado-Gonzalez meeting, Tirado re-quested and was promised certain information which Vega
and Gonzalez promised to provide, inclusive of the informa-
tion concerning the Respondents' relationship. There was no
challenge to its relevancy. Indeed, there was substantial dis-
cussion among Tirado, Gonzalez, and Vega relating to the
Union's perceived Association relationship and its causal ef-
fects on the Hospital's financial ability to bear labor costs.
Tirado explained the relevancy of the information, and he
was in no way challenged by Gonzalez or Vega. Gonzalez
confirmed that the Hospital was financially ``in solid'' with
the Association and that the Association clinic received free
rent because the Hospital was owned by the Association.
Tirado attributed the Hospital's economic plight to an appar-
ently disadvantageous financial relationship with the Associa-
tion. Gonzalez raised other factors, but Tirado insisted on
more information as to the Respondents' relationship which
was promised to be provided. He was even promised total
employee payroll breakdown for all employees, which was
also unchallenged and promised as were, inter alia, service
contracts with the three major insurers. Thus the Hospital
representatives by acquiescence conceded to the Union the
relevancy of information requested as well as the relevancy
of the Respondents' relationship to the Hospital's ability to
bear labor costs. Tirado was never provided with that prom-
ised information.On August 29, the Union, by letter, reiterated its requestfor financial information as well as unit information, all em-
ployee payrolls, and per diem nurses information and com-
plained of noncompliance with outstanding informational re-
quests.Pou's tardy September 17 response to informational re-quests pending since June addressed itself to the August 29
request and did not satisfy all the information requests per-
taining to nonunit employees, inclusive of the per diem
nurses. Full audit reports were now initially provided for
1985. Thereafter, the preliminary audit or Medicare report
promised to Tirado by September 20 was postponed by Pouto October 15. Pou still failed to challenge the relevancy ofinformation requested on August 11 by Tirado. That informa-
tion was as yet not forthcoming as of the Union's letter re-
quest of October 22, which in part reiterated the request.
Some unit information was given in September and some
other in November. The delays were never explained. Some
information was admittedly withheld by Respondent ongrounds subsequently raised as to relevancy, e.g., payrolls of
nonunit employees, including per diem nurses, and other in-
formation as to nonunit employees.On February 19, 1987, the Union requested informationdirectly from the Association concerning certain aspects of
its relationship with the Hospital. This was denied on the
false grounds of lack of any relation between Respondents.
When the Union repeated its request of February 19 to the
Hospital, relevancy was questioned for the first time of infor-
mation requested back in August and promised to the Union.
By letter of June 1, 1987, the Union fully explained the rel-
evancy and referred, in part, to the auditor's notes. The
Union's explanation of its need to know the financial details
of Respondent's relationship was full and adequate, but un-
necessary because of the Union's longstanding explication of
its perception of that relationship and its obvious relevancy
to the Hospital's ability to sustain labor costs. The Union's
request was never satisfied nor was there any effort made by
Respondents to explain their relationship, nor to meet the
Union's longstanding accusation that their relationship di-
rectly affected the Hospital labor costs capacity.With respect to the complaint in Case 24±CA±6292, theNovember through March 1990 refusals to provide informa-
tion requested, as to per diem nurses, are admitted on
grounds of alleged nonrelevancy. The Union had, however,
previously and thereafter explained its concern about the ero-
sion of bargaining unit work and their need to investigate
complaints of unit members as to this erosion, as well as fa-
voritism in terms of employment to the nonunit nurses. The
Union had also explained the need for comparative studies
of nonunit employees in relation to its own economic collec-
tive-bargaining evaluations. What information that was later
provided was incomplete and thereby inhibited the Union's
ability to investigate the per diem nurse employment situa-
tion, a function clearly relevant to its representational duties.
As the facts disclose, the employment rate of nonunit per
diem nurses rose dramatically throughout the entire period of
the parties' labor disputes. Information as to the Association
was admittedly refused again on grounds of relevancy de-
spite the Union's frequent reiteration of its need to evaluate
the Respondents' financial relationship in order to make in-
telligent bargaining decisions. Without further evidence, on
the basis of what the Union observed and discovered of that
relationship, the Union was not in a position to accept the
Hospital's claims of impoverishment, nor was it able to mod-
erate its economic demands. The information was clearly rel-
evant to the Union's ability to formulate intelligent bargain-
ing positions, and its deprivation directly contributed to the
Union's bargaining posture. The Union had observed the As-
sociation's use of Hospital space and later learned of its rent-
free use. It observed use of Hospital employees in that clinic.
It had accurately learned to some extent through its own
sources that the Hospital charged the Association service
rates to the disadvantage of the Hospital. When it finally was
provided with full auditors' reports, it learned that the Asso- 539ASOCIACION HOSPITAL DEL MAESTRO14With respect to the dissolution of impasse by change of posi-tion, circumstance, or even passage of time, see Webb FurnitureCorp., 152 NLRB 1526 (1965); Hi-Way Billboards, 206 NLRB 22(1973); Charles D. Bonanno Linen Service v. NLRB, 454 U.S. 404,412 (1982); Circuit-Wise, Inc., 309 NLRB 905, 919±921 (1992).ciation was the guarantor of the Hospital's debts. It knew ofthe interlocking directorate and the dual leadership of Velez.
Clearly, those were more than adequate reasons for it to be-
lieve that the Respondents' relationship was not one of arm's
length and that the Hospital might not be as financially des-
perate given the existence of that relationship. I conclude that
the Respondents were obliged by the Act to satisfy the
Union's request for full disclosure of that relationship as well
as full disclosure of the circumstances and identity and ad-
dresses of per diem nurses, and other payroll information re-
quested and withheld. I find that Respondents' failure to
meet that obligation directly contributed to the impasse from
1986 to the date of trial, which it so adamantly claimed had
existed, and thereby violated Section 8(a)(1) and (5) of the
Act. I further find that its unjustified and unexplained failure
to timely produce other relevant information also violated
Section 8(a)(1) and (5) of the Act from late 1985 and there-
after.J. Analysis of Unilateral Salary IncreasesBoth unilateral salary increases of 1986 and 1992 were ef-fectuated in the context of unlawful deprivation of informa-
tion necessary for the Union to bargain about economics.
Both occurred in the context of an attempted resumption of
negotiations for a full CBA. Thus, in order for the Union to
moderate its position, it needed to know whether the Hospital
was in real financial distress unrelievable by the Associa-
tion's resources, or whether the Respondents were motivated
by economic greed rather than compelling economic neces-
sity for both entities. That information was withheld in bad
faith by Respondents, found here a single employer.The August 1, 1986 unilateral salary increase was particu-larly precipitous because it was made during the very period
preceding the long sought, but delayed, meeting between the
union financial analyst and the Hospital comptroller, for
which Quinones had already argued its necessity for intel-
ligent bargaining. Thus, having agreed to negotiate the salary
increase and having expressed a desire to reopen full CBA
negotiation, the Hospital instituted the proposed salary in-
crease without having provided the Union with adequate op-
portunity to bargain about the nature and extent of either the
salary increase or the economic terms of a full CBA. Circuit-Wise, Inc., 306 NLRB 766, 768±769 (1992).Similarly, in March 1992, the Hospital reopened economicnegotiations with its salary raise proposal. Proposals were ex-
changed. The Union expressly wanted to negotiate further the
extent of the raise and other economic terms of a CBA.
Quinones accurately recognized that the Hospital now
``opened the door'' to negotiations for a full CBA.14Up-dated financial information for the Hospital was produced,
but none as to the Association despite the long pending de-
mand for it and its explained necessity for the Union's intel-
ligent evaluation of Respondent's full financial position.
Without full disclosure, the Union clung to its persistent sus-
picion of Association affluence and artificial Hospital impov-
erishment, and thus resulted what Nunez referred to as``abysmal and unsalvageable differences.'' The stalemate, Iconclude however, was directly attributable to Respondents'
unlawful nondisclosure of requested information.Thus I conclude that neither on August 1, 1986, nor onMay 15±30, 1992, did either a valid good-faith impasse exist
as to the proposed salary increases, nor was adequate full op-
portunity given for an intelligently informed union to bargain
about it.I conclude that Respondents, by their unlawful withholdingof relevant bargaining information, now became the party
that failed to put to test the alleged bad-faith adamancy of
the other party. It may well be that had the Respondents
made full disclosure of the Association's deficits, that the
Union would nevertheless have remained unmoved and may
well have demanded unacceptable business decisions to be
made by Respondents which would have led to good-faith
impasse. But like 1985 in reverse, it was now Respondents
who failed to put the Union to the test.Accordingly, I find that the Hospital's unilateral imple-mentation of salary increases in August 1986 and May 1992
breached its good-faith bargaining obligations and violated
Section 8(a)(1) and (5) as alleged in the complaints.CONCLUSIONSOF
LAW1. Respondent Hospital and Respondent Association con-stitute a single employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is, and has been for more than 20 years, theexclusive collective-bargaining representative by virtue of
Section 9(b) of the Act for purposes of rates of pay, wages,
hours of employment, and other terms and conditions of em-
ployment for employees in the following appropriate unit:All male and female graduate nurses employed byAsociacion Hospital del Maestro, Inc. at its hospital fa-
cilities located at Domenech Street, Hato Rey, Puerto
Rico, or at any other dependency of said hospital in, or
outside of, Hato Rey, Puerto Rico, including those at
existing locations or future planned locations, but ex-
cluding all other employees of the hospital and execu-
tives, administrators, and supervisors as defined by Sec-
tion 2(11) of the Act.4. The Respondents have failed and refused to bargain ingood faith with the Union in March 1986 and May 1992 by
unilaterally granting wage increases to unit employees with-
out having provided the Union with adequate bargaining op-
portunities, and by failing and refusing to furnish or by dila-
torily furnishing certain information requested by the Union
as described in the above decision which was and is nec-
essary and relevant to the Union's performance of its func-
tion as the exclusive bargaining agent of the unit employees
in violation of Section 8(a)(1) and (5) of the Act.5. All other allegations of the consolidated complaint arewithout merit.THEREMEDYHaving found that Respondents violated Section 8(a)(1)and (5) of the Act as alleged in certain paragraphs of the
complaint and concluding that those violations, although 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''rooted in the past, have persisted and affect the parties'present relationship, I recommend that they be ordered to
cease and desist from their unlawful conduct and take certain
affirmative action to effectuate the policies of the Act.Specifically, I recommend that Respondent Hospital be or-dered to bargain in good faith with the Union, if the Union
so requests, about the salary increases to unit employees in
August 1986 and May 1992 and, if requested by the Union,
rescind those increases.I also recommend that Respondents be ordered to provideto the Union the information set forth in the recommended
Order here.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended15ORDERThe Respondent, Hospital del Maestro, Inc., and/orAsociacion de Maestros de Puerto Rico, a single employer,
Hato Rey, Puerto Rico, their officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith withUnidad Laboral de Enfermas(os) y Empleados de la Salud as
the designated exclusive bargaining agent in the appropriate
collective-bargaining unit by unilaterally granting salary in-
creases to unit employees without giving adequate bargaining
opportunity. The collective-bargaining unit is:All male and female graduate nurses employed byAsociacion Hospital del Maestro, Inc. at its hospital fa-
cilities located at Domenech Street, Hato Rey, Puerto
Rico, or at any other dependency of said hospital in, or
outside of, Hato Rey, Puerto Rico, including those at
existing locations or future planned locations, but ex-
cluding all other employees of the Hospital and execu-
tives, administrators, and supervisors as defined by Sec-
tion 2(11) of the Act.(b) Failing and refusing to bargain in good faith with theabove Union by failing and refusing to furnish or dilatorily
furnishing information which was and is necessary and rel-
evant to the Union's performance of its function as the ex-
clusive bargaining agent of unit employees.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) If so requested by the Union, rescind the salary in-creases to unit employees of August 1986 and May 1992
and, on request by the Union, bargain in good faith about
salary increases, hours of employment, and any other term
and condition of employment and, if agreement is reached,
reduce that agreement to writing and sign it.(b) To the extent that it has not already done so, either di-rectly or indirectly as a result of the unfair labor practice
proceeding, furnish to the Union information requested bythe Union orally and in writing on November 1, 8, 20, and27, 1985; January 8, 23, and 24, June 10, August 11 and 29,
and October 22, 1986; November 14, 1990; and February 8
and March 31, 1991, including but not limited to payrolls for
all unit and nonunit employees, payrolls, names, dates ofhire, social security numbers, and addresses of per diem
nurses and information relating to the functional and finan-
cial relationship between Asociacion Hospital del Maestro,
Inc. and Asociacion de Maestros de Puerto Rico, as well as
the financial and contractual dealings between them, and in-
formation as to the financial status of each of them.(c) Post at their Hospital facility in Hato Rey, Puerto Rico,English and Spanish language translated copies of the at-
tached notice marked ``Appendix.''16Copies of the notice,on forms provided by the Regional Director for Region 24,
after being signed by the Respondents' authorized representa-
tive, shall be posted by the Respondents immediately upon
receipt and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken by
the Respondents to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in good faith withUnidad Laboral de Enfermas(os) y Empleados de la Salud as
the designated exclusive bargaining agent in the appropriate
collective-bargaining unit by unilaterally granting salary in-
creases to unit employees without giving adequate bargaining
opportunity. The collective-bargaining unit is:All male and female graduate nurses employed byAsociacion Hospital del Maestro, Inc. at its Hospital fa-
cilities located at Domenech Street, Hato Rey, Puerto
Rico, or at any other dependency of said hospital in, or
outside of, Hato Rey, Puerto Rico, including those at
existing locations or future planned locations, but ex-
cluding all other employees of the hospital and execu-
tives, administrators, and supervisors as defined by Sec-
tion 2(11) of the Act.WEWILLNOT
fail and refuse to bargain in good faith withthe above Union by failing and refusing to furnish or dila-
torily furnishing information which was and is necessary and 541ASOCIACION HOSPITAL DEL MAESTROrelevant to the Union's performance of its function as the ex-clusive bargaining agent of unit employees.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, if so requested by the Union, rescind the salaryincreases to unit employees of August 1986 and May 1992and, on request by the Union, bargain in good faith about
salary increases, hours of employment, and any other term
and condition of employment and, if agreement is reached,
reduce that agreement to writing and sign it.WEWILL
, to the extent that we have not already done so,either directly or indirectly as a result of the unfair labor
practice proceeding, furnish to the Union information re-
quested by the Union orally and in writing on November 1,8, 20, and 27, 1985; January 8, 23, and 24, June 10, August11 and 29, and October 22, 1986; November 14, 1990; and
February 8 and March 31, 1991, including but not limited to
payrolls for all unit and nonunit employees, payrolls, names,
dates of hire, social security numbers, and addresses of per
diem nurses and information relating to the functional and fi-
nancial relationship between Asociacion Hospital del Mae-
stro, Inc. and Asociacion de Maestros de Puerto Rico, as
well as the financial and contractual dealings between them,
and information as to the financial status of each of them.ASOCIACIONHOSPITALDEL
MAESTRO, INC.AND/ORASOCIACIONDE
MAESTROSDE
PUER-TORICO